                              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 1 of 171



                     1   Clifford Hirsch, Esq. (SBN 102085)
                         chirsch@hirschclosson.com
                     2   Christopher T. Hicks, Esq. (SBN 300462)
                         chicks@hirschclosson.com
                     3   HIRSCH CLOSSON, APLC
                         1600 South Main Street, Suite 325-C
                     4   Walnut Creek, California 94596
                         Telephone (925) 935-9800
                     5   Facsimile (925) 935-9825
                     6   Attorneys for Plaintiff,
                         United Specialty Insurance Company
                     7
                     8                                 UNITED STATES DISTRICT COURT
                     9                NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO
                   10
                   11 UNITED SPECIALTY INSURANCE                                    CASE NO. 18-7504
                         COMPANY, a Delaware Corporation,
                   12                                                               PLAINTIFF UNITED SPECIALTY
                                                  Plaintiff,                        INSURANCE COMPANY’S
                   13                                                               COMPLAINT FOR:
                         v.
                   14                                                               1)   DECLARATORY RELIEF -
                      CERTAIN UNDERWRITERS AT                                            DUTY TO DEFEND;
                   15 LLOYD’S OF LONDON SUBSCRIBING
                      TO POLICY NO. AC1601986                                       2)   EQUITABLE CONTRIBUTION
                   16 (OCTOBER 1, 2016 TO OCTOBER 1,
                      2017); and DOES 1-10,
                   17
                                                  Defendant.
                   18
                   19
                   20
                   21           Plaintiff UNITED SPECIALTY INSURANCE COMPANY (“USIC” or “Plaintiff”)
                   22 hereby brings this Complaint against Defendant CERTAIN UNDERWRITERS AT
                   23 LLOYD’S OF LONDON SUBSCRIBING TO POLICY NO. AC1601986 (OCTOBER 1,
                   24 2016 TO OCTOBER 1, 2017) (“LLOYDS”) and DOES 1-10 (collectively, “Defendants”),
                   25 and alleges herein as follows:
                   26                                                JURISDICTION
                   27           1.       This Court has diversity jurisdiction over this action pursuant to 28 U.S.C.
                   28 §1332(a) as Plaintiff is domiciled in Delaware and the two subscribing syndicates which
Hirsch Closson, APLC                                                            1
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                               Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 2 of 171



                     1 comprise LLOYDS are both foreign corporations. As provided in the hereinafter described
                     2 LLOYDS Policy, such policy was underwritten by syndicates AFB 623 and AFB 2623,
                     3 whose proportion of liability is listed as 18.00% and 82.00%, respectively. USIC is informed
                     4 and believes that AFB 623 and AFB 2623 are syndicates established and managed by Beazley
                     5 Furlonge Limited, which is incorporated under the laws of England and has its principal place
                     6 of business in London, England. USIC is further informed and believes that AFB 623 and
                     7 AFB 2623 have the same lead underwriter, Neil Patrick Maidmen, who is domiciled in
                     8 London, England.
                     9         2.       The amount in controversy exceeds $75,000 and represents disputed indemnity
                   10 exposure and fees and costs sought in connection with the defense and indemnification of the
                   11 parties’ mutual insureds with regard to the hereinafter defined Underlying Action.
                   12                             VENUE/INTRADISTRICT ASSIGNMENT
                   13          3.       USIC is informed and believes and thereon alleges that the acts and/or
                   14 omissions at issue in this litigation took place in this judicial district within the State of
                   15 California. The hereinafter described Underlying Action is pending in the Superior Court for
                   16 the State of California, County of San Francisco, within this judicial district. Accordingly,
                   17 venue is proper in the Northern District of California in San Francisco pursuant to 28 U.S.C.
                   18 § 1391(b)(2).
                   19                                                THE PARTIES
                   20          4.       At all times material to this Complaint, Plaintiff USIC was and is a Delaware
                   21 corporation and an insurer which is duly licensed, authorized and engaged in the business of
                   22 issuing insurance policies in the State of California.
                   23          5.       At all times material to this Complaint, USIC is informed and believes that
                   24 LLOYDS, which is comprised of one or more participating syndicates that are all foreign
                   25 corporations, is engaged in the business of issuing insurance policies as a surplus lines insurer
                   26 in the State of California.
                   27          6.       Plaintiff is unaware of the true names and capacities of the Defendants sued in
                   28 this complaint as DOES 1 through 10, inclusive, and therefore sues said
Hirsch Closson, APLC                                                           2
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                              Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 3 of 171



                     1 Defendants by such fictitious names and prays leave of this Court to amend this complaint
                     2 to set forth their true names and capacities when the same have been ascertained.
                     3         7.       USIC is informed and believes and thereon alleges that Defendants, and each
                     4 of them, were individuals, corporations and/or other entities either having residence in,
                     5 adequate contacts with and/or are authorized to do and/or are doing business within the
                     6 jurisdiction of this Court.
                     7                                    THE INSURANCE POLICIES
                     8 The USIC Policy:
                     9         8.       USIC issued commercial general liability coverage to Our Neighborhood Place,
                   10 LLC dba The Tipsy Pig (“TIPSY PIG”) as the named insured through policy number ENT
                   11 000180-01-15, effective February 17, 2015 through February 17, 2016, subject to a $1 million
                   12 per occurrence limit (“the USIC Policy”). A true and correct copy of the USIC Policy is
                   13 attached hereto and incorporated herein as Exhibit “A.”
                   14 The LLOYDS Policy:
                   15          9.       LLOYDS issued Combined Employment Practices, Directors’ & Officers’,
                   16 Fiduciary and Crime Insurance Policy no. AC1601986, effective October 1, 2016 to October
                   17 1, 2017, to TIPSY PIG, subject to a $1 million per claim limit (“the LLOYDS Policy”). The
                   18 LLOYDS Policy affords coverage under Coverage Section A (Employment Practices
                   19 Liability Coverage) and Coverage Section B (Directors’ & Officers’ Liability Coverage), but
                   20 does not include coverage under Coverage Section C (Fiduciary Liability Coverage) or
                   21 Coverage Section D (Crime Coverage). Coverage Section B contains three distinct Insuring
                   22 Agreements; Insuring Agreement A (Directors’ and Officers’ Liability Coverage), B (Insured
                   23 Company Reimbursement Coverage) and C (Insured Company Liability Coverage). A true
                   24 and correct copy of the LLOYDS Policy is attached hereto and incorporated herein as Exhibit
                   25 “B.”
                   26          10.      The LLOYDS Policy contains the following three Insuring Agreements under
                   27 Coverage Section B:
                   28 ///
Hirsch Closson, APLC                                                           3
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                              Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                             Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 4 of 171



                     1          I.       INSURING AGREEMENTS
                     2                   A.      Directors' and Officers' Liability Coverage
                                         We will pay all Loss that an Insured becomes legally obligated to pay as a
                     3                   result of Claims first made against such Insured during the Policy Period, or
                     4                   the Extended Reporting Period if applicable, and reported in accordance with
                     5                   the notice provisions of Section VIII, of the General Terms and Conditions, for
                                         Wrongful Acts, except for Loss for which the Insured Company is permitted
                     6                   or required to indemnify such Insured.
                     7
                     8
                                         B.      Insured Company Reimbursement Coverage
                                         We will pay all Loss for which the Insured Company is permitted or required
                     9                   to indemnify Insured Persons as a result of Claims first made against the
                   10                    Insured Persons during the Policy Period, or the Extended Reporting Period
                   11
                                         if applicable, and reported in accordance with the notice provisions of Section
                                         VIII. of the General Terms and Conditions, for Wrongful Acts.
                   12
                   13                    C.     Insured Company Liability Coverage
                   14
                                         We will pay all Loss resulting from Claims first made against the Insured
                                         Company during the Policy Period, or the Extended Reporting Period if
                   15                    applicable, and reported in accordance with the notice provisions of Section
                   16                    VIII. of the General Terms and Conditions, for Wrongful Acts.
                   17
                                11.      Plaintiff is informed and believes and thereon alleges that the LLOYDS Policy
                   18
                         contains a self-insured retention (“SIR”) provision, which applies differently, if at all,
                   19
                         depending upon which Coverage Section and/or Insuring Agreement therein the claims
                   20
                         potentially fall within. Plaintiff is further informed and believes and thereon alleges that the
                   21
                         LLOYDS Policy provides that: (1) a $35,000 SIR is applicable for claims within Coverage
                   22
                         Section A for “wrongful employment practices”; (2) a $15,000 SIR is applicable for claims
                   23
                         within Coverage Section B under Insuring Agreement B (Insured Company Reimbursement
                   24
                         Coverage) and C (Insured Company Liability Coverage); and (3) no SIR is applicable for
                   25
                         claims within Coverage Section B under Insuring Agreement A (Directors’ and Officers’
                   26
                         Liability Coverage). Accordingly, claims potentially within Insuring Agreement A of
                   27
                         Coverage Section B are not subject to an SIR, and the existence of such claims triggers an
                   28
Hirsch Closson, APLC                                                            4
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                               Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 5 of 171



                     1 immediate duty to defend the entire action.
                     2         12.      The LLOYDS Policy also contains the following general terms and conditions,
                     3 which are generally applicable to the entire policy:
                     4         II.    DEFENSE AND SETTLEMENT
                     5         Except with respect to Coverage Section D., we have the right and duty to defend any
                               Claim covered by the Policy and such obligation is limited to amounts constituting
                     6         Defense Costs.
                     7         ...
                     8         III. DEFINITIONS
                               ...
                     9         B.     Defense Costs means reasonable and necessary fees, costs, and expenses
                   10          incurred by counsel, experts or investigators appointed or pre-approved by us in the
                   11
                               investigation, defense and appeal of any Claim; but Defense Costs do not include any
                               wages, salaries, fees, or expenses of any Insured. Defense Costs will include legal
                   12          and investigation fees necessary to respond to potential claims, if incurred at our
                   13          request and direction.
                   14
                               C.     Employee means any individual whose labor or service is engaged by and
                               directed by the Insured Company, including volunteers and all staff members,
                   15          whether part-time, full-time, seasonal, or temporary.
                   16          ...
                   17
                               L.     Loss, with respect to each Coverage Section except Coverage Section D, shall
                               include Defense Costs, and shall have the meaning set forth in that Coverage Section;
                   18          provided, however, with respect to all such Coverage Sections, Loss shall also include
                   19          punitive, multiple, and exemplary damages, to the extent insurable under the law of
                               any applicable jurisdiction most favorable to insurability.
                   20
                               ...
                   21
                   22          V.       SELF-INSURED RETENTION
                   23
                               A.      Our liability under Coverage Sections A., B. and C. with respect to Loss,
                   24          including Defense Costs, arising from any single Claim shall apply only to that part
                   25          of such Loss, including Defense Costs, in excess of the applicable Self-Insured
                               Retention set forth in the Declarations for such Coverage Section. If Loss on account
                   26
                               of a single Claim is subject to different Self-Insured Retentions under different
                   27          Coverage Sections, the total applicable Self-Insured Retentions shall not exceed the
                   28          single largest applicable Self-Insured Retention. The Self-Insured Retention amount
Hirsch Closson, APLC                                                           5
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                              Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 6 of 171



                     1         shall be your uninsured responsibility and shall apply to Defense Costs as well as
                     2         other Loss. We shall have no responsibility to make any payment unless the
                               Self-Insured Retention has been exhausted or unless the Insured Company is unable
                     3         to meet its uninsured responsibility on account of Financial Impairment.
                     4
                     5         13.      The LLOYDS Policy generally provides primary coverage for third-party
                     6 claims for wrongful acts that are first made against its insureds, which includes both the
                     7 TIPSY PIG and others qualifying as insureds thereunder, during the policy period, subject
                     8 to certain limitations, exclusions and exceptions.
                     9         14.      Plaintiff is informed and believes and thereon alleges that the claims asserted
                   10 against the TIPSY PIG (and/or others qualifying as insureds under the LLOYDS Policy) in
                   11 the hereinafter described Underlying Action are potentially covered within Coverage Section
                   12 B under Insuring Agreement A, to which no SIR is applicable. LLOYDS therefore owes an
                   13 immediate duty to defend its insureds in the hereinafter described Underlying Action.
                   14                                     THE UNDERLYING ACTION
                   15          15.      On or about January 18, 2017, Kambiz Ali Kazemi (“KAZEMI”) filed suit
                   16 against the TIPSY PIG, Samuel Scott Josi, Nathan Devin Valentine, Stryker McGalliard
                   17 Scales and Does 1-50 in San Francisco Superior Court, case no. CGC-17-556547 (“the
                   18 Underlying Action”).            Mr. Josi, Mr. Valentine and Mr. Scales (collectively, “the
                   19 PRINCIPALS”) are officers, directors and/or managers of the TIPSY PIG. KAZEMI’s
                   20 complaint asserts all claims against the TIPSY PIG and the PRINCIPALS by referring to
                   21 them collectively as “TIPSY PIG,” such that no claim is made separately as against the
                   22 TIPSY PIG or any of the three PRINCIPALS. KAZEMI’s complaint identifies Does 1-10
                   23 as individuals who “owned, operated, managed, maintained, and/or otherwise exercised
                   24 control over ‘the Tipsy Pig,’” and further identifies Does 11-20 as “individuals employed by
                   25 Defendant TIPSY PIG and/or Does 1 through 10 as managers, directors, officers, managing
                   26 agents, doormen, bartenders, employees, security personnel and/or bouncers.” KAZEMI’s
                   27 complaint additionally identifies Does 11-12 as “employees and/or agents of TIPSY PIG,”
                   28 who were “hired to act as security guards for the TIPSY PIG.” KAZEMI asserts causes of
Hirsch Closson, APLC                                                           6
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                              Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 7 of 171



                     1 action for assault, battery, intentional infliction of emotional distress, defamation per se,
                     2 premises liability, violation of the Unruh Civil Rights Act (Civ. Code § 51.7), violation of the
                     3 Ralph Act (Civ. Code § 51.7) and negligent hiring, supervision and retention. All causes of
                     4 action are asserted against all defendants. In the Underlying Action, it is alleged that on
                     5 February 13, 2016, KAZEMI, while at the Tipsy Pig restaurant located at 2231 Chestnut St.,
                     6 San Francisco, California 94123, was forcibly removed therefrom by Does 11-12, and was
                     7 thereafter violently attacked and injured by Does 11-20, which conduct is alleged to have
                     8 been committed on behalf of, or otherwise attributable to, the TIPSY PIG, the PRINCIPALS
                     9 and/or Does 1-10. A true and correct copy of the Complaint in the Underlying Action is
                   10 attached hereto and incorporated herein as Exhibit “C.”
                   11          16.      USIC is informed and believes and thereon alleges that the PRINCIPALS and
                   12 Does 1-20 qualify as “Insureds” and “Insured Persons” as those terms are defined in
                   13 Coverage Section B of the LLOYDS Policy, such that claims first made against the
                   14 PRINCIPALS and Does 1-20 for wrongful acts are potentially covered within Coverage
                   15 Section B under Insuring Agreement A, to which no SIR is applicable.
                   16          17.      On or about March 2, 2017, the TIPSY PIG and the PRINCIPALS
                   17 (collectively, “the INSUREDS”) tendered defense and indemnity of the Underlying Action
                   18 to USIC. USIC accepted the defense of the INSUREDS subject to a reservation of rights.
                   19 USIC’s defense of the INSUREDS was not “voluntary” within the meaning of any “voluntary
                   20 payments” clause of the LLOYDS Policy.
                   21          18.      In or about early 2017, the INSUREDS tendered defense and indemnity of the
                   22 Underlying Action to LLOYDS. On or about April 6, 2017, Cory Stumpf of Kaufman,
                   23 Borgeest & Ryan LLP, coverage and monitoring counsel appointed by LLOYDS, provided
                   24 via email that “[w]e are agreeable to the retention of Joe Ehrlich as defense counsel and
                   25 [LLOYDS] is willing to split Mr. Ehrlich’s defense fees 50/50.” However, upon receipt of
                   26 the first invoice for such defense fees from Mr. Ehrlich, which was sent to Mr. Stumpf via
                   27 email on or about April 20, 2017, he replied that “[c]laims made under Tipsy Pig’s Policy
                   28 with [LLOYDS] are subject to a $35,000 Retention. The Policy specifies that the Retention
Hirsch Closson, APLC                                                           7
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                              Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 8 of 171



                     1 is Tipsy Pig’s ‘uninsured responsibility.’ As such, Tipsy Pig is responsible for the first
                     2 $35,000 of [LLOYDS’] portion of defense fees.” No facts, information, analysis, or other
                     3 explanation was proffered in support of LLOYDS’ position that a $35,000 SIR applied.
                     4 Despite multiple correspondence between USIC (or those on behalf of USIC) and LLOYDS
                     5 (or those on behalf of LLOYDS) regarding LLOYDS’ coverage position, LLOYDS continues
                     6 to maintain its reliance that the TIPSY PIG must satisfy a $35,000 SIR as a “condition
                     7 precedent to coverage.”
                     8         19.      To date, LLOYDS has failed and/or refused to participate in the defense of its
                     9 insureds, the TIPSY PIG and the PRINCIPALS, by erroneously relying on the TIPSY PIG’s
                   10 satisfaction of an entirely inapplicable SIR, and failing and/or refusing to acknowledge that
                   11 a potential for coverage exists within Coverage Section B under Insuring Agreement A,
                   12 which does not require satisfaction of an SIR. USIC, on the other hand, has provided a
                   13 complete defense to the INSUREDS in the Underlying Action in compliance with California
                   14 law. LLOYDS has yet to contribute any funds toward the defense of the parties’ mutual
                   15 insureds, and has thereby caused, and will continue to cause, USIC to expend monies for
                   16 defense costs beyond its rightful, equitable and proportionate share of responsibility.
                   17          20.      The LLOYDS Policy is a primary policy triggered by claims first made against
                   18 an “insured” (other than the TIPSY PIG, which is the “Insured Company”) for wrongful acts,
                   19 which are potentially covered within Coverage Section B under Insuring Agreement A to
                   20 which no SIR is applicable, and therefore LLOYDS is required to immediately defend its
                   21 INSUREDS with respect to the entire Underlying Action. Under California law and the
                   22 terms of the LLOYDS Policy, LLOYDS cannot require satisfaction of any SIR that may be
                   23 potentially under any other coverage part of the LLOYDS Policy to which an SIR is
                   24 applicable as a condition precedent to coverage. USIC and the parties’ mutual insured, the
                   25 INSUREDS, have demanded and continue to demand that LLOYDS participate in the
                   26 defense and indemnity of the INSUREDS with respect to the Underlying Action, and
                   27 LLOYDS has failed to respond to and/or rejected those demands.
                   28          21.      USIC is informed and believes and thereon alleges, that the claims against the
Hirsch Closson, APLC                                                           8
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                              Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 9 of 171



                     1 INSUREDS in the Underlying Action are claims against which the Defendants, and each of
                     2 them, should have defended immediately without requiring satisfaction of an SIR to trigger
                     3 such duty to defend, and are obligated under the terms of their policies, including the
                     4 LLOYDS Policy, and California law to defend the INSUREDS pursuant to the Defendants’
                     5 respective policies, including the LLOYDS Policy.
                     6                                      FIRST CAUSE OF ACTION
                     7                                 Declaratory Relief - Duty to Defend
                     8                                         (Against All Defendants)
                     9         22.      Paragraphs 1 through 21 of this Complaint are incorporated herein by reference
                   10 in this cause of action as though fully set forth herein.
                   11          23.      Plaintiff asserts that Defendants, and each of them, have independent duties
                   12 under their respective primary policies of liability insurance, including the LLOYDS Policy,
                   13 to provide a complete defense to the INSUREDS, including payment of the costs, fees and
                   14 expenses (collectively hereinafter, “defense costs”) of said defense. Defendants’ policies,
                   15 including the LLOYDS Policy, provide primary coverage and a duty to defend and indemnify
                   16 for covered “Loss” resulting from claims first made against an “insured” during the
                   17 applicable policy period for “wrongful acts.” When such claims are first made against any
                   18 other “insured” aside from the TIPSY PIG (i.e., the “Insured Company”), said claims
                   19 potentially come within Coverage Section B under Insuring Agreement A, to which no SIR
                   20 is applicable. USIC is informed and believes and thereon alleges that the Underlying Action
                   21 includes claims that were first made against an “insured” (other than the TIPSY PIG), which
                   22 includes the PRINCIPALS and Does 1-20 as set forth in the complaint in the Underlying
                   23 Action, during the applicable policy period for “wrongful acts,” as that term is defined by
                   24 Defendants’ policies, including the LLOYDS Policy, which are not otherwise excluded by
                   25 the terms of the those policies. Accordingly Defendants, and each of them, have an
                   26 immediate duty to participate in the defense of the INSUREDS in the Underlying Action,
                   27 which defense obligation is not conditioned upon the satisfaction of an SIR.
                   28          24.      As a result of the wrongful failure and/or refusal by Defendants, and each of
Hirsch Closson, APLC                                                           9
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                              Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                           Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 10 of 171



                     1 them, to pay an equitable share of the defense costs of the INSUREDS in the Underlying
                     2 Action, USIC has been caused and/or will be caused to expend monies for defense costs
                     3 beyond its rightful, equitable and proportionate share of responsibility.
                     4         25.      There is an actual and present controversy between USIC, on the one hand, and
                     5 Defendants LLOYDS and DOE Defendants 1-10, and each of them, on the other, as to the
                     6 respective rights and obligations under the aforementioned insurance policies with regard to
                     7 defense obligations owed to the INSUREDS relative to the Underlying Action. Plaintiff
                     8 contends that the Defendants’ policies, including the LLOYDS Policy, provide potential
                     9 coverage to which no SIR is applicable, for the defense and indemnity in the Underlying
                   10 Action, and the obligation to defend and indemnify the INSUREDS in the Underlying Action
                   11 should be prorated and shared equally between Plaintiff and Defendants, and each of them;
                   12 or to the extent it is determined that USIC has no coverage, to bear the entire cost of defense.
                   13 Defendants, including LLOYDS, contend that they owe no duty to defend the INSUREDS
                   14 unless and until the TIPSY PIG satisfies a $35,000 SIR. By reason thereof, an actual
                   15 controversy has arisen and now exists between Plaintiff on one hand and LLOYDS and DOE
                   16 Defendants 1-10 on the other, and a judicial determination of such controversy is necessary
                   17 and appropriate at this time. As a result of the wrongful failure and/or refusal by Defendants,
                   18 and each of them, to pay an equitable share of the defense costs of the INSUREDS in the
                   19 Underlying Action, USIC has been caused and/or will be caused to expend monies for
                   20 defense costs beyond its rightful, equitable and proportionate share of responsibility.
                   21          26.      By reason of the foregoing, a controversy exists between the parties hereto,
                   22 which requires a declaratory judgment of this Court.
                   23                                     SECOND CAUSE OF ACTION
                   24                                           Equitable Contribution
                   25                                          (Against All Defendants)
                   26          27.      Paragraphs 1 through 26 of this Complaint are incorporated herein by reference
                   27 in this cause of action as though fully set forth herein.
                   28          28.      As a result of the claims against the INSUREDS in the Underlying Action,
Hirsch Closson, APLC                                                          10
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                              Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                           Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 11 of 171



                     1 USIC was required to incur defense costs. As a consequence of the refusal of LLOYDS and
                     2 DOE Defendants 1-10, and each of them, to participate in the defense of the INSUREDS,
                     3 USIC has been compelled to pay a disproportionate percentage of the INSUREDS’ defense
                     4 costs relative to the claims in the Underlying Action, and may be compelled to pay a
                     5 disproportionate share of indemnity in the Underlying Action in the form of either a
                     6 disproportionate share of any covered judgement in the Underlying Action or such settlement
                     7 as may be negotiated therein.
                     8         29.      If it is determined that there is a potential for coverage under Defendants’
                     9 primary liability policies, including the LLOYDS Policy, to which no SIR is applicable, and
                   10 as a result thereof Defendants, and each of them, owed an immediate duty to defend the
                   11 INSUREDS in the Underlying Action, Plaintiff is entitled to equitable contribution of a share
                   12 of said defense costs and/or indemnity from said Defendants, and each of them.
                   13          30.      Plaintiff is informed and believes and thereon alleges that as a result of claims
                   14 first made against an insured (other than the TIPSY PIG), which includes the PRINCIPALS
                   15 and Does 1-20, during the applicable policy period for wrongful acts, which claims are
                   16 potentially covered within Coverage Section B under Insuring Agreement A to which no SIR
                   17 applies, and because their policies are primary policies; under California law, Defendants,
                   18 and each of them, have an obligation to participate in the defense and indemnity of the
                   19 INSUREDS and to reimburse Plaintiff for an equitable share of the costs of defense and/or
                   20 indemnity expended by Plaintiff in the Underlying Action.
                   21          WHEREFORE, USIC prays for judgment against Defendants, and each of them, as
                   22 follows:
                   23          1.       A declaratory judgment that LLOYDS and DOE Defendants 1-10 are obligated
                   24                   to participate in the defense of the INSUREDS in the Underlying Action;
                   25          2.       A determination that USIC is entitled to contribution from Defendants, and
                   26                   each of them, of an equitable share of the defense costs paid by USIC on behalf
                   27                   of the INSUREDS in the Underlying Action;
                   28          3.       A determination of the amount of contribution to which USIC is entitled from
Hirsch Closson, APLC                                                          11
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                              Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
                          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 12 of 171



                     1                Defendants, and each of them, for defense costs and/or indemnity in the
                     2                Underlying Action;
                     3       4.       For prejudgment interest at the legal rate;
                     4       5.       For costs of suit incurred herein; and
                     5       6.       For such other and further relief as the Court deems just and proper.
                     6
                     7                                                   HIRSCH CLOSSON, APLC
                     8
                     9 DATED: December 12, 2018                          By
                                                                                  Clifford Hirsch, Esq.
                   10                                                             Christopher T. Hicks, Esq.
                                                                                  Attorneys for Plaintiff,
                   11                                                             United Specialty Insurance Company
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
Hirsch Closson, APLC                                                        12
1600 South Main Street
Suite 325-C
Walnut Creek, CA 94596
                            Complaint for Declaratory Relief - Duty to Defend; Equitable Contribution   Case No. 18-7504
(925) 935-9800
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 13 of 171




                                               Exhibit A
      Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 14 of 171




                           United Specialty Insurance Company


                               PROGRAM ADMINISTRATOR




                                    Entertainment Risk
                                   11350 McCormick Rd.
                                     Executive Plaza II
                                        Suite 1002
                                  Hunt Valley, MD 21031
                                 844-ENT-RISK (368-7475)


In the event you need additional information, claim handling or a general inquiry, please call
          your local independent agent or the Program Administrator listed above.




                               www.entertainmentrisk.com
          11350 McCormick Rd. Executive Plaza II Suite 1002 · Hunt Valley, MD 21031
                                                                                      ER PC 10 14
       Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 15 of 171



                                NOTICE:
1.  THE INSURANCE POLICY THAT YOU HAVE PURCHASED IS
BEING ISSUED BY AN INSURER THAT IS NOT LICENSED BY THE
STATE OF CALIFORNIA. THESE COMPANIES ARE CALLED
“NONADMITTED” OR “SURPLUS LINE” INSURERS.
2.  THE INSURER IS NOT SUBJECT TO THE FINANCIAL
SOLVENCY REGULATION AND ENFORCEMENT THAT APPLY TO
CALIFORNIA LICENSED INSURERS.
3.  THE INSURER DOES NOT PARTICIPATE IN ANY OF THE
INSURANCE GUARANTEE FUNDS CREATED BY CALIFORNIA
LAW. THEREFORE, THESE FUNDS WILL NOT PAY YOUR CLAIMS
OR PROTECT YOUR ASSETS IF THE INSURER BECOMES
INSOLVENT AND IS UNABLE TO MAKE PAYMENTS AS
PROMISED.
4.  THE INSURER SHOULD BE LICENSED EITHER AS A
FOREIGN INSURER IN ANOTHER STATE IN THE UNITED STATES
OR AS A NON-UNITED STATES (ALIEN) INSURER. YOU SHOULD
ASK QUESTIONS OF YOUR INSURANCE AGENT, BROKER, OR
“SURPLUS LINE” BROKER OR CONTACT THE CALIFORNIA
DEPARTMENT OF INSURANCE AT THE FOLLOWING TOLL-FREE
TELEPHONE NUMBER: 1-800-927-4357. ASK WHETHER OR NOT
THE INSURER IS LICENSED AS A FOREIGN OR NON-UNITED
STATES (ALIEN) INSURER AND FOR ADDITIONAL INFORMATION
ABOUT THE INSURER. YOU MAY ALSO CONTACT THE NAIC’S
INTERNET WEB SITE AT WWW.NAIC.ORG.
5. FOREIGN INSURERS SHOULD BE LICENSED BY A STATE IN
THE UNITED STATES AND YOU MAY CONTACT THAT STATE’S
DEPARTMENT OF INSURANCE TO OBTAIN MORE INFORMATION
ABOUT THAT INSURER.
6.  FOR NON-UNITED STATES (ALIEN) INSURERS, THE INSURER
SHOULD BE LICENSED BY A COUNTRY OUTSIDE OF THE
UNITED STATES AND SHOULD BE ON THE NAIC’S
INTERNATIONAL INSURERS DEPARTMENT (IID) LISTING OF
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 16 of 171


APPROVED NONADMITTED NON-UNITED STATES INSURERS.
ASK YOUR AGENT, BROKER, OR “SURPLUS LINE” BROKER TO
OBTAIN MORE INFORMATION ABOUT THAT INSURER.
7.  CALIFORNIA MAINTAINS A LIST OF APPROVED SURPLUS
LINE INSURERS. ASK YOUR AGENT OR BROKER IF THE
INSURER IS ON THAT LIST, OR VIEW THAT LIST AT THE
INTERNET WEB SITE OF THE CALIFORNIA DEPARTMENT OF
INSURANCE: WWW.INSURANCE.CA.GOV.
8.  IF YOU, AS THE APPLICANT, REQUIRED THAT THE
INSURANCE POLICY YOU HAVE PURCHASED BE BOUND
IMMEDIATELY, EITHER BECAUSE EXISTING COVERAGE WAS
GOING TO LAPSE WITHIN TWO BUSINESS DAYS OR BECAUSE
YOU WERE REQUIRED TO HAVE COVERAGE WITHIN TWO
BUSINESS DAYS, AND YOU DID NOT RECEIVE THIS DISCLOSURE
FORM AND A REQUEST FOR YOUR SIGNATURE UNTIL AFTER
COVERAGE BECAME EFFECTIVE, YOU HAVE THE RIGHT TO
CANCEL THIS POLICY WITHIN FIVE DAYS OF RECEIVING THIS
DISCLOSURE. IF YOU CANCEL COVERAGE, THE PREMIUM WILL
BE PRORATED AND ANY BROKER’S FEE CHARGED FOR THIS
INSURANCE WILL BE RETURNED TO YOU.




D-2 (Effective July 21, 2011)
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 17 of 171
            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 18 of 171


 FORMS APPLICABLE TO ALL COVERAGE PARTS:
    REFER TO FORM: ER SCF 04 14


THESE DECLARATIONS TOGETHER WITH THE COVERAGE PART DECLARATIONS, THE COMMON POLICY
CONDITIONS, COVERAGE FORMS AND ANY ENDORSEMENTS COMPLETE THE ABOVE NUMBERED POL-
ICY.

 Countersigned:                                      By:

                    (Date)                                         (Authorized Representative)


NOTE
OFFICERS' FACSIMILE SIGNATURES MAY BE INSERTED HERE, ON THE POLICY COVER OR ELSEWHERE
AT THE COMPANY'S OPTION.




ER CPD 04 14         Includes copyrighted material of Insurance Services Office, Inc.            Page 2 of 2
                                           with its permission
       Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 19 of 171

POLICY NUMBER: ENT 000180-01-15                                                ER SCF 04 14



                              Common Policy Forms

ER PC 10 14                                   POLICY COVER PAGE
D2                                  CALIFORNIA SURPLUS LINES DISCLOSURE
ER CPD 10 14                           COMMON POLICY DECLARATIONS
ER SCF 04 14                            SCHEDULE OF COMMON FORMS
ER IL 01 04 14                           COMMON POLICY CONDITIONS
IL 00 21 09 08          NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)
ER IL 02 10 14                                 CLAIMS REPORTING
CG 24 02 12 04                               BINDING ARBITRATION
ER 10 35 04 14                            CLASSIFICATION LIMITATION
ER IL 04 04 14                                IN-WITNESS CLAUSE
ER IL 06 07 14                      NON STACKING OF LIMITS ENDORSEMENT
ER 10 34 04 14            LIMITATION OF COVERAGE- DESIGNATED PREMISES OR PROJECT
ER 10 05 04 14                         ASSAULT OR BATTERY EXCLUSION
ER 10 19 04 14                          PUNITIVE DAMAGES EXCLUSION
ER 10 03 04 14                          AMUSEMENT DEVICE EXCLUSION
ER 10 06 04 14                        ATHLETIC PARTICIPANTS EXCLUSION
CG 21 73 01 15                    EXCLUSION OF CERTIFIED ACTS OF TERRORISM
ER 10 14 04 14                       DESIGNATED PROMOTIONS EXCLUSION
ER 10 31 04 14                            STUNT ACTIVITY EXCLUSION
ER AI 02 04 14                   ADDITIONAL INSURED- BLANKET ENDORSEMENT
IL 02 70 09 12               CALIFORNIA CHANGES- CANCELLATION OR NONRENEWAL




                                                                           Page 1 of 1
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 20 of 171
 POLICY NUMBER: ENT 000180-01-15                                                               Form: ER IL 01 04 14



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions:
A. Cancellation
   1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
      advance written notice of cancellation.
   2. We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation at
      least:
      a. 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
      b. 30 days before the effective date of cancellation if we cancel for any other reason.
   3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.
   4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
  5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
      refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
      cancellation will be effective even if we have not made or offered a refund.
   6. If notice is mailed, proof of mailing will be sufficient proof of notice.


B. Changes
   This policy contains all the agreements between you and us concerning the insurance afforded. The first Named
   Insured shown in the Declarations is authorized to make changes in the terms of this policy with our consent.
   This policy's terms can be amended or waived only by endorsement issued by us and made a part of this policy.


C. Examination Of Your Books And Records
   We may examine and audit your books and records as they relate to this policy at any time during the policy
   period and up to three years afterward.


D. Inspections And Surveys
   1. We have the right to:
      a. Make inspections and surveys at any time;
      b. Give you reports on the conditions we find; and
      c. Recommend changes.


   2. We are not obligated to make any inspections, surveys, reports or recommendations and any such actions
      we do undertake relate only to insurability and the premiums to be charged. We do not make safety
      inspections. We do not undertake to perform the duty of any person or organization to provide for the health
      or safety of workers or the public. And we do not warrant that conditions:
      a. Are safe or healthful; or
      b. Comply with laws, regulations, codes or standards.


   3. Paragraphs 1. and 2. of this condition apply not only to us, but also to any rating, advisory, rate service or
      similar organization which makes insurance inspections, surveys, reports or recommendations.



                Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                           Page 1 of 5
                Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 21 of 171
                                                                                              FORM: ER IL 01 04 14


      4. Paragraph 2. of this condition does not apply to any inspections, surveys, reports or recommendations we
         may make relative to certification under state or municipal statutes, ordinances or regulation of boilers,
         pressure vessels or elevators.

  5. You are required to comply with any written recommendations for any “discrepancy” described and
     detailed in a Compliance Safety Accountability Letter (“CSA”) that is mailed to the address found on the
     Declarations page of this Policy, within the requested timespan.
          a. For the purpose of this insurance, “discrepancy” shall mean any on premises conflict, variation or
               disparity between law, regulation, standard, ordinance, rule, guideline, code or otherwise,
               governing or adopted for the designated premises and the design, construction, maintenance,
               operation or use of the designated premises of the insured which creates a material change in
               risk.

  6. We have the right to suspend coverage afforded to you under this Policy specifically for a designated
     “discrepancy” on the CSA mailed to the address found on the Declarations page of this Policy, for your
     failure to comply within the requested timespan.
           a. A notice of suspension, accompanied with the exclusion that has been endorsed onto the Policy,
                will be mailed to the address found on the Declarations page of the Policy.

              b. The notice of suspension will include:
                      i. The date suspension began;
                     ii. A description of “discrepancy” coverage has been suspended for; and
                    iii. Copies of all CSA’s previously sent to the address found on the Declarations page of this
                         Policy.

      7. Suspended coverage for a “discrepancy”, may be reinstated upon compliance verification by us. A
         reinstatement notice, accompanied with the applicable endorsement removing the exclusion from the
         Policy, will be mailed to the address found on the Declarations page of this Policy.

E. Premiums
   The first Named Insured shown in the Declarations:
      1. Is responsible for the payment of all premiums; and
      2. Will be the payee for any return premiums we pay.


F. Transfer Of Your Rights And Duties Under This Policy
   Your rights and duties under this policy may not be transferred without our written consent except in the case of
   death of an individual Named Insured.
   If you die, your rights and duties will be transferred to your legal representative but only while acting within the
   scope of duties as your legal representative. Until your legal representative is appointed, anyone having proper
   temporary custody of your property will have your rights and duties but only with respect to that property.

G. Premium Basis
      One or more of the following symbols may be entered under the Premium Basis/Base column of the
      Coverage Part Declarations. These symbols designate the basis used for determining your premium. The
      following is a definition of these symbols when used as a premium basis.

Symbol Definition
  a        "Admissions" means:
                 The total number of persons, other than employees of the Named Insured, admitted to the event
                 insured or to events conducted on the premises whether on paid admissions, tickets,
                 complimentary tickets or passes. The rates apply per 1,000 admissions.

                 Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                          Page 2 of 5
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 22 of 171
                                                                                       FORM: ER IL 01 04 14


b   "Area" means:
         The total number of square feet of floor space at the insured premises, computed as follows:
           1. For entire buildings, by multiplying the product of the horizontal dimensions of the outside
              of the outer building walls by the number of floors, including basements but do not use the
              area of the following:
              a. Courts and mezzanine types of floor openings.
              b. Portions of basements or floors where 50% or more of the area is used for shop or storage
                 for building maintenance, dwelling by building maintenance employees, heating units,
                 power plants or air-conditioning equipment.

           2. For tenants, determine the area they occupy in the same manner as for the entire
              buildings.

           3. The rates apply per 1,000 square feet of area.


c   "Total Cost" means:
          The total cost of all work let or sublet in connection with each specific project including:
            1. The cost of all labor, materials and equipment furnished, used or delivered for use in the
               execution of the work; however, do not include the cost of finished equipment installed
               but not furnished by the subcontractor if the subcontractor does no other work on or in
               connection with such equipment; and

           2. All fees, bonuses or commissions made, paid or due.

           3. The rates apply per $1,000 of total cost.

e   "Each" means:
         A quantity comprising one unit of exposure as described in the classification description.


p   "Payroll" means:
           1. Remuneration which including money or substitutes for money.

           2.   Payroll includes:
           a.   Commissions, bonuses, pay for holidays, vacations or periods of illness;
           b.   Extra pay for overtime in accordance with the manuals in use by us;
           c.   Payments by an employer of amounts otherwise required by law to be paid by
                employees to statutory insurance or pension plans, such as the Federal Social Security
                Act;
           d.   Payments to employees on any basis other than time worked, such as piecework, profit
                sharing or incentive plans;
           e.   Payment or allowance for hand tools or power tools used by hand provided by
                employees and used in their work or operations for the insured;
           f.   The rental value of an apartment or a house provided for an employee based on
                comparable accommodations;
           g.   Value of meals and lodging other than an apartment or house received by employees
                as part of their pay;
           h.   The value of store certificates, merchandise, credits or any other substitute for
                money received by employees as part of their pay;
           i.   The payroll of mobile equipment operators and their helpers, whether or not the
                operators are designated or licensed to operate automobiles. If the operators and
                their helpers are provided to the insured along with equipment hired under contract
                and their actual payroll is not known, use 1/3 of the total amount paid out by the
                insured for the hire of the equipment;

          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                  Page 3 of 5
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 23 of 171
                                                                                        FORM: ER IL 01 04 14


           j. The payroll of executive officers and individual insureds and co-partners in accordance
              with the manuals in use by us;
           k. Fees paid to employment agencies for temporary personnel provided to the insured;
              and
           l. 90% of fees to personnel leasing firms for workers provided to the insured.

        3. Payroll does not include:
           a. Tips and other gratuities received by employees;
           b. Payments by an employer to group insurance or group pension plans for employees in
              accordance with the manuals in use by us;
           c. The value of special rewards for individual invention or discovery;
           d. Dismissal or severance payments except for time worked or accrued vacation;
           e. The payroll of clerical office employees;
           f. The payroll of salespersons, collectors or messengers who work principally away
              from the insured’s premises. Salespersons, collectors or messengers are those
              employees engaged principally in any such duties away from the premises of the
              employer;
              This term does not apply to any employee whose duties include the delivery of any
              merchandise handled, treated or sold.
           g. The payroll of drivers and their helpers if their principal duties are to work on or in
              connection with automobiles; and
           h. The payroll of aircraft pilots or co-pilots if their principal duties are to work on or in
              connection with aircraft in either capacity.

        4. The rates apply per $1,000 of payroll.


s   "Gross Sales" means:
        1. The gross amount charged by the Named Insured, concessionaires of the Named
           Insured or by others trading under the insured’s name for:
           a. All goods or products, sold or distributed;
           b. Operations performed during the policy period;
           c. Rentals; and
           d. Dues or fees.

        2. Inclusions
           The following items shall not be deducted from gross sales
           a. Foreign exchange discounts;
           b. Freight allowance to customers;
           c. Total sales of consigned goods and warehouse receipts;
           d. Trade or cash discounts;
           e. Bad debts; and
           f. Repossession of items sold on installments (amount actually collected).

        3. Exclusions
           The following items shall be deducted from gross sales:
           a. Sales or excise taxes which are collected and submitted to a governmental division;
           b. Credits for repossessed merchandise and products returned. Allowances for damages
              and spoiled goods;
           c. Finance charges for items sold on installments;
           d. Freight charges on sales if freight is charged as a separate item on customers
              invoice; and
           e. Royalty income from patent rights or copyrights which are not product sales.

        4. The rates apply per $1,000 of gross sales.

          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                   Page 4 of 5
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 24 of 171
                                                                                            FORM: ER IL 01 04 14


H. Calculation of Premium

The premium shown in the Declarations was computed based on rates in effect at the time the policy was
issued. On each renewal, continuation, or anniversary of the effective date of this policy, we will compute
the premium in accordance with our rates and rules then in effect.

I. Minimum Earned Premium

This policy is subject to a "minimum earned premium". "Minimum earned premium" means the total policy
premium.

Audits will not reduce the "minimum earned premium". The due date for audit premiums is the date shown
as the due date on the bill. If after our request you fail to supply us with the necessary information to
accurately complete an audit you will be charged an assumed audit rate of 25% of the “minimum earned
premium”. Additional premium developed by audit is deemed 100% earned.

J. Cancellation and Minimum Earned Premium

1. If you cancel this policy, the return premium will be 90% of the pro rata balance of any remaining
unearned premium but no less than 25% of the "minimum earned premium".

2. If we cancel the policy for any reason, other than for non-payment of premium, the "minimum earned
premium" shall not apply. We will return to you the pro rata amount of the unearned premium.




               Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                        Page 5 of 5
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 25 of 171



 POLICY NUMBER: ENT 000180-01-15                                                                        IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               NUCLEAR ENERGY LIABILITY EXCLUSION
                         ENDORSEMENT
                                                     (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                                C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"             or "property damage" resulting from "hazardous
      or "property damage":                                        properties" of "nuclear material", if:
     (1) With respect to which an "insured" under the               (1) The "nuclear material" (a) is at any "nuclear
         policy is also an insured under a nuclear en-                  facility" owned by, or operated by or on be-
         ergy liability policy issued by Nuclear Energy                 half of, an "insured" or (b) has been dis-
         Liability Insurance Association, Mutual                        charged or dispersed therefrom;
         Atomic Energy Liability Underwriters, Nu-                  (2) The "nuclear material" is contained in "spent
         clear Insurance Association of Canada or                       fuel" or "waste" at any time possessed, han-
         any of their successors, or would be an in-                    dled, used, processed, stored, transported
         sured under any such policy but for its termi-                 or disposed of, by or on behalf of an "in-
         nation upon exhaustion of its limit of liability;              sured"; or
         or                                                         (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties" of                   arises out of the furnishing by an "insured" of
         "nuclear material" and with respect to which                   services, materials, parts or equipment in
         (a) any person or organization is required to                  connection with the planning, construction,
         maintain financial protection pursuant to the                  maintenance, operation or use of any "nu-
         Atomic Energy Act of 1954, or any law                          clear facility", but if such facility is located
         amendatory thereof, or (b) the "insured" is,                   within the United States of America, its terri-
         or had this policy not been issued would be,                   tories or possessions or Canada, this exclu-
         entitled to indemnity from the United States                   sion (3) applies only to "property damage" to
         of America, or any agency thereof, under                       such "nuclear facility" and any property
         any agreement entered into by the United                       thereat.
         States of America, or any agency thereof,           2. As used in this endorsement:
         with any person or organization.
                                                                 "Hazardous properties" includes radioactive, toxic
   B. Under any Medical Payments coverage, to ex-                or explosive properties.
      penses incurred with respect to "bodily injury"
      resulting from the "hazardous properties" of "nu-          "Nuclear material" means "source material", "spe-
      clear material" and arising out of the operation           cial nuclear material" or "by-product material".
      of a "nuclear facility" by any person or organiza-
      tion.




IL 00 21 09 08                                © ISO Properties, Inc., 2007                                 Page 1 of 2
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 26 of 171


  "Source material", "special nuclear material", and             (c) Any equipment or device used for the pro-
  "by-product material" have the meanings given                      cessing, fabricating or alloying of "special
  them in the Atomic Energy Act of 1954 or in any law                nuclear material" if at any time the total
  amendatory thereof.                                                amount of such material in the custody of the
  "Spent fuel" means any fuel element or fuel compo-                 "insured" at the premises where such equip-
  nent, solid or liquid, which has been used or ex-                  ment or device is located consists of or con-
  posed to radiation in a "nuclear reactor".                         tains more than 25 grams of plutonium or
                                                                     uranium 233 or any combination thereof, or
  "Waste" means any waste material (a) containing                    more than 250 grams of uranium 235;
  "by-product material" other than the tailings or
  wastes produced by the extraction or concentration             (d) Any structure, basin, excavation, premises
  of uranium or thorium from any ore processed pri-                  or place prepared or used for the storage or
  marily for its "source material" content, and (b) re-              disposal of "waste";
  sulting from the operation by any person or organi-          and includes the site on which any of the foregoing
  zation of any "nuclear facility" included under the          is located, all operations conducted on such site
  first two paragraphs of the definition of "nuclear fa-       and all premises used for such operations.
  cility".                                                     "Nuclear reactor" means any apparatus designed
  "Nuclear facility" means:                                    or used to sustain nuclear fission in a self-support-
    (a) Any "nuclear reactor";                                 ing chain reaction or to contain a critical mass of
                                                               fissionable material.
    (b) Any equipment or device designed or used
        for (1) separating the isotopes of uranium or          "Property damage" includes all forms of radioactive
        plutonium, (2) processing or utilizing "spent          contamination of property.
        fuel", or (3) handling, processing or packag-
        ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                             IL 00 21 09 08
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 27 of 171


 POLICY NUMBER: ENT 000180-01-15                                     Form: ER IL 02 10 14

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    CLAIMS REPORTING
All claims are to be reported to:

                                          Entertainment Risk
                                         11350 McCormick Road
                                      Executive Plaza II, Ste 1002
                                         Hunt Valley, MD 21031
                                     claims@entertainmentrisk.com
               Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 28 of 171


                                                                               COMMERCIAL GENERAL LIABILITY
 POLICY NUMBER: ENT 000180-01-15                                                              CG 24 02 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     BINDING ARBITRATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

If we and the insured do not agree whether coverage                2. Bear the expenses of the third arbitrator
is provided under this Coverage Part for a claim made                 equally.
against the insured, then either party may make a writ-        Unless both parties agree otherwise, arbitration will
ten demand for arbitration.                                    take place in the county or parish in which the address
When this demand is made, each party will select an            shown in the Declarations is located. Local rules of law
arbitrator. The two arbitrators will select a third. If they   as to procedure and evidence will apply. A decision
cannot agree within 30 days, either may request that           agreed to by two of the arbitrators will be binding.
selection be made by a judge of a court having jurisdic-
tion. Each party will:
   1. Pay the expenses it incurs; and




CG 24 02 12 04                                  © ISO Properties, Inc., 2003                               Page 1 of 1
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 29 of 171
 POLICY NUMBER: ENT 000180-01-15                                                  Form: ER 10 35 04 14



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       CLASSIFICATION LIMITATION
This endorsement modifies insurance provided under all coverage parts.

This insurance is specifically limited to those classification codes listed in the policy. No coverage is
provided for, and this insurance does not apply to, any classification code or operation performed by any
Named Insured not specifically listed in the Declarations of this policy.




                                                                                              Page 1 of 1
            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 30 of 171


 POLICY NUMBER: ENT 000180-01-15                                                   Form: ER IL 04 04 14

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                IN WITNESS CLAUSE
This policy is signed by officers of the Company shown on the Declaration page of this policy.

For: United Specialty Insurance Company




President




Secretary
             Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 31 of 171


 POLICY NUMBER: ENT 000180-01-15                                                          FORM: ER IL 06 07 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             NON-STACKING OF LIMITS ENDORSEMENT
TWO OR MORE COVERAGE FORMS, COVERAGE PARTS OR POLICIES ISSUED BY US

This endorsement modifies insurance provided under all coverage forms or coverage parts.

If any Coverage Form, Coverage Part or policy issued to you by us or any company affiliated with us apply to the
same claim for damages, the maximum Limit of Insurance for Liability Coverage under all of the Coverage Forms,
Coverage Parts or policies shall not exceed the highest applicable per occurrence or per claim Limit of Insurance
available under any one Coverage Form, Coverage Part or policy.

This endorsement does not apply to any Coverage Form, Coverage Part, or policy issued by us or an affiliated
company specifically to apply as excess insurance over this policy.




                       Includes copyrighted material of Insurance Services Office, Inc. with        Page 1 of 1
                                                its permission.
            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 32 of 171
 POLICY NUMBER: ENT 000180-01-15                                                    Form: ER 10 34 04 14



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

LIMITATION OF COVERAGE-DESIGNATED PREMISES
                 OR PROJECT
This endorsement modifies insurance provided under the following:
   GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART



                                     SCHEDULE
 Premises:
 1. 2231 Chestnut St., San Francisco, CA 94123
 2. 2215 Chestnut St., #2, San Francisco, CA 94123



 Project:




(If no entry appears above, information required to complete this endorsement will be shown in the
Declarations as applicable to this endorsement.)

This insurance applies only to "bodily injury", "property damage", "personal and advertising injury" and
“injury” arising out of:


1. The ownership, maintenance or use of the premises shown in the SCHEDULE and operations necessary
or incidental to those premises; or


2. The project shown in the SCHEDULE.




             Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                  Page 1 of 1
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 33 of 171
 POLICY NUMBER: ENT 000180-01-15                                                    Form: ER 10 05 04 14



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                ASSAULT OR BATTERY EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART

   1. Section I-Coverage A-Bodily Injury and Property Damage Liability, 2. Exclusions, a. is
      deleted and replaced with the following:
      a. Expected or Intended Injury
          “Bodily injury”, “property damage”, or “personal and advertising injury” expected or intended
          from the standpoint of any insured, or any insured’s “employees”, contractors, or agents.

   2. Section I-Coverage B-Personal and Advertising Injury Liability, 2. Exclusions, a. is deleted
      and replaced with the following:
      a. Knowing Violation Of Rights Of Another
          "Personal and advertising injury" actually or allegedly caused by or at the direction of the
          insured, any insured’s “employees”, contractors, or agents with the actual or alleged
          knowledge that the act would violate the rights of another and would inflict "personal and
          advertising injury".

   3. Section I-Liquor Liability Coverage, 2. Exclusions, a. is deleted and replaced with the
      following:
      a. Expected or Intended Injury
           “Injury” expected or intended from the standpoint of any insured or any insured’s
           “employees”, contractors, or agents.

   4. This insurance does not apply to, and we have no duty to defend or indemnify any insured or any
      other person against, any loss, claim or “suit” for “bodily injury”, “property damage”, “injury” or
      “personal and advertising injury”, including claims or “suits” for negligence, directly or indirectly,
      actually or allegedly, arising out of or related to any: assault, battery, molestation, abuse, harmful
      or offensive contact, false arrest, wrongful detention, false imprisonment, malicious prosecution
      and/or threat, whether committed by any insured, patron, agent, employee, or any other
      individual.

       This exclusion applies regardless of fault or intent.

       For purposes of this exclusion, negligence includes but is not limited to allegations or claims for:
       negligent hiring, negligent employment, negligent training, negligent supervision, the failure to
       intervene, the failure to render aid, the failure to contact law enforcement, the failure to contact
       emergency medical services or the failure to detain potentially responsible parties.




          Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                               Page 1 of 1
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 34 of 171
 POLICY NUMBER: ENT 000180-01-15                                                  Form: ER 10 19 04 14



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    PUNITIVE DAMAGES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART

This insurance does not apply to:

        1. Punitive or exemplary damages;

        2. Fines;

        3. Penalties;

        4. Treble damages; or

        5. Multiplied or multiple damages;

imposed upon any “insured” including any defense or legal expenses incurred as a result of items 1., 2.,
3., 4. or 5., above.




                                                                                              Page 1 of 1
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 35 of 171
 POLICY NUMBER: ENT 000180-01-15                                                      Form: ER 10 03 04 14



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  AMUSEMENT DEVICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART

This insurance does not apply to any loss, claim, “suit”, "bodily injury", "property damage", “injury” or
"personal injury and advertising injury", actually or allegedly resulting directly or indirectly from the
ownership, maintenance, instruction, supervision or use of “amusement devices”.

For the purpose of this insurance, “amusement devices” shall include, but not be limited to:

(a) Any device or apparatus which jostles, bucks or in any similar fashion, moves, or is intended to move,
or;

(b) Any mechanical riding devices, including but not limited to, a mechanical bull, steer, shark, surf board,
skate board or horse, or;

(c) Any device which requires the user to punch, kick, or strike the device, or;

(d) Dunk tanks, Climbing walls, Trampolines, Inflatables, Playground equipment.

All other terms and conditions shall remain unchanged.




                                                                                                   Page 1 of 1
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 36 of 171
 POLICY NUMBER: ENT 000180-01-15                                                     Form: ER 10 06 04 14



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ATHLETICS OR SPORTS PARTICIPANTS EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART

This insurance does not apply to "bodily injury", "property damage", ”injury” or "personal injury and
advertising injury" to any person practicing for or participating in any sports or athletic contest or
exhibition.




                                                                                                  Page 1 of 1
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 37 of 171


 POLICY NUMBER: ENT 000180-01-15                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 73 01 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The following exclusion is added:                               b. The act is a violent act or an act that is
   This insurance does not apply to:                                  dangerous to human life, property or
                                                                      infrastructure and is committed by an
   TERRORISM                                                          individual or individuals as part of an effort to
   "Any injury or damage" arising, directly or indirectly,            coerce the civilian population of the United
   out of a "certified act of terrorism".                             States or to influence the policy or affect the
                                                                      conduct of the United States Government by
B. The following definitions are added:
                                                                      coercion.
   1. For the purposes of this endorsement, "any
      injury or damage" means any injury or damage           C. The terms and limitations of any terrorism
      covered under any Coverage Part to which this             exclusion, or the inapplicability or omission of a
                                                                terrorism exclusion, do not serve to create
      endorsement is applicable, and includes but is
                                                                coverage for injury or damage that is otherwise
      not limited to "bodily injury", "property damage",
      "personal and advertising injury", "injury" or            excluded under this Coverage Part.
      "environmental damage" as may be defined in
      any applicable Coverage Part.
   2. "Certified act of terrorism" means an act that is
      certified by the Secretary of the Treasury, in
      accordance with the provisions of the federal
      Terrorism Risk Insurance Act, to be an act of
      terrorism pursuant to such Act. The criteria
      contained in the Terrorism Risk Insurance Act
      for a "certified act of terrorism" include the
      following:
      a. The act resulted in insured losses in excess
         of $5 million in the aggregate, attributable to
         all types of insurance subject to the
         Terrorism Risk Insurance Act; and




CG 21 73 01 15                         © Insurance Services Office, Inc., 2014                          Page 1 of 1
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 38 of 171
 POLICY NUMBER: ENT 000180-01-15                                                       Form: ER 10 14 04 14



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             DESIGNATED PROMOTIONS EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART

This insurance does not apply to any claim, loss, “suit”, "bodily injury", "property damage", “injury” or
"personal injury and advertising injury" actually or allegedly arising directly or indirectly from, or resulting
in whole or in part out of, or resulting in whole or in part from the use of, failure to use, or is based upon or
attributable to:

                 1. Drinking games, including, but not limited to, beer pong, flip cup, funneling, or any
                    game which may lead to the over consumption of alcohol; or
                 2. Any event where your employees, agents or patrons voluntarily spray large quantities
                    of liquids into or onto crowds and/or groups of patrons including, but not limited to,
                    champagne wars; or
                 3. Foam parties, including, but not limited to, the manufacturing and delivering of foam
                    or similar substance into or onto all or a portion of the premises while patrons are
                    present; or
                 4. The use of liquid nitrogen; or
                 5. Any beverage which has been ignited prior to consumption.




                                                                                                    Page 1 of 1
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 39 of 171
 POLICY NUMBER: ENT 000180-01-15                                                        Form: ER 10 31 04 14



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         STUNT ACTIVITY EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART

This insurance does not apply to any loss, claim, “suit”, "bodily injury", "property damage", “injury” or
"personal and advertising injury" arising directly or indirectly or in any way related to “stunt activity”.

“Stunt activity” means: any activity, feat or trick requiring special skills, expertise, device or daring.




                                                                                                      Page 1 of 1
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 40 of 171


 POLICY NUMBER: ENT 000180-01-15                                                            FORM: ER AI 02 04 14


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      ADDITIONAL INSURED – BLANKET ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
                                                   SCHEDULE
 Name of Person(s) or Organization(s):
 1. Any landlord, owner and manager of premises leased to you and shown in the SCHEDULE on form ER 10
    34 04 14, as required by written contract, with respect to its ownership or management of the part of
    premises leased to you. The foregoing shall not extend to any “occurrence" which takes place after you
    cease to be a tenant in that premises, or structural alterations, new construction or demolition operations
    performed by or on behalf of any owner, landlord or manager of the leased premises.




 This endorsement only applies to the premises or location(s) specifically described in this schedule.



A. Section II – Who Is An Insured is amended to                   3. The person or organization is an additional
   include as an insured any person or organization                  insured solely with respect to liability imposed
   shown in the schedule, whom you are required to                   or sought to be imposed on the person or
   add as an additional insured on this policy under                 organization due to the actual or alleged acts or
   a written contract or written agreement; but the                  omissions of a Named Insured. This insurance
   written contract or written agreement must be:                    does not apply to any liability or damages
   1. Currently in effect or becoming effective during               imposed or sought to be imposed on any
      the term of this policy; and                                   additional insured due to the actual or alleged
                                                                     acts or omissions of the additional insured, their
   2. Executed prior to the “bodily injury,” “property               employee’s, agent’s or contractor’s.
      damage,” or “personal and advertising injury”.         B. With respect to the insurance afforded to these
   However:                                                     additional insureds, the following is added to
                                                                Section III – Limits Of Insurance:
   1. The insurance afforded to such additional
      insured only applies to the extent permitted by            The most we will pay on behalf of the additional
      law; and                                                   insured is the amount of insurance:
   2. The insurance afforded to such additional                  1. Required by the contract or agreement; or
      insured will not be broader than that which you            2. Available under the applicable Limits of
      are required by the contract or agreement to                  Insurance shown in the Declarations;
      provide for such additional insured.
                                                                 whichever is less.
                                                                 This endorsement shall not increase the
                                                                 applicable Limits of Insurance shown in the
                                                                 Declarations.




                       Includes copyrighted material of Insurance Services Office, Inc. with             Page 1 of 1
                                                its permission.
             Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 41 of 171



 POLICY NUMBER: ENT 000180-01-15                                                                   IL 02 70 09 12

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 CALIFORNIA CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraphs 2. and 3. of the Cancellation Common            3. All Policies In Effect For More Than 60 Days
   Policy Condition are replaced by the following:               a. If this policy has been in effect for more than
   2. All Policies In Effect For 60 Days Or Less                    60 days, or is a renewal of a policy we
      If this policy has been in effect for 60 days or              issued, we may cancel this policy only upon
      less, and is not a renewal of a policy we have                the occurrence, after the effective date of the
      previously issued, we may cancel this policy by               policy, of one or more of the following:
      mailing or delivering to the first Named Insured,             (1) Nonpayment of premium, including
      at the mailing address shown in the policy, and                   payment due on a prior policy we issued
      to the producer of record, advance written notice                 and due during the current policy term
      of cancellation, stating the reason for                           covering the same risks.
      cancellation, at least:                                       (2) Discovery   of    fraud     or      material
      a. 10 days before the effective date of                           misrepresentation by:
         cancellation if we cancel for:                                (a) Any insured        or his or         her
         (1) Nonpayment of premium; or                                     representative    in obtaining       this
         (2) Discovery of fraud by:                                        insurance; or
            (a) Any insured        or his or       her                 (b) You or your representative in
                representative    in obtaining     this                    pursuing a claim under this policy.
                insurance; or                                       (3) A judgment by a court or an
            (b) You or your representative in                           administrative tribunal that you have
                pursuing a claim under this policy.                     violated a California or Federal law,
                                                                        having as one of its necessary elements
      b. 30 days before the effective date of                           an act which materially increases any of
         cancellation if we cancel for any other                        the risks insured against.
         reason.




IL 02 70 09 12                        © Insurance Services Office, Inc., 2012                            Page 1 of 4
               Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 42 of 171


       (4) Discovery of willful or grossly negligent        B. The following provision is added                 to   the
           acts or omissions, or of any violations of          Cancellation Common Policy Condition:
           state laws or regulations establishing               7. Residential Property
           safety standards, by you or your
           representative, which materially increase               This provision applies to coverage on real
           any of the risks insured against.                       property which is used predominantly for
                                                                   residential purposes and consisting of not more
       (5) Failure by you or your representative to                than four dwelling units, and to coverage on
           implement reasonable loss control                       tenants' household personal property in a
           requirements, agreed to by you as a                     residential unit, if such coverage is written under
           condition of policy issuance, or which                  one of the following:
           were conditions precedent to our use of
           a particular rate or rating plan, if that               Commercial Property Coverage Part
           failure materially increases any of the                 Farm Coverage Part – Farm Property – Farm
           risks insured against.                                  Dwellings,  Appurtenant    Structures  And
                                                                   Household Personal Property Coverage Form
       (6) A determination by the Commissioner of
           Insurance that the:                                     a. If such coverage has been in effect for 60
                                                                      days or less, and is not a renewal of
              (a) Loss of, or changes in, our
                  reinsurance covering all or part of the             coverage we previously issued, we may
                                                                      cancel this coverage for any reason, except
                  risk would threaten our financial
                                                                      as provided in b. and c. below.
                  integrity or solvency; or
              (b) Continuation of the policy coverage              b. We may not cancel this policy solely
                  would:                                              because the first Named Insured has:
                                                                      (1) Accepted an        offer   of     earthquake
                  (i) Place us in violation of California
                                                                          coverage; or
                      law or the laws of the state where
                      we are domiciled; or                            (2) Cancelled or did not renew a policy
                                                                          issued by the California Earthquake
                 (ii) Threaten our solvency.
                                                                          Authority (CEA) that included an
       (7) A change by you or your representative                         earthquake policy premium surcharge.
           in the activities or property of the
           commercial or industrial enterprise,                        However, we shall cancel this policy if the
                                                                       first Named Insured has accepted a new or
           which results in a materially added,
           increased or changed risk, unless the                       renewal policy issued by the CEA that
                                                                       includes an earthquake policy premium
           added, increased or changed risk is
                                                                       surcharge but fails to pay the earthquake
           included in the policy.
                                                                       policy premium surcharge authorized by the
     b. We will mail or deliver advance written notice                 CEA.
        of cancellation, stating the reason for
        cancellation, to the first Named Insured, at               c. We may not cancel such coverage solely
                                                                      because corrosive soil conditions exist on
        the mailing address shown in the policy, and
        to the producer of record, at least:                          the premises. This restriction (c.) applies
                                                                      only if coverage is subject to one of the
       (1) 10 days before the effective date of                       following, which exclude loss or damage
           cancellation if we cancel for nonpayment                   caused by or resulting from corrosive soil
           of premium or discovery of fraud; or                       conditions:
       (2) 30 days before the effective date of                       (1) Commercial Property Coverage Part –
           cancellation if we cancel for any other                        Causes Of Loss – Special Form; or
           reason listed in Paragraph 3.a.
                                                                      (2) Farm Coverage Part – Causes Of Loss
                                                                          Form – Farm Property, Paragraph D.
                                                                          Covered Causes Of Loss – Special.




Page 2 of 4                             © Insurance Services Office, Inc., 2012                           IL 02 70 09 12
            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 43 of 171


C. The following is added and supersedes any                        (2) The Commissioner of Insurance finds
   provisions to the contrary:                                          that the exposure to potential losses will
  Nonrenewal                                                            threaten our solvency or place us in a
                                                                        hazardous condition. A hazardous
  1. Subject to the provisions of Paragraphs C.2.                       condition includes, but is not limited to, a
     and C.3. below, if we elect not to renew this                      condition in which we make claims
     policy, we will mail or deliver written notice,                    payments for losses resulting from an
     stating the reason for nonrenewal, to the first                    earthquake that occurred within the
     Named Insured shown in the Declarations, and                       preceding two years and that required a
     to the producer of record, at least 60 days, but                   reduction in policyholder surplus of at
     not more than 120 days, before the expiration or                   least 25% for payment of those claims; or
     anniversary date.
                                                                    (3) We have:
     We will mail or deliver our notice to the first
     Named Insured, and to the producer of record,                     (a) Lost or experienced a substantial
     at the mailing address shown in the policy.                           reduction in the availability or scope
                                                                           of reinsurance coverage; or
  2. Residential Property
                                                                       (b) Experienced a substantial increase in
     This provision applies to coverage on real                            the premium charged for reinsurance
     property used predominantly for residential                           coverage of our residential property
     purposes and consisting of not more than four                         insurance policies; and
     dwelling units, and to coverage on tenants'
     household property contained in a residential                      the Commissioner has approved a plan
     unit, if such coverage is written under one of the                 for the nonrenewals that is fair and
     following:                                                         equitable, and that is responsive to the
                                                                        changes in our reinsurance position.
     Commercial Property Coverage Part
     Farm Coverage Part – Farm Property – Farm                   c. We will not refuse to renew such coverage
     Dwellings,      Appurtenant     Structures    And              solely because the first Named Insured has
     Household Personal Property Coverage Form                      cancelled or did not renew a policy, issued
                                                                    by the California Earthquake Authority, that
     a. We may elect not to renew such coverage                     included an earthquake policy premium
        for any reason, except as provided in b., c.                surcharge.
        and d. below.
                                                                 d. We will not refuse to renew such coverage
     b. We will not refuse to renew such coverage                   solely because corrosive soil conditions exist
        solely because the first Named Insured has                  on the premises. This restriction (d.) applies
        accepted an offer of earthquake coverage.                   only if coverage is subject to one of the
         However, the following applies only to                     following, which exclude loss or damage
         insurers who are associate participating                   caused by or resulting from corrosive soil
         insurers as established by Cal. Ins. Code                  conditions:
         Section 10089.16. We may elect not to                      (1) Commercial Property Coverage Part –
         renew such coverage after the first Named                      Causes Of Loss – Special Form; or
         Insured has accepted an offer of earthquake
         coverage, if one or more of the following                  (2) Farm Coverage Part – Causes Of Loss
         reasons applies:                                               Form – Farm Property, Paragraph D.
                                                                        Covered Causes Of Loss – Special.
        (1) The nonrenewal is based on sound
            underwriting principles that relate to the        3. We are not required to send notice of
            coverages provided by this policy and                nonrenewal in the following situations:
            that are consistent with the approved                a. If the transfer or renewal of a policy, without
            rating plan and related documents filed                 any changes in terms, conditions or rates, is
            with the Department of Insurance as                     between us and a member of our insurance
            required by existing law;                               group.




IL 02 70 09 12                        © Insurance Services Office, Inc., 2012                          Page 3 of 4
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 44 of 171


     b. If the policy has been extended for 90 days             e. If the first Named Insured requests a change
        or less, provided that notice has been given               in the terms or conditions or risks covered by
        in accordance with Paragraph C.1.                          the policy within 60 days of the end of the
     c. If you have obtained replacement coverage,                 policy period.
        or if the first Named Insured has agreed, in             f. If we have made a written offer to the first
        writing, within 60 days of the termination of               Named Insured, in accordance with the
        the policy, to obtain that coverage.                        timeframes shown in Paragraph C.1., to
     d. If the policy is for a period of no more than               renew the policy under changed terms or
        60 days and you are notified at the time of                 conditions or at an increased premium rate,
        issuance that it will not be renewed.                       when the increase exceeds 25%.




Page 4 of 4                          © Insurance Services Office, Inc., 2012                      IL 02 70 09 12
           Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 45 of 171


                                                                       COMMERCIAL GENERAL LIABILITY
POLICY NUMBER: ENT 000180-01-15                                                        ER GLD 10 14

    COMMERCIAL GENERAL LIABILITY DECLARATIONS

       United Specialty Insurance Company
           C/O Entertainment Risk, LLC                         Baldinger Insurance Services, Inc.
                                                                        6656 Dume Dr.
             11350 McCormick Road
            Executive Plaza II; Ste 1002                               Malibu, CA 90265
              Hunt Valley, MD 21031

 NAMED INSURED:      Our Neighborhood Place, LLC dba: The Tipsy Pig
 MAILING ADDRESS:    2231 Chestnut St., San Francisco, CA 94123

 POLICY PERIOD: FROM      2/17/2015                TO 2/17/2016                     AT 12:01 A.M.


IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                        LIMITS OF INSURANCE

 EACH OCCURRENCE LIMIT                        $ 1,000,000
       DAMAGE TO PREMISES
       RENTED TO YOU LIMIT                    $ 300,000                     Any one premises



      MEDICAL EXPENSE LIMIT          $ EXCLUDED                             Any one person
 PERSONAL & ADVERTISING INJURY LIMIT $ 1,000,000                            Any one person or organization
 GENERAL AGGREGATE LIMIT                                                   $ 2,000,000
 PRODUCTS/COMPLETED OPERATIONS AGGREGATE LIMIT                             $ 2,000,000



 LOCATION OF BUSINESS: SEE FORM: ER 10 34 04 14
 BUSINESS DESCRIPTION: Lounge
 THE NAMED INSURED IS A:
 ☐ Individual ☐ Partnership ☒ Limited Liability Company ☐ Organization/Corporation ☐ Trust
 ☐ Other ___________________________________________________________________________




ER GLD 10 14          Includes copyrighted material of Insurance Services Office, Inc.              Page 1 of 2
                                            with its permission
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 46 of 171
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 47 of 171

POLICY NUMBER: ENT 000180-01-15                                               ER SGLF 04 14



                           General Liability Policy Forms

ER GLD 10 14                   COMMERCIAL GENERAL LIABILITY DECLARATIONS
ER SGLF 04 14                      SCHEDULE OF GENERAL LIABILITY FORMS
ER 01 08 14                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
CG 21 65 12 04       TOTAL POLLUTION EXCLUSION WITH A BUILDING HEATING, COOLING, AND
                     DEHUMIDIFYING EQUIPMENT EXCEPTION AND A HOSTILE FIRE EXCEPTION
ER 10 18 04 14                   PYROTECHNICS AND FIREWORKS EXCLUSION
ER 10 11 04 14                            CROSS SUITS EXCLUSION
ER 20 05 04 14                         SUBLIMIT ASSAULT OR BATTERY
ER 20 07 04 14                     HIRED AND NON OWNED AUTO LIABILITY




                                                                           Page 1 of 1
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 48 of 171


                                                                           COMMERCIAL GENERAL LIABILITY
 POLICY NUMBER: ENT 000180-01-15                                                            ER 01 08 14

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.          The right to reimbursement for the defense costs
Read the entire policy carefully to determine rights,         under this provision will only apply to defense costs
duties and what is and is not covered.                        we have incurred after we notify you in writing that
Throughout this policy the words "you" and "your" refer       there may not be coverage, and that we are
to the Named Insured shown in the Declarations, and           reserving our rights to terminate the defense and
any other person or organization qualifying as a              seek reimbursement for defense costs.
Named Insured under this policy. The words "we", "us"       b. This insurance applies to "bodily injury" and
and "our" refer to the company providing this                 "property damage" only if:
insurance.
                                                                  (1) The "bodily injury" or "property damage" is
The word "insured" means any person or organization                   caused by an "occurrence" that takes place
qualifying as such under Section II – Who Is An                       in the "coverage territory";
Insured.
                                                                   (2) The "bodily injury" or "property damage"
Other words and phrases that appear in quotation                       occurs during the policy period; and
marks have special meaning. Refer to Section V –
                                                                  (3) Prior to the policy period, no insured listed
Definitions.
                                                                      under Paragraph 1. of Section II – Who Is An
SECTION I – COVERAGES                                                 Insured and no "employee" authorized by
COVERAGE A – BODILY INJURY AND PROPERTY                               you to give or receive notice of an
DAMAGE LIABILITY                                                      "occurrence" or claim, knew that the "bodily
                                                                      injury" or "property damage" had occurred,
1. Insuring Agreement                                                 in whole or in part. If such a listed insured or
   a. We will pay those sums that the insured                         authorized "employee" knew, prior to the
      becomes legally obligated to pay as damages                     policy period, that the "bodily injury" or
      because of "bodily injury" or "property damage"                 "property damage" occurred, then any
      to which this insurance applies. We will have the               continuation, change or resumption of such
      right and duty to defend the insured against any                "bodily injury" or "property damage" during
      "suit" seeking those damages. However, we will                  or after the policy period will be deemed to
      have no duty to defend the insured against any                  have been known prior to the policy period.
      "suit" seeking damages for "bodily injury" or             c. "Bodily injury" or "property damage" which
      "property damage" to which this insurance does               occurs during the policy period and was not,
      not apply. We may, at our discretion, investigate            prior to the policy period, known to have
      any "occurrence" and settle any claim or "suit"              occurred by any insured listed under Paragraph
      that may result. But:                                        1. of Section II – Who Is An Insured or any
      (1) The amount we will pay for damages is                    "employee" authorized by you to give or receive
          limited as described in Section III – Limits Of          notice of an "occurrence" or claim, includes any
          Insurance; and                                           continuation, change or resumption of that
      (2) Our right and duty to defend ends when we                "bodily injury" or "property damage" after the
          have used up the applicable limit of                     end of the policy period.
          insurance in the payment of judgments or              d. "Bodily injury" or "property damage" will be
          settlements under Coverages A or B..                     deemed to have been known to have occurred
      No other obligation or liability to pay sums or              at the earliest time when any insured listed
      perform acts or services is covered unless                   under Paragraph 1. of Section II – Who Is An
      explicitly provided for under Supplementary                  Insured or any "employee" authorized by you to
      Payments – Coverages A and B.                                give or receive notice of an "occurrence" or
                                                                   claim:
      If we initially defend an insured ("insured") or
      pay for an insured's ("insured's") defense but              (1) Reports all, or any part, of the "bodily injury"
      later determine that the claim(s) is (are) not                  or "property damage" to us or any other
      covered under this insurance, we will have the                  insurer;
      right to reimbursement for the defense costs we             (2) Receives a written or verbal demand or
      have incurred.                                                  claim for damages because of the "bodily
                                                                      injury" or "property damage"; or


ER 01 08 14             Includes copyrighted material of Insurance Services Office, Inc. with         Page 1 of 17
                                                 its permission.
               Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 49 of 171



     (3) Becomes aware by any other means that                    (3) Any statute, ordinance or regulation relating
         "bodily injury" or "property damage" has                     to the sale, gift, distribution or use of
         occurred or has begun to occur.                              alcoholic beverages.
  e. Damages because of "bodily injury" include                     This exclusion applies even if the claims against
     damages claimed by any person or organization                  any insured allege negligence or other
     for care, loss of services or death resulting at               wrongdoing in:
     any time from the "bodily injury".                               (a) The supervision, hiring, employment,
2. Exclusions                                                             training or monitoring of others by that
  This insurance does not apply to:                                       insured; or
  a. Expected Or Intended Injury                                      (b) Providing    or    failing   to   provide
                                                                          transportation with respect to any person
     "Bodily injury" or "property damage" expected or                     that may be under the influence of
     intended from the standpoint of the insured. This                    alcohol; or
     exclusion does not apply to "bodily injury"
     resulting from the use of reasonable force to                    (c) Failing to prevent any person who may
     protect persons or property.                                         be under the influence of alcohol from
                                                                          driving;
  b. Contractual Liability
                                                                   if the "occurrence" which caused the "bodily
     "Bodily injury" or "property damage" for which                injury" or "property damage", involved that
     the insured is obligated to pay damages by                    which is described in Paragraph (1), (2) or (3)
     reason of the assumption of liability in a contract           above.
     or agreement. This exclusion does not apply to
     liability for damages:                                        An insured who permits any person to bring any
                                                                   alcoholic beverage on to their premises, for
     (1) That the insured would have in the absence                consumption on the premises, whether or not a
         of the contract or agreement; or                          fee is charged for such activity, will also be
     (2) Assumed in a contract or agreement that is                considered selling, serving or furnishing
         an "insured contract", provided the "bodily               alcoholic beverages.
         injury" or "property damage" occurs                    d. Workers' Compensation And Similar Laws
         subsequent to the execution of the contract
         or agreement. Solely for the purposes of                  Any obligation of the insured under a workers'
         liability assumed in an "insured contract",               compensation,       disability  benefits   or
         reasonable attorneys' fees and necessary                  unemployment compensation law or any similar
         litigation expenses incurred by or for a party            law.
         other than an insured are deemed to be                 e. Employer's Liability
         damages because of "bodily injury" or                     "Bodily injury" to:
         "property damage", provided:
                                                                  (1) An "employee" of the insured arising out of
        (a) Liability to such party for, or for the cost              and in the course of:
            of, that party's defense has also been
            assumed in the same "insured contract";                   (a) Employment by the insured; or
            and                                                       (b) Performing duties related to the conduct
        (b) Such attorneys' fees and litigation                           of the insured's business; or
            expenses are for defense of that party                (2) The spouse, child, parent, brother or sister of
            against a civil or alternative dispute                    that "employee" as a consequence of
            resolution proceeding in which damages                    Paragraph (1) above.
            to which this insurance applies are
                                                                   This exclusion applies whether the insured may
            alleged.
                                                                   be liable as an employer or in any other capacity
  c. Liquor Liability                                              and to any obligation to share damages with or
     "Bodily injury" or "property damage" for which                repay someone else who must pay damages
     any insured may be held liable by reason of:                  because of the injury.
     (1) Causing or contributing to the intoxication of
         any person;
     (2) The furnishing of alcoholic beverages to a
         person under the legal drinking age or under
         the influence of alcohol; or



Page 2 of 17            Includes copyrighted material of Insurance Services Office, Inc. with         ER 01 08 14
                                                 its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 50 of 171



  f. Pollution                                                        (d) At or from any premises, site or location
    (1) "Bodily injury" or "property damage" arising                      on which any insured or any contractors
        out of the actual, alleged or threatened                          or subcontractors working directly or
        discharge, dispersal, seepage, migration,                         indirectly on any insured's behalf are
        release or escape of "pollutants":                                performing operations if the "pollutants"
                                                                          are brought on or to the premises, site or
       (a) At or from any premises, site or location                      location in connection with such
           which is or was at any time owned or                           operations by such insured, contractor or
           occupied by, or rented or loaned to, any                       subcontractor.        However,        this
           insured. However, this subparagraph                            subparagraph does not apply to:
           does not apply to:
                                                                          (i) "Bodily injury" or "property damage"
              (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                  building and caused by smoke,                               lubricants or other operating fluids
                  fumes, vapor or soot produced by or                         which are needed to perform the
                  originating from equipment that is                          normal electrical, hydraulic or
                  used to heat, cool or dehumidify the                        mechanical functions necessary for
                  building, or equipment that is used to                      the operation of "mobile equipment"
                  heat water for personal use, by the                         or its parts, if such fuels, lubricants or
                  building's occupants or their guests;                       other operating fluids escape from a
          (ii) "Bodily injury" or "property damage"                           vehicle part designed to hold, store or
               for which you may be held liable, if                           receive them. This exception does not
               you are a contractor and the owner or                          apply if the "bodily injury" or "property
               lessee of such premises, site or                               damage" arises out of the intentional
               location has been added to your                                discharge, dispersal or release of the
               policy as an additional insured with                           fuels, lubricants or other operating
               respect to your ongoing operations                             fluids, or if such fuels, lubricants or
               performed for that additional insured                          other operating fluids are brought on
               at that premises, site or location and                         or to the premises, site or location
               such premises, site or location is not                         with the intent that they be
               and never was owned or occupied by,                            discharged, dispersed or released as
               or rented or loaned to, any insured,                           part of the operations being
               other than that additional insured; or                         performed         by    such      insured,
                                                                              contractor or subcontractor;
          (iii) "Bodily injury" or "property damage"
                arising out of heat, smoke or fumes                      (ii) "Bodily injury" or "property damage"
                from a "hostile fire";                                        sustained within a building and
                                                                              caused by the release of gases,
       (b) At or from any premises, site or location
                                                                              fumes or vapors from materials
           which is or was at any time used by or for
                                                                              brought into that building in
           any insured or others for the handling,
           storage,    disposal,    processing     or                         connection with operations being
                                                                              performed by you or on your behalf by
           treatment of waste;
                                                                              a contractor or subcontractor; or
       (c) Which are or were at any time
           transported, handled, stored, treated,                        (iii) "Bodily injury" or "property damage"
           disposed of, or processed as waste by or                            arising out of heat, smoke or fumes
                                                                               from a "hostile fire".
           for:
                                                                      (e) At or from any premises, site or location
              (i) Any insured; or
                                                                          on which any insured or any contractors
          (ii) Any person or organization for whom                        or subcontractors working directly or
               you may be legally responsible; or                         indirectly on any insured's behalf are
                                                                          performing operations if the operations
                                                                          are to test for, monitor, clean up, remove,
                                                                          contain, treat, detoxify or neutralize, or in
                                                                          any way respond to, or assess the effects
                                                                          of, "pollutants".




ER 01 08 14             Includes copyrighted material of Insurance Services Office, Inc. with          Page 3 of 17
                                                 its permission.
               Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 51 of 171



    (2) Any loss, cost or expense arising out of any:            (2) Premises you sell, give away or abandon, if
       (a) Request, demand, order or statutory or                    the "property damage" arises out of any part
           regulatory requirement that any insured                   of those premises;
           or others test for, monitor, clean up,                (3) Property loaned to you;
           remove, contain, treat, detoxify or                   (4) Personal property in the care, custody or
           neutralize, or in any way respond to, or                  control of the insured;
           assess the effects of, "pollutants"; or
                                                                 (5) That particular part of real property on which
       (b) Claim or suit by or on behalf of a                        you or any contractors or subcontractors
           governmental authority for damages                        working directly or indirectly on your behalf
           because of testing for, monitoring,                       are performing operations, if the "property
           cleaning up, removing, containing,                        damage" arises out of those operations; or
           treating, detoxifying or neutralizing, or in
           any way responding to, or assessing the               (6) That particular part of any property that must
           effects of, "pollutants".                                 be restored, repaired or replaced because
                                                                     "your work" was incorrectly performed on it.
        However, this paragraph does not apply to
        liability for damages because of "property                Paragraphs (1), (3) and (4) of this exclusion do
        damage" that the insured would have in the                not apply to "property damage" (other than
        absence of such request, demand, order or                 damage by fire) to premises, including the
        statutory or regulatory requirement, or such              contents of such premises, rented to you for a
        claim or "suit" by or on behalf of a                      period of seven or fewer consecutive days. A
        governmental authority.                                   separate limit of insurance applies to Damage
                                                                  To Premises Rented To You as described in
  g. Aircraft, Auto Or Watercraft                                 Section III – Limits Of Insurance.
     Any claim, loss, “suit”, "bodily injury" or "property        Paragraph (2) of this exclusion does not apply if
     damage" arising directly or indirectly out of the            the premises are "your work" and were never
     ownership, operation, maintenance, or use of an              occupied, rented or held for rental by you.
     “auto”, aircraft or watercraft.
                                                                  Paragraphs (3), (4), (5) and (6) of this exclusion
  h. Mobile Equipment                                             do not apply to liability assumed under a
     Any claim, loss, “suit”, "bodily injury" or                  sidetrack agreement.
     "property damage" arising directly or indirectly             Paragraph (6) of this exclusion does not apply
     out of the ownership, operation, maintenance,                to "property damage" included in the "products-
     or use of “mobile equipment”.                                completed operations hazard".
   i. War                                                      k. Damage To Your Product
     "Bodily injury" or "property damage", however                "Property damage" to "your product" arising out
     caused, arising, directly or indirectly, out of:             of it or any part of it.
    (1) War, including undeclared or civil war;                 l. Damage To Your Work
    (2) Warlike action by a military force, including             "Property damage" to "your work" arising out of
        action in hindering or defending against an               it or any part of it and included in the "products-
        actual or expected attack, by any                         completed operations hazard".
        government, sovereign or other authority
        using military personnel or other agents; or              This exclusion does not apply if the damaged
                                                                  work or the work out of which the damage arises
    (3) Insurrection, rebellion, revolution, usurped              was performed on your behalf by a
        power, or action taken by governmental                    subcontractor.
        authority in hindering or defending against
        any of these.                                         m. Damage To Impaired Property Or Property
                                                                 Not Physically Injured
   j. Damage To Property
                                                                  "Property damage" to "impaired property" or
     "Property damage" to:                                        property that has not been physically injured,
    (1) Property you own, rent, or occupy, including              arising out of:
        any costs or expenses incurred by you, or                (1) A defect, deficiency, inadequacy or
        any other person, organization or entity, for                dangerous condition in "your product" or
        repair,     replacement,      enhancement,                   "your work"; or
        restoration or maintenance of such property
        for any reason, including prevention of injury           (2) A delay or failure by you or anyone acting on
        to a person or damage to another's property;                 your behalf to perform a contract or
                                                                     agreement in accordance with its terms.

Page 4 of 17           Includes copyrighted material of Insurance Services Office, Inc. with          ER 01 08 14
                                                its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 52 of 171



     This exclusion does not apply to the loss of use            (4) Any federal, state or local statute, ordinance
     of other property arising out of sudden and                     or regulation, other than the TCPA, CAN-
     accidental physical injury to "your product" or                 SPAM Act of 2003 or FCRA and their
     "your work" after it has been put to its intended               amendments and additions, that addresses,
     use.                                                            prohibits,    or    limits     the     printing,
  n. Recall Of Products, Work Or Impaired                            dissemination,       disposal,       collecting,
     Property                                                        recording,       sending,         transmitting,
                                                                     communicating or distribution of material or
     Damages claimed for any loss, cost or expense                   information.
     incurred by you or others for the loss of use,
     withdrawal,    recall,   inspection,    repair,           Exclusions c. through n. do not apply to damage by
     replacement, adjustment, removal or disposal              fire to premises while rented to you or temporarily
     of:                                                       occupied by you with permission of the owner. A
                                                               separate limit of insurance applies to this coverage
    (1) "Your product";                                        as described in Section III – Limits Of Insurance.
    (2) "Your work"; or                                        r. Discrimination
    (3) "Impaired property";                                       Any claim, loss, “suit”, "bodily injury", or
     if such product, work, or property is withdrawn              "property damage", arising directly or indirectly
     or recalled from the market or from use by any               from:
     person or organization because of a known or                (1) the actual or alleged discrimination of any
     suspected defect, deficiency, inadequacy or                     person or persons based upon, but not
     dangerous condition in it.                                      limited to, color, creed, gender, race, natural
  o. Personal And Advertising Injury                                 origin, age, disability, handicap, illness,
                                                                     religion, or sexual preference; or
     "Bodily injury" arising out of "personal and
     advertising injury".                                        (2) the actual or alleged failure to comply with
                                                                     the Americans with Disabilities Act or any
  p. Electronic Data
                                                                     other similar federal, state or municipal
     Damages arising out of the loss of, loss of use                 laws.
     of, damage to, corruption of, inability to access,
     or inability to manipulate electronic data.               s. Employment Related Practices
     However, this exclusion does not apply to                    "Bodily injury" to:
     liability for damages because of "bodily injury".
                                                                  (1) A person arising out of any:
     As used in this exclusion, electronic data means
     information, facts or programs stored as or on,                        (a)Refusal to employ that person;
     created or used on, or transmitted to or from                          (b)Termination of that person's
     computer software, including systems and                               employment; or
     applications software, hard or floppy disks, CD-                       (c)Employment-related practices,
     ROMs, tapes, drives, cells, data processing                            policies, acts or omissions, such as
     devices or any other media which are used with                         coercion, demotion, evaluation,
     electronically controlled equipment.                                   reassignment, discipline, defamation,
  q. Recording And Distribution Of Material Or                              harassment, humiliation,
     Information In Violation Of Law                                        discrimination or malicious
     "Bodily injury" or "property damage" arising                           prosecution directed at that person; or
     directly or indirectly out of any action or                  (2) The spouse, child, parent, brother or sister
     omission that violates or is alleged to violate:                 of that person as a consequence of "bodily
    (1) The Telephone Consumer Protection Act                         injury" to that person at whom any of the
        (TCPA), including any amendment of or                         employment-related practices described in
        addition to such law;                                         Paragraphs (a), (b), or (c) above is
                                                                      directed.
    (2) The CAN-SPAM Act of 2003, including any
        amendment of or addition to such law;                       This exclusion applies:
    (3) The Fair Credit Reporting Act (FCRA), and                       (1) Whether the injury-causing event
        any amendment of or addition to such law,                           described in Paragraphs (a), (b) or (c)
        including the Fair and Accurate Credit                              above occurs before employment,
        Transactions Act (FACTA); or                                        during    employment      or      after
                                                                            employment of that person;



ER 01 08 14            Includes copyrighted material of Insurance Services Office, Inc. with         Page 5 of 17
                                                its permission.
               Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 53 of 171



           (2) Whether the insured may be liable as               We have no obligation to defend or indemnify
               an employer or in any other capacity;              any insured for any loss, cost or expenses
               or                                                 arising out of the abating, testing for, monitoring,
           (3) To any obligation to share damages                 cleaning up, removing, containing, treating,
               with or repay someone else who must                detoxifying, neutralizing, remediating or
               pay damages because of the injury.                 disposing of, or in any way responding to, or
                                                                  assessing the effects of, "fungi" or bacteria, by
    t. Lead                                                       any insured or by any other person or entity.
       Any loss, claim, “suit”, "bodily injury", or               This exclusion does not apply to any "fungi" or
       "property damage" arising directly or indirectly           bacteria that are, are on, or are contained in, a
       out of lead.                                               good or product intended for bodily
       This exclusion applies to past, present or                 consumption.
       future claims arising in whole or in part, either      w. Silica or Silica Related Dust
       directly or indirectly, out of the manufacture,
       distribution, sale, resale, re-branding,                   (1) "Bodily injury" arising, in whole or in part, out
       installation, inhalation of, repair, removal,                  of the actual, alleged, threatened or
       encapsulation, abatement, replacement or                       suspected inhalation of, or ingestion of,
       handling of, exposure to, ingestion of, or                     "silica" or "silica-related dust".
       testing for, lead whether or not the lead is or            (2) "Property damage" arising, in whole or in
       was at any time airborne as a particle,                        part, out of the actual, alleged, threatened or
       contained in a product, carried on clothing,                   suspected contact with, exposure to,
       transmitted in any fashion or found in any                     existence of, or presence of, "silica" or
       form whatsoever.                                               "silica-related dust".
    u. Asbestos                                                   (3) Any loss, cost or expense arising, in whole
       Any loss, claim or “suit” for “bodily injury”, or              or in part, out of the abating, testing for,
       “property damage”, directly or indirectly out of               monitoring,       cleaning      up,    removing,
       asbestos in any manner or form, including                      containing,          treating,        detoxifying,
       without limitation:                                            neutralizing, remediating or disposing of, or
                                                                      in any way responding to or assessing the
      (1) any cost or expense relating to                             effects of, "silica" or "silica-related dust", by
          investigation and/or defense of any loss,                   any insured or by any other person or entity.
          claim, “suit” or other proceeding; or
                                                               x. Securities
      (2) any cost or expense relating to request,                 Any claim, loss, “suit”, "bodily injury" or
          demand or order that any insured or                      "property damage” based on, arising out of,
          others test for, monitor, remediate, clean               directly or indirectly resulting from, in
          up, remove, contain, treat, detoxify,                    consequence of, or in any way involving any
          neutralize or in any way respond to or                   actual or alleged violation of:
          assess the presence of or the effects of
          asbestos; and/or                                        (1) The Securities Act of 1933, the Securities
                                                                      Exchange Act of 1934, the Investment
      (3) any fine, penalty or assessment.
                                                                      Company Act of 1940, any other federal
    v. Fungi or Bacteria                                              law, rule or regulation with respect to the
       Any loss, claim or “suit” for “bodily injury” or               regulation of securities, any rules or
       “property damage”, which would not have                        regulations of the United States Securities
       occurred, in whole or in part, but for the actual,             and Exchange Commission, or any
       alleged or threatened inhalation of, ingestion
                                                                      amendment of such laws, rules or
       of, contact with, exposure to, existence of, or
       presence of, any "fungi" or bacteria on or                     regulations; or’
       within a building or structure, including its               (2) Any state securities or "Blue Sky" laws or
       contents, regardless of whether any other                       rules or regulations or any amendment of
       cause, event, material or product contributed                   such laws, rules or regulations; or
       concurrently or in any sequence to such injury
       or damage.                                                  (3) Any provision of the common law imposing
                                                                       liability in connection with the offer, sale or
                                                                       purchase of securities.




Page 6 of 17           Includes copyrighted material of Insurance Services Office, Inc. with            ER 01 08 14
                                                its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 54 of 171



    y. Professional Services                                    (1) The amount we will pay for damages is
       Any claim, loss, “suit”, "bodily injury" or                  limited as described in Section III – Limits Of
       "property damage” arising out of the                         Insurance; and
       rendering of, or failure to render, any service          (2) Our right and duty to defend ends when we
       or advice relating to “professional services”.               have used up the applicable limit of
                                                                    insurance in the payment of judgments or
    z. Communicable Disease                                         settlements under Coverages A or B.
       Any loss, claim, “suit”, "bodily injury" or               No other obligation or liability to pay sums or
       "property damage" arising directly or                     perform acts or services is covered unless
       indirectly out of actual or alleged transmission          explicitly provided for under Supplementary
       of a communicable disease.                                Payments – Coverages A and B.
       This exclusion applies even if the claims                 If we initially defend an insured ("insured") or
       against any insured allege negligence or                  pay for an insured's ("insured's") defense but
       other wrongdoing in the:                                  later determine that the claim(s) is (are) not
                                                                 covered under this insurance, we will have the
        (1) Supervising, hiring, employing, training
            or monitoring of others that may be                  right to reimbursement for the defense costs we
            infected    with    and    spread      a             have incurred.
            communicable disease;                                The right to reimbursement for the defense
                                                                 costs under this provision will only apply to
        (2) Testing for a communicable disease;
                                                                 defense costs we have incurred after we notify
        (3) Failure to prevent the spread of the                 you in writing that there may not be coverage,
            disease; or                                          and that we are reserving our rights to terminate
        (4) Failure to     report   the    disease    to         the defense and seek reimbursement for
            authorities.                                         defense costs.
     aa. Chromated Copper Arsenate                            b. This insurance applies to "personal and
                                                                 advertising injury" caused by an offense arising
        “Bodily injury", "property damage", "personal            out of your business but only if the offense was
        injury” or “advertising injury" arising out of or        committed in the "coverage territory" during the
        caused directly or indirectly, in whole or in            policy period.
        part, by the use or existence of:                     2. Exclusions
        (1) Chromated copper arsenate; or                     This insurance does not apply to:
        (2) Any product or material which contains            a. Knowing Violation Of Rights Of Another
            chromated copper arsenate; or
                                                                 "Personal and advertising injury" caused by or
        (3) Any product or material to which
                                                                 at the direction of the insured with the
            chromated copper arsenate has been                   knowledge that the act would violate the rights
            applied by any party (including, but not             of another and would inflict "personal and
            limited to, any manufacturer, processor              advertising injury".
            or distributor of such products or                b. Material Published With Knowledge Of
            materials).                                          Falsity
                                                                 "Personal and advertising injury" arising out of
COVERAGE B – PERSONAL AND ADVERTISING                            oral or written publication, in any manner, of
INJURY LIABILITY                                                 material, if done by or at the direction of the
1. Insuring Agreement                                            insured with knowledge of its falsity.
  a. We will pay those sums that the insured                  c. Material Published Prior To Policy Period
     becomes legally obligated to pay as damages                 "Personal and advertising injury" arising out of
     because of "personal and advertising injury" to             oral or written publication, in any manner, of
     which this insurance applies. We will have the              material whose first publication took place
     right and duty to defend the insured against any            before the beginning of the policy period.
     "suit" seeking those damages. However, we will           d. Criminal Acts
     have no duty to defend the insured against any
     "suit" seeking damages for "personal and                    "Personal and advertising injury" arising out of a
     advertising injury" to which this insurance does            criminal act committed by or at the direction of
     not apply. We may, at our discretion, investigate           the insured.
     any offense and settle any claim or "suit" that
     may result. But:

ER 01 08 14           Includes copyrighted material of Insurance Services Office, Inc. with         Page 7 of 17
                                               its permission.
               Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 55 of 171



  e. Contractual Liability                                      k. Electronic Chatrooms Or Bulletin Boards
       "Personal and advertising injury" for which the             "Personal and advertising injury" arising out of
       insured has assumed liability in a contract or              an electronic chatroom or bulletin board the
       agreement. This exclusion does not apply to                 insured hosts, owns, or over which the insured
       liability for damages that the insured would have           exercises control.
       in the absence of the contract or agreement.              l. Unauthorized Use Of Another's Name Or
   f. Breach Of Contract                                            Product
       "Personal and advertising injury" arising out of a          "Personal and advertising injury" arising out of
       breach of contract, except an implied contract to           the unauthorized use of another's name or
       use another's advertising idea in your                      product in your e-mail address, domain name or
       "advertisement".                                            metatag, or any other similar tactics to mislead
  g. Quality Or Performance Of Goods – Failure                     another's potential customers.
     To Conform To Statements                                  m. Pollution
       "Personal and advertising injury" arising out of            "Personal and advertising injury" arising out of
       the failure of goods, products or services to               the actual, alleged or threatened discharge,
       conform with any statement of quality or                    dispersal, seepage, migration, release or
       performance made in your "advertisement".                   escape of "pollutants" at any time.
  h. Wrong Description Of Prices                                n. Pollution-related
       "Personal and advertising injury" arising out of            Any loss, cost or expense arising out of any:
       the wrong description of the price of goods,               (1) Request, demand, order or statutory or
       products or services stated in your                            regulatory requirement that any insured or
       "advertisement".                                               others test for, monitor, clean up, remove,
  i.    Infringement Of Copyright, Patent,                            contain, treat, detoxify or neutralize, or in any
        Trademark Or Trade Secret                                     way respond to, or assess the effects of,
       "Personal and advertising injury" arising out of               "pollutants"; or
       the infringement of copyright, patent, trademark,          (2) Claim or suit by or on behalf of a
       trade secret or other intellectual property rights.            governmental authority for damages
       Under this exclusion, such other intellectual                  because of testing for, monitoring, cleaning
       property rights do not include the use of                      up,     removing,    containing,    treating,
       another's     advertising      idea     in    your             detoxifying or neutralizing, or in any way
       "advertisement".                                               responding to, or assessing the effects of,
       However, this exclusion does not apply to                      "pollutants".
       infringement, in your "advertisement", of                o. War
       copyright, trade dress or slogan.                           "Personal and advertising injury", however
   j. Insureds In Media And Internet Type                          caused, arising, directly or indirectly, out of:
      Businesses                                                  (1) War, including undeclared or civil war;
       "Personal and advertising injury" committed by             (2) Warlike action by a military force, including
       an insured whose business is:                                  action in hindering or defending against an
       (1) Advertising, broadcasting, publishing or                   actual or expected attack, by any
           telecasting;                                               government, sovereign or other authority
       (2) Designing or determining content of web                    using military personnel or other agents; or
           sites for others; or                                   (3) Insurrection, rebellion, revolution, usurped
       (3) An Internet search, access, content or                     power, or action taken by governmental
           service provider.                                          authority in hindering or defending against
                                                                      any of these.
       However, this exclusion does not apply to
       Paragraphs 14.a., b. and c. of "personal and             p. Recording And Distribution Of Material Or
       advertising injury" under the Definitions section.          Information In Violation Of Law
       For the purposes of this exclusion, the placing             "Personal and advertising injury" arising directly
       of frames, borders or links, or advertising, for            or indirectly out of any action or omission that
       you or others anywhere on the Internet, is not by           violates or is alleged to violate:
       itself, considered the business of advertising,            (1) The Telephone Consumer Protection Act
       broadcasting, publishing or telecasting.                       (TCPA), including any amendment of or
                                                                      addition to such law;

Page 8 of 17            Includes copyrighted material of Insurance Services Office, Inc. with           ER 01 08 14
                                                 its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 56 of 171



    (2) The CAN-SPAM Act of 2003, including any                   This exclusion applies to past, present or future
        amendment of or addition to such law;                     claims arising in whole or in part, either directly
    (3) The Fair Credit Reporting Act (FCRA), and                 or indirectly, out of the manufacture, distribution,
        any amendment of or addition to such law,                 sale, resale, re-branding, installation, inhalation
        including the Fair and Accurate Credit                    of, repair, removal, encapsulation, abatement,
        Transactions Act (FACTA); or                              replacement or handling of, exposure to,
                                                                  ingestion of, or testing for, lead whether or not
    (4) Any federal, state or local statute, ordinance            the lead is or was at any time airborne as a
        or regulation, other than the TCPA, CAN-                  particle, contained in a product, carried on
        SPAM Act of 2003 or FCRA and their                        clothing, transmitted in any fashion or found in
        amendments and additions, that addresses,                 any form whatsoever.
        prohibits,    or    limits     the     printing,
        dissemination,       disposal,       collecting,       s. Asbestos
        recording,       sending,         transmitting,           "Personal and advertising injury" directly or
        communicating or distribution of material or              indirectly out of asbestos in any manner or form,
        information.                                              including without limitation:
  q. Employment Related Practices                                  (1) Any cost or expense relating to
                                                                       investigation and/or defense of any loss,
     "Personal and advertising injury" to:
                                                                       claim, “suit” or other proceeding; or
    (1) A person arising out of any:                               (2) Any cost or expense relating to request,
              (a) Refusal to employ that person;                       demand or order that any insured or
              (b) Termination   of     that   person's                 others test for, monitor, remediate, clean
                  employment; or                                       up, remove, contain, treat, detoxify,
                                                                       neutralize or in any way respond to or
              (c) Employment-related practices,                        assess the presence of or the effects of
                  policies, acts or omissions, such as                 asbestos; and/or
                  coercion, demotion, evaluation,                  (3) Any fine, penalty or assessment.
                  reassignment, discipline,
                  defamation, harassment,                        t. Fungi or Bacteria
                  humiliation, discrimination or                   "Personal and advertising injury" which would
                  malicious prosecution directed at                not have occurred, in whole or in part, but for
                  that person; or                                  the actual, alleged or threatened inhalation of,
    (2) The spouse, child, parent, brother or sister               ingestion of, contact with, exposure to,
        of that person as a consequence of                         existence of, or presence of, any "fungi" or
        "personal and advertising injury" to that                  bacteria on or within a building or structure,
        person at whom any of the employment-                      including its contents, regardless of whether
        related practices described in Paragraphs                  any other cause, event, material or product
        (a), (b), or (c) above is directed.                        contributed concurrently or in any sequence to
                                                                   such injury or damage.
     This exclusion applies:
                                                                   We have no obligation to defend or indemnify
    (1) Whether the injury-causing event described                 any insured for any loss, cost or expenses
        in Paragraphs (a), (b) or (c) above occurs
                                                                   arising out of the abating, testing for,
        before employment, during employment or                    monitoring, cleaning up, removing, containing,
        after employment of that person;
                                                                   treating, detoxifying, neutralizing, remediating
    (2) Whether the insured may be liable as an                    or disposing of, or in any way responding to, or
        employer or in any other capacity; and                     assessing the effects of, "fungi" or bacteria, by
    (3) To any obligation to share damages with or                 any insured or by any other person or entity.
        repay someone else who must pay                            This exclusion does not apply to any "fungi" or
        damages because of the injury.                             bacteria that are, are on, or are contained in, a
  r. Lead                                                          good or product intended for bodily
                                                                   consumption.
     "Personal and advertising injury" arising directly
     or indirectly out of lead.                               u. Silica or Silica Related Dust
                                                                  (1) "Personal and advertising injury" arising, in
                                                                      whole or in part, out of the actual, alleged,
                                                                      threatened or suspected inhalation of, or
                                                                      ingestion of, "silica" or "silica-related dust".



ER 01 08 14            Includes copyrighted material of Insurance Services Office, Inc. with          Page 9 of 17
                                                its permission.
               Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 57 of 171



       (2) Any loss, cost or expense arising, in whole            c. The cost of bonds to release attachments, but
           or in part, out of the abating, testing for,              only for bond amounts within the applicable limit
           monitoring,       cleaning      up,    removing,          of insurance. We do not have to furnish these
           containing,          treating,       detoxifying,         bonds.
           neutralizing, remediating or disposing of, or          d. All reasonable expenses incurred by the insured
           in any way responding to or assessing the                 at our request to assist us in the investigation or
           effects of, "silica" or "silica-related dust", by         defense of the claim or "suit", including actual
           any insured or by any other person or entity.             loss of earnings up to $250 a day because of
   v. Professional Services                                          time off from work.
       Any claim, loss, “suit”, "bodily injury" or                e. All court costs taxed against the insured in the
       "property damage” arising out of the rendering                "suit". However, these payments do not include
       of, or failure to render, any service or advice               attorneys' fees or attorneys' expenses taxed
       relating to “professional services”.                          against the insured.
   w. Communicable Disease                                         f. Prejudgment interest awarded against the
                                                                      insured on that part of the judgment we pay. If
       "Personal and advertising injury" arising directly             we make an offer to pay the applicable limit of
       or indirectly out of actual or alleged transmission            insurance, we will not pay any prejudgment
       of a communicable disease.                                     interest based on that period of time after the
       This exclusion applies even if the claims against              offer.
       any insured allege negligence or other                     g. All interest on the full amount of any judgment
       wrongdoing in the:                                            that accrues after entry of the judgment and
        (1) Supervising, hiring, employing, training or              before we have paid, offered to pay, or
            monitoring of others that may be infected                deposited in court the part of the judgment that
            with and spread a communicable disease;                  is within the applicable limit of insurance.
        (2) Testing for a communicable disease;                   These payments will not reduce the limits of
                                                                  insurance.
        (3) Failure to prevent the spread of the
            disease; or                                        2. If we defend an insured against a "suit" and an
                                                                  indemnitee of the insured is also named as a party
        (4) Failure to report the disease to authorities.         to the "suit", we will defend that indemnitee if all of
   x. Chromated Copper Arsenate                                   the following conditions are met:
       “Bodily injury", "property damage", "personal              a. The "suit" against the indemnitee seeks
       injury” or “advertising injury" arising out of or             damages for which the insured has assumed
       caused directly or indirectly, in whole or in part,           the liability of the indemnitee in a contract or
       by the use or existence of:                                   agreement that is an "insured contract";
                                                                  b. This insurance applies to such liability assumed
        (1) Chromated copper arsenate; or                            by the insured;
        (2) Any product or material which contains
                                                                  c. The obligation to defend, or the cost of the
            chromated copper arsenate; or
                                                                     defense of, that indemnitee, has also been
        (3) Any product or material to which                         assumed by the insured in the same "insured
            chromated copper arsenate has been                       contract";
            applied by any party (including, but not
                                                                  d. The allegations in the "suit" and the information
            limited to, any manufacturer, processor or               we know about the "occurrence" are such that
            distributor of such products or materials).              no conflict appears to exist between the
SUPPLEMENTARY PAYMENTS – COVERAGES A                                 interests of the insured and the interests of the
AND B                                                                indemnitee;
1. We will pay, with respect to any claim we                      e. The indemnitee and the insured ask us to
   investigate or settle, or any "suit" against an insured           conduct and control the defense of that
   we defend:                                                        indemnitee against such "suit" and agree that
                                                                     we can assign the same counsel to defend the
   a. All expenses we incur.                                         insured and the indemnitee; and
   b. Up to $250 for cost of bail bonds required                   f. The indemnitee:
      because of accidents or traffic law violations
      arising out of the use of any vehicle to which the             (1) Agrees in writing to:
      Bodily Injury Liability Coverage applies. We do                   (a) Cooperate with us in the investigation,
      not have to furnish these bonds.                                      settlement or defense of the "suit";

Page 10 of 17            Includes copyrighted material of Insurance Services Office, Inc. with            ER 01 08 14
                                                  its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 58 of 171



         (b) Immediately send us copies of any                  e. A trust, you are an insured. Your trustees are
             demands, notices, summonses or legal                  also insureds, but only with respect to their
             papers received in connection with the                duties as trustees.
             "suit";                                        2. Each of the following is also an insured:
         (c) Notify any other insurer whose coverage        a. Your "volunteer workers" only while performing
             is available to the indemnitee; and                duties related to the conduct of your business, or
         (d) Cooperate with us with respect to                  your "employees", other than either your
             coordinating other applicable insurance            "executive officers" (if you are an organization
             available to the indemnitee; and                   other than a partnership, joint venture or limited
     (2) Provides us with written authorization to:             liability company) or your managers (if you are a
                                                                limited liability company), but only for acts within
         (a) Obtain records and other information               the scope of their employment by you or while
             related to the "suit"; and                         performing duties related to the conduct of your
         (b) Conduct and control the defense of the             business.
             indemnitee in such "suit".                          However, none of these "employees" or "volunteer
   So long as the above conditions are met, attorneys'           workers" are insureds for:
   fees incurred by us in the defense of that                     (1) "Bodily injury" or "personal and advertising
   indemnitee, necessary litigation expenses incurred                 injury":
   by us and necessary litigation expenses incurred by
   the indemnitee at our request will be paid as                      (a) To you, to your partners or members (if
   Supplementary Payments. Notwithstanding the                            you are a partnership or joint venture), to
   provisions of Paragraph 2.b.(2) of Section I –                         your members (if you are a limited liability
   Coverage A – Bodily Injury And Property Damage                         company), to a co-"employee" while in
   Liability, such payments will not be deemed to be                      the course of his or her employment or
   damages for "bodily injury" and "property damage"                      performing duties related to the conduct
   and will not reduce the limits of insurance.                           of your business, or to your other
                                                                          "volunteer workers" while performing
   Our obligation to defend an insured's indemnitee                       duties related to the conduct of your
   and to pay for attorneys' fees and necessary                           business;
   litigation expenses as Supplementary Payments
   ends when we have used up the applicable limit of                  (b) To the spouse, child, parent, brother or
   insurance in the payment of judgments or                               sister of that co-"employee" or "volunteer
   settlements or the conditions set forth above, or the                  worker" as a consequence of Paragraph
   terms of the agreement described in Paragraph f.                       (1)(a) above;
   above, are no longer met.                                          (c) For which there is any obligation to share
SECTION II – WHO IS AN INSURED                                            damages with or repay someone else
                                                                          who must pay damages because of the
1. If you are designated in the Declarations as:                          injury described in Paragraph (1)(a) or
   a. An individual, you and your spouse are                              (b) above; or
      insureds, but only with respect to the conduct of               (d) Arising out of his or her providing or
      a business of which you are the sole owner.                         failing to provide professional health care
   b. A partnership or joint venture, you are an                          services.
      insured. Your members, your partners, and their             (2) "Property damage" to property:
      spouses are also insureds, but only with respect
      to the conduct of your business.                                (a) Owned, occupied or used by;
   c. A limited liability company, you are an insured.                (b) Rented to, in the care, custody or control
      Your members are also insureds, but only with                       of, or over which physical control is being
      respect to the conduct of your business. Your                       exercised for any purpose by;
      managers are insureds, but only with respect to                  you, any of your "employees", "volunteer
      their duties as your managers.                                   workers", any partner or member (if you are
   d. An organization other than a partnership, joint                  a partnership or joint venture), or any
      venture or limited liability company, you are an                 member (if you are a limited liability
      insured. Your "executive officers" and directors                 company).
      are insureds, but only with respect to their duties       b. Any person (other than your "employee" or
      as your officers or directors. Your stockholders             "volunteer worker"), or any organization while
      are also insureds, but only with respect to their            acting as your real estate manager.
      liability as stockholders.


ER 01 08 14             Includes copyrighted material of Insurance Services Office, Inc. with        Page 11 of 17
                                                 its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 59 of 171



   c. Any person or organization having proper              The Limits of Insurance of this Coverage Part apply
      temporary custody of your property if you die,        separately to each consecutive annual period and to
      but only:                                             any remaining period of less than 12 months, starting
      (1) With respect to liability arising out of the      with the beginning of the policy period shown in the
          maintenance or use of that property; and          Declarations, unless the policy period is extended after
                                                            issuance for an additional period of less than 12
      (2) Until your legal representative has been          months. In that case, the additional period will be
          appointed.                                        deemed part of the last preceding period for purposes
   d. Your legal representative if you die, but only with   of determining the Limits of Insurance.
      respect to duties as such. That representative        SECTION IV – COMMERCIAL GENERAL LIABILITY
      will have all your rights and duties under this       CONDITIONS
      Coverage Part.
                                                            1. Bankruptcy
   No person or organization is an insured with
   respect to the conduct of any current or past                Bankruptcy or insolvency of the insured or of the
   partnership, joint venture or limited liability              insured's estate will not relieve us of our obligations
   company that is not shown as a Named Insured in              under this Coverage Part.
   the Declarations.                                        2. Duties In The Event Of Occurrence, Offense,
SECTION III – LIMITS OF INSURANCE                              Claim Or Suit
1. The Limits of Insurance shown in the Declarations            a. You must see to it that we are notified as soon
   and the rules below fix the most we will pay                    as practicable of an "occurrence" or an offense
   regardless of the number of:                                    which may result in a claim. To the extent
                                                                   possible, notice should include:
   a. Insureds;
                                                                  (1) How, when and where the "occurrence" or
   b. Claims made or "suits" brought; or                              offense took place;
   c. Persons or organizations making claims or                   (2) The names and addresses of any injured
      bringing "suits".                                               persons and witnesses; and
2. The General Aggregate Limit is the most we will pay            (3) The nature and location of any injury or
   for the sum of:                                                    damage arising out of the "occurrence" or
   a. Damages under Coverage A, except damages                        offense.
      because of "bodily injury" or "property damage"           b. If a claim is made or "suit" is brought against any
      included in the "products-completed operations               insured, you must:
      hazard"; and
                                                                  (1) Immediately record the specifics of the claim
   b. Damages under Coverage B.                                       or "suit" and the date received; and
3. The Products-Completed Operations Aggregate                    (2) Notify us as soon as practicable.
   Limit is the most we will pay under Coverage A for
   damages because of "bodily injury" and "property                You must see to it that we receive written notice
   damage" included in the "products-completed                     of the claim or "suit" as soon as practicable.
   operations hazard".                                          c. You and any other involved insured must:
4. Subject to Paragraph 2. above, the Personal And                (1) Immediately send us copies of any
   Advertising Injury Limit is the most we will pay under             demands, notices, summonses or legal
   Coverage B for the sum of all damages because of                   papers received in connection with the claim
   all "personal and advertising injury" sustained by                 or "suit";
   any one person or organization.                                (2) Authorize us to obtain records and other
5. Subject to Paragraph 2. or 3. above, whichever                     information;
   applies, the Each Occurrence Limit is the most we              (3) Cooperate with us in the investigation or
   will pay for the sum of damages under Coverage A                   settlement of the claim or defense against
   because of all "bodily injury" and "property damage"               the "suit"; and
   arising out of any one "occurrence".
                                                                  (4) Assist us, upon our request, in the
6. Subject to Paragraph 5. above, the Damage To                       enforcement of any right against any person
   Premises Rented To You Limit is the most we will                   or organization which may be liable to the
   pay under Coverage A for damages because of                        insured because of injury or damage to
   "property damage" to any one premises, while                       which this insurance may also apply.
   rented to you, or in the case of damage by fire, while
   rented to you or temporarily occupied by you with
   permission of the owner.


Page 12 of 17           Includes copyrighted material of Insurance Services Office, Inc. with           ER 01 08 14
                                                 its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 60 of 171



  d. No insured will, except at that insured's own                      (iv) If the loss arises out of the
     cost, voluntarily make a payment, assume any                            maintenance or use of aircraft,
     obligation, or incur any expense, other than for                        "autos" or watercraft to the extent not
     first aid, without our consent.                                         subject to Exclusion g. of Section I –
3. Legal Action Against Us                                                   Coverage A – Bodily Injury And
                                                                             Property Damage Liability.
  No person or organization has a right under this
  Coverage Part:                                                     (b) Any other primary insurance available to
                                                                         you covering liability for damages arising
   a. To join us as a party or otherwise bring us into a                 out of the premises or operations, or the
      "suit" asking for damages from an insured; or                      products and completed operations, for
  b. To sue us on this Coverage Part unless all of its                   which you have been added as an
     terms have been fully complied with.                                additional insured.
  A person or organization may sue us to recover on              (2) When this insurance is excess, we will have
  an agreed settlement or on a final judgment against                no duty under Coverages A or B to defend
  an insured; but we will not be liable for damages                  the insured against any "suit" if any other
  that are not payable under the terms of this                       insurer has a duty to defend the insured
  Coverage Part or that are in excess of the                         against that "suit". If no other insurer
  applicable limit of insurance. An agreed settlement                defends, we will undertake to do so, but we
  means a settlement and release of liability signed                 will be entitled to the insured's rights against
  by us, the insured and the claimant or the claimant's              all those other insurers.
  legal representative.                                          (3) When this insurance is excess over other
  4.Other Insurance                                                  insurance, we will pay only our share of the
                                                                     amount of the loss, if any, that exceeds the
  If other valid and collectible insurance is available
                                                                     sum of:
  to the insured for a loss we cover under Coverages
  A or B of this Coverage Part, our obligations are                  (a) The total amount that all such other
  limited as follows:                                                    insurance would pay for the loss in the
                                                                         absence of this insurance; and
   a. Primary Insurance
                                                                     (b) The total of all deductible and self-
      This insurance is primary except when
                                                                         insured amounts under all that other
      Paragraph b. below applies. If this insurance is
      primary, our obligations are not affected unless                   insurance.
      any of the other insurance is also primary. Then,          (4) We will share the remaining loss, if any, with
      we will share with all that other insurance by the             any other insurance that is not described in
      method described in Paragraph c. below.                        this Excess Insurance provision and was not
                                                                     bought specifically to apply in excess of the
  b. Excess Insurance
                                                                     Limits of Insurance shown in the
     (1) This insurance is excess over:                              Declarations of this Coverage Part.
         (a) Any of the other insurance, whether               c. Method Of Sharing
             primary, excess, contingent or on any
             other basis:                                         If all of the other insurance permits contribution
                                                                  by equal shares, we will follow this method also.
              (i) That is Fire, Extended Coverage,                Under this approach each insurer contributes
                  Builder's Risk, Installation Risk or            equal amounts until it has paid its applicable
                  similar coverage for "your work";               limit of insurance or none of the loss remains,
            (ii) That is Fire insurance for premises              whichever comes first.
                 rented to you or temporarily occupied            If any of the other insurance does not permit
                 by you with permission of the owner;             contribution by equal shares, we will contribute
            (iii) That is insurance purchased by you to           by limits. Under this method, each insurer's
                  cover your liability as a tenant for            share is based on the ratio of its applicable limit
                  "property damage" to premises                   of insurance to the total applicable limits of
                  rented to you or temporarily occupied           insurance of all insurers.
                  by you with permission of the owner;     5.Premium Audit
                  or
                                                               a. We will compute all premiums for this Coverage
                                                                  Part in accordance with our rules and rates.




ER 01 08 14            Includes copyrighted material of Insurance Services Office, Inc. with        Page 13 of 17
                                                its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 61 of 171



   b. Premium shown in this Coverage Part as                     b. Regarding web sites, only that part of a web site
      advance premium is a deposit premium only. At                 that is about your goods, products or services
      the close of each audit period we will compute                for the purposes of attracting customers or
      the earned premium for that period and send                   supporters is considered an advertisement.
      notice to the first Named Insured. The due date         2. "Auto" means:
      for audit and retrospective premiums is the date
      shown as the due date on the bill.                         a. A land motor vehicle, trailer or semitrailer
                                                                    designed for travel on public roads, including
   c. The first Named Insured must keep records of                  any attached machinery or equipment; or
      the information we need for premium
      computation, and send us copies at such times              b. Any other land vehicle that is subject to a
      as we may request.                                            compulsory or financial responsibility law or
                                                                    other motor vehicle insurance law where it is
6. Representations                                                  licensed or principally garaged.
   By accepting this policy, you agree:                             However, "auto" does not include "mobile
   a. The statements in the Declarations are accurate               equipment".
      and complete;                                           3. "Bodily injury" means bodily injury, sickness or
   b. Those     statements   are     based           upon        disease sustained by a person, including death
      representations you made to us; and                        resulting from any of these at any time.
   c. We have issued this policy in reliance upon your        4. "Coverage territory" means:
      representations.                                           a. The United States of America (including its
7. Separation Of Insureds                                           territories and possessions), Puerto Rico and
   Except with respect to the Limits of Insurance, and              Canada;
   any rights or duties specifically assigned in this            b. International waters or airspace, but only if the
   Coverage Part to the first Named Insured, this                   injury or damage occurs in the course of travel
   insurance applies:                                               or transportation between any places included
   a. As if each Named Insured were the only Named                  in Paragraph a. above; or
      Insured; and                                               c. All other parts of the world if the injury or
   b. Separately to each insured against whom claim                 damage arises out of:
      is made or "suit" is brought.                                 (1) Goods or products made or sold by you in
8. Transfer Of Rights Of Recovery Against Others                        the territory described in Paragraph a.
   To Us                                                                above;
   If the insured has rights to recover all or part of any          (2) The activities of a person whose home is in
   payment we have made under this Coverage Part,                       the territory described in Paragraph a.
   those rights are transferred to us. The insured must                 above, but is away for a short time on your
   do nothing after loss to impair them. At our request,                business; or
   the insured will bring "suit" or transfer those rights           (3) "Personal and advertising injury" offenses
   to us and help us enforce them.                                      that take place through the Internet or similar
9. When We Do Not Renew                                                 electronic means of communication;
   If we decide not to renew this Coverage Part, we              provided the insured's responsibility to pay
   will mail or deliver to the first Named Insured shown         damages is determined in a "suit" on the merits, in
   in the Declarations written notice of the nonrenewal          the territory described in Paragraph a. above or in
   not less than 30 days before the expiration date.             a settlement we agree to.
   If notice is mailed, proof of mailing will be sufficient   5. "Employee"   includes     a    "leased   worker".
   proof of notice.                                              "Employee" does not include a "temporary worker".
SECTION V – DEFINITIONS                                       6. "Executive officer" means a person holding any of
                                                                 the officer positions created by your charter,
1. "Advertisement" means a notice that is broadcast              constitution, bylaws or any other similar governing
   or published to the general public or specific market         document.
   segments about your goods, products or services
   for the purpose of attracting customers or                 7. “Fungi” means any type or form of fungus, including
   supporters. For the purposes of this definition:              mold or mildew and any mycotoxins, spores, scents
                                                                 or byproducts produced or released by fungi.
   a. Notices that are published include material
      placed on the Internet or on similar electronic         8. "Hostile fire" means one which becomes
      means of communication; and                                uncontrollable or breaks out from where it was
                                                                 intended to be.

Page 14 of 17            Includes copyrighted material of Insurance Services Office, Inc. with          ER 01 08 14
                                                  its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 62 of 171



9. "Impaired property" means tangible property, other            a. Bulldozers, farm machinery, forklifts and other
   than "your product" or "your work", that cannot be               vehicles designed for use principally off public
   used or is less useful because:                                  roads;
   a. It incorporates "your product" or "your work" that         b. Vehicles maintained for use solely on or next to
      is known or thought to be defective, deficient,               premises you own or rent;
      inadequate or dangerous; or                                c. Vehicles that travel on crawler treads;
   b. You have failed to fulfill the terms of a contract         d. Vehicles, whether self-propelled or not,
      or agreement;                                                 maintained primarily to provide mobility to
   if such property can be restored to use by the                   permanently mounted:
   repair, replacement, adjustment or removal of                   (1) Power cranes, shovels, loaders, diggers or
   "your product" or "your work" or your fulfilling the                drills; or
   terms of the contract or agreement.
                                                                   (2) Road construction or resurfacing equipment
 10."Insured contract" means:                                          such as graders, scrapers or rollers;
   a. A contract for a lease of premises. However,               e. Vehicles not described in Paragraph a., b., c. or
      that portion of the contract for a lease of                   d. above that are not self-propelled and are
      premises that indemnifies any person or                       maintained primarily to provide mobility to
      organization for damage by fire to premises                   permanently attached equipment of the
      while rented to you or temporarily occupied by                following types:
      you with permission of the owner is not an
      "insured contract";                                          (1) Air compressors, pumps and generators,
                                                                       including spraying, welding, building
   b. A sidetrack agreement;                                           cleaning, geophysical exploration, lighting
   c. Any easement or license agreement, except in                     and well servicing equipment; or
      connection with construction or demolition                   (2) Cherry pickers and similar devices used to
      operations on or within 50 feet of a railroad;                   raise or lower workers;
   d. An obligation, as required by ordinance, to                f. Vehicles not described in Paragraph a., b., c. or
      indemnify a municipality, except in connection                d. above maintained primarily for purposes
      with work for a municipality;                                 other than the transportation of persons or
   e. An elevator maintenance agreement;                            cargo.
   f. A contract specifically endorsed to this policy as            However, self-propelled vehicles with the
      an “insured contract”.                                        following types of permanently attached
11."Leased worker" means a person leased to you by                  equipment are not "mobile equipment" but will
      a labor leasing firm under an agreement                       be considered "autos":
      between you and the labor leasing firm, to                   (1) Equipment designed primarily for:
      perform duties related to the conduct of your                    (a) Snow removal;
      business. "Leased worker" does not include a
      "temporary worker".                                              (b) Road maintenance, but not construction
                                                                           or resurfacing; or
12. "Loading or unloading" means the handling of
    property:                                                          (c) Street cleaning;
   a. After it is moved from the place where it is                 (2) Cherry pickers and similar devices mounted
      accepted for movement into or onto an aircraft,                  on automobile or truck chassis and used to
      watercraft or "auto";                                            raise or lower workers; and
   b. While it is in or on an aircraft, watercraft or              (3) Air compressors, pumps and generators,
      "auto"; or                                                       including spraying, welding, building
                                                                       cleaning, geophysical exploration, lighting
   c. While it is being moved from an aircraft,                        and well servicing equipment.
      watercraft or "auto" to the place where it is finally
      delivered;                                                 However, "mobile equipment" does not include any
                                                                 land vehicles that are subject to a compulsory or
   but "loading or unloading" does not include the               financial responsibility law or other motor vehicle
   movement of property by means of a mechanical                 insurance law where it is licensed or principally
   device, other than a hand truck, that is not attached         garaged. Land vehicles subject to a compulsory or
   to the aircraft, watercraft or "auto".                        financial responsibility law or other motor vehicle
13. "Mobile equipment" means any of the following                insurance law are considered "autos".
    types of land vehicles, including any attached
    machinery or equipment:

ER 01 08 14              Includes copyrighted material of Insurance Services Office, Inc. with       Page 15 of 17
                                                  its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 63 of 171



14. "Occurrence" means an accident, including                19. "Property damage" means:
    continuous or repeated exposure to substantially            a. Physical injury to tangible property, including all
    the same general harmful conditions.                           resulting loss of use of that property. All such
15. "Personal and advertising injury" means injury,                loss of use shall be deemed to occur at the time
    including consequential "bodily injury", arising out           of the physical injury that caused it; or
    of one or more of the following offenses:                   b. Loss of use of tangible property that is not
   a. False arrest, detention or imprisonment;                     physically injured. All such loss of use shall be
   b. Malicious prosecution;                                       deemed to occur at the time of the "occurrence"
                                                                   that caused it.
   c. The wrongful eviction from, wrongful entry into,
      or invasion of the right of private occupancy of a        For the purposes of this insurance, electronic data
      room, dwelling or premises that a person                  is not tangible property. As used in this definition,
      occupies, committed by or on behalf of its                electronic data means information, facts or
      owner, landlord or lessor;                                programs stored as or on, created or used on, or
                                                                transmitted to or from computer software, including
   d. Oral or written publication, in any manner, of            systems and applications software, hard or floppy
      material that slanders or libels a person or              disks, CD-ROMs, tapes, drives, cells, data
      organization or disparages a person's or                  processing devices or any other media which are
      organization's goods, products or services;               used with electronically controlled equipment.
   e. Oral or written publication, in any manner, of         20."Silica" means silicon dioxide (occurring in
      material that violates a person's right of privacy.        crystalline, amorphous and impure forms), silica
16. "Pollutants" mean any solid, liquid, gaseous or              particles, silica dust or silica compounds.
    thermal irritant or contaminant, including smoke,        21. "Silica-related dust" means a mixture or
    vapor, soot, fumes, acids, alkalis, chemicals and            combination of silica and other dust or particles.
    waste. Waste includes materials to be recycled,
    reconditioned or reclaimed.                              22. "Suit" means a civil proceeding in which damages
                                                                 because of "bodily injury", "property damage" or
17. "Products-completed operations hazard":                      "personal and advertising injury" to which this
   a. Includes all "bodily injury" and "property                 insurance applies are alleged. "Suit" includes:
      damage" that arises out of "your products" if the         a. An arbitration proceeding in which such
      "bodily injury" or "property damage" occurs after            damages are claimed and to which the insured
      you have relinquished possession of those                    must submit or does submit with our consent; or
      products.
                                                                b. Any other alternative dispute resolution
   b. Does not include "bodily injury" or "property                proceeding in which such damages are claimed
      damage" arising out of:                                      and to which the insured submits with our
      (1) The transportation of property, unless the               consent.
          injury or damage arises out of a condition in      23. "Temporary worker" means a person who is
          or on a vehicle not owned or operated by               furnished to you to substitute for a permanent
          you, and that condition was created by the             "employee" on leave or to meet seasonal or short-
          "loading or unloading" of that vehicle by any          term workload conditions.
          insured;
                                                             24. "Volunteer worker" means a person who is not your
      (2) The existence of tools, uninstalled                    "employee", and who donates his or her work and
          equipment or abandoned or unused                       acts at the direction of and within the scope of
          materials; or                                          duties determined by you, and is not paid a fee,
      (3) Products or operations for which the                   salary or other compensation by you or anyone else
          classification, listed in the Declarations or in       for their work performed for you.
          a policy Schedule, states that products-           25. "Your product":
          completed operations are subject to the
          General Aggregate Limit.                              a. Means:
18. “Professional Services” means an act or service                (1) Any goods or products, other than real
                                                                       property, manufactured, sold, handled,
    arising out of a vocation, calling, occupation, or
                                                                       distributed or disposed of by:
    employment involving specialized knowledge,
    labor, or skill, and the labor or skill involved is               (a) You;
    predominantly mental or intellectual, rather than                 (b) Others trading under your name; or
    physical or manual.
                                                                      (c) A person or organization whose business
                                                                          or assets you have acquired; and


Page 16 of 17           Includes copyrighted material of Insurance Services Office, Inc. with          ER 01 08 14
                                                 its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 64 of 171



      (2) Containers (other than vehicles), materials,
          parts or equipment furnished in connection
          with such goods or products.
   b. Includes:
      (1) Warranties or representations made at any
          time with respect to the fitness, quality,
          durability, performance or use of "your
          product"; and
      (2) The providing of or failure to provide
          warnings or instructions.
   c. Does not include vending machines or other
      property rented to or located for the use of
      others but not sold.
26. "Your work":
   a. Means:
      (1) Work or operations performed by you or on
          your behalf; and
      (2) Materials, parts or equipment furnished in
          connection with such work or operations.
   b. Includes:
      (1) Warranties or representations made at any
          time with respect to the fitness, quality,
          durability, performance or use of "your
          work"; and
      (2) The providing of or failure to provide
          warnings or instructions.




ER 01 08 14            Includes copyrighted material of Insurance Services Office, Inc. with   Page 17 of 17
                                                its permission.
               Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 65 of 171


                                                                            COMMERCIAL GENERAL LIABILITY
 POLICY NUMBER: ENT 000180-01-15                                                           CG 21 65 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    TOTAL POLLUTION EXCLUSION WITH A BUILDING
  HEATING, COOLING AND DEHUMIDIFYING EQUIPMENT
     EXCEPTION AND A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


Exclusion f. under Paragraph 2. Exclusions of Sec-                    (ii) At any premises, site or location on which
tion I – Coverage A – Bodily Injury And Property                           any insured or any contractors or sub-
Damage Liability is replaced by the following:                             contractors working directly or indirectly
This insurance does not apply to:                                          on any insured's behalf are performing
                                                                           operations to test for, monitor, clean up,
f. Pollution                                                               remove, contain, treat, detoxify, neutral-
  (1) "Bodily injury" or "property damage" which                           ize or in any way respond to, or assess
      would not have occurred in whole or part but for                     the effects of, "pollutants".
      the actual, alleged or threatened discharge, dis-        (2) Any loss, cost or expense arising out of any:
      persal, seepage, migration, release or escape of
      "pollutants" at any time.                                   (a) Request, demand, order or statutory or reg-
                                                                      ulatory requirement that any insured or oth-
      This exclusion does not apply to:                               ers test for, monitor, clean up, remove, con-
      (a) "Bodily injury" if sustained within a building              tain, treat, detoxify or neutralize, or in any
          which is or was at any time owned or occu-                  way respond to, or assess the effects of,
          pied by, or rented or loaned to, any insured                "pollutants"; or
          and caused by smoke, fumes, vapor or soot               (b) Claim or suit by or on behalf of a governmen-
          produced by or originating from equipment                   tal authority for damages because of testing
          that is used to heat, cool or dehumidify the                for, monitoring, cleaning up, removing, con-
          building, or equipment that is used to heat                 taining, treating, detoxifying or neutralizing,
          water for personal use, by the building's oc-               or in any way responding to, or assessing
          cupants or their guests; or                                 the effects of, "pollutants".
     (b) "Bodily injury" or "property damage" arising
         out of heat, smoke or fumes from a "hostile
         fire" unless that "hostile fire" occurred or
         originated:
          (i) At any premises, site or location which is
              or was at any time used by or for any in-
              sured or others for the handling, storage,
              disposal, processing or treatment of
              waste; or




CG 21 65 12 04                               © ISO Properties, Inc., 2003                                Page 1 of 1
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 66 of 171
 POLICY NUMBER: ENT 000180-01-15                                                        Form: ER 10 18 04 14



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        PYROTECHNICS OR FIREWORKS EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

This insurance does not apply to "bodily injury", "property damage", “injury” or "personal injury and
advertising injury", actually or allegedly resulting directly or indirectly from the use, transportation, or
storage of “pyrotechnics”.

As used in this endorsement “pyrotechnics” includes, but is not limited to, airbursts, binary powders,
comets, mines, preloaded smoke pots, concussions, falls, fire balls, mortar hits, flame projectors, torches,
flash cotton, flash paper, flash trays, gerbs, lances, line rockets, multi-tube articles, pre-mixed powders,
squibs, Saxons, or any item which contains gun powder or other chemical(s) that react(s) creating heat,
combustion or explosion.

This endorsement does not apply to flash pots or sparklers.




                                                                                                      Page 1 of 1
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 67 of 171
 POLICY NUMBER: ENT 000180-01-15                                                   Form: ER 10 11 04 14



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CROSS SUITS EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

This insurance does not apply to any loss, claim or “suit” for “bodily injury”, “property damage” or
“personal and advertising injury” sustained by any insured whether or not such “bodily injury”, “property
damage” or “personal and advertising injury” arising out of the activities or operations of any other
insured.

This exclusion does not apply if:

        1. Any named insured has assumed liability for such claims or “suits” in a contract or agreement
           that is an “insured contract”; and
        2. The person or entity bringing the claim or “suit” is not an entity, under any common ownership
           with or control by any person or entity qualifying as an insured under this policy.

All other terms and conditions of the policy remain the same.




           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                Page 1 of 1
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 68 of 171
 POLICY NUMBER: ENT 000180-01-15                                                         Form: ER 20 05 04 14



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         LIMITED COVERAGE ASSAULT OR BATTERY
                    RELATED CLAIMS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


In consideration of premiums paid, it is agreed that the specific coverage excluded by Form ER 10 05 04
14, Assault or Battery Exclusion is reinstated on a limited basis in accordance with the following additional
terms and conditions:

Section I-Coverage A-Bodily Injury and Property Damage Liability, 2. Exclusions, a. is deleted and
replaced with the following:

        a. Expected or Intended Injury
           “Bodily injury”, “property damage”, or “personal and advertising injury” expected or intended
           from the standpoint of any insured, its “employees”, contractors, or agents.

Section I-Coverage B-Personal and Advertising Injury Liability, 2. Exclusions, a. is deleted and
replaced with the following:

         a. Knowing Violation Of Rights Of Another
            "Personal and advertising injury" actually or allegedly caused by or at the direction of the
            insured, any insured’s “employees”, contractors or agents with the actual or alleged
            knowledge that the act would violate the rights of another and would inflict "personal and
            advertising injury".

Subject to the limits set forth below this insurance applies to any loss, claim, “suit” or expense for “bodily
injury”, “property damage”, or “personal and advertising injury” including claims or “suits” for negligence,
directly or indirectly arising out of, actually or allegedly arising out of, or related to any: assault, battery,
molestation, abuse, harmful or offensive contact, false arrest, wrongful detention, false imprisonment,
malicious prosecution or threat; whether committed by a patron, employee, or any other individual.

This endorsement applies regardless of fault or intent.

For purposes of this endorsement, negligence includes but is not limited to allegations or claims for:
negligent hiring, negligent employment, negligent training, negligent supervision, failure to intervene,
failure to render aid, failure to contact law enforcement, failure to contact emergency medical services or
failure to detain potentially responsible parties.

Solely as to the coverage provided by this endorsement “SUPPLEMENTARY PAYMENTS-COVERAGES
A AND B” do not apply.

Payment of judgments, settlements, defense costs, loss adjustment expenses, claim(s) or “suit(s)” to
which this endorsement applies shall not exceed the limits of liability set forth below:

                 Per Occurrence: $1,000,000

                 Aggregate Limit: $1,000,000

                 Deductible: $0.00


                                                                                                      Page 1 of 2
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 69 of 171
FORM: 20 05 04 14


NOTICE: The limit of liability available to pay judgments and settlements is reduced by the payment of
judgments, settlements, defense costs, loss adjustment expenses, claim(s) or “suit(s)”. We will not be
obligated to pay any judgments, settlements, defense costs, loss adjustment expenses, claim(s) or
“suit(s)” or to defend or continue to defend any loss, claim or “suit” after the applicable limit of our liability
has been exhausted by payment of judgments, settlements, defense costs or loss adjustment expenses.

The Per Occurrence Limit is the most we will pay as damages because of “bodily injury”, “property
damage” or “personal and advertising injury” sustained in any one claim and/or “suit”. All claims for
damages made by one or more persons because of any one act or series of acts to which this
endorsement applies shall be deemed to be one claim.

The Aggregate Limit is the most, subject to the Each Occurrence Limit, we will pay as damages because
of “bodily injury”, “property damage” or “personal and advertising injury” sustained in a claim and/or “suit”
regardless of how many persons assert claims and/or “suits” against you, any insured or any person.

The Each Occurrence and Aggregate Limits described above are the most we will pay regardless of the
number of insureds. These Limits of Insurance are subject to and not in addition to the General
Aggregate Limit shown in the Declarations of the policy. Payments under these Limits of Insurance are
part of and decrease the policy General Aggregate Limit of Insurance shown in the Declarations.


Liquor Liability Assault and Battery Coverage

If, on the date of an “occurrence” to which this endorsement applies, you had a policy of insurance
providing Liquor Liability Coverage with us in full force and effect, Exclusion C. Liquor Liability does not
apply, solely with regard to the coverage provided by this endorsement.

Two or More Coverage Forms

If this Coverage Form and any other Coverage Form or policy under which you are an insured, issued by
us or companies affiliated with us, apply to the same “occurrence”, the Per Occurrence and Aggregate
Limit shown on this form is the applicable limit for the “occurrence” and SUPPLEMENTARY PAYMENTS-
COVERAGES A AND B does not apply.




                                                                                                       Page 2 of 2
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 70 of 171
 POLICY NUMBER: ENT 000180-01-15                                                  Form: ER 20 07 04 14



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 HIRED AUTO AND/OR NON-OWNED AUTO LIABILITY
                 INSURANCE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Insurance is provided only with respect to those coverages for which a specific premium charge is shown
in the Declarations or in the SCHEDULE:

                                              SCHEDULE
                Coverage                      Limit Of Insurance Per "Occurrence"                  Premium
Hired Auto Liability                        $1,000,000                                      INCLUDED
Non-Owned Auto Liability                    $1,000,000                                      INCLUDED



    A. Hired Auto Liability
       The insurance provided under Coverage A – Bodily Injury And Property Damage Liability
       (Section I – Coverages) applies to "bodily injury" or "property damage" arising out of the
       maintenance or use of a "hired auto" by you or your "employees" in the course of your business.
       If there is no per “occurrence” limit and premium shown in the SCHEDULE above then there is no
       coverage provided by this endorsement.

    B. Non-Owned Auto Liability
       The insurance provided under Coverage A – Bodily Injury And Property Damage Liability
       (Section I – Coverages) applies to "bodily injury" or "property damage" arising out of the use of a
       "non-owned auto" by any person in the course of your business. If there is no per “occurrence”
       limit and premium shown in the SCHEDULE above then there is no coverage provided by this
       endorsement

    C. Changes In Exclusions
       With respect to the insurance provided by this endorsement:

        1. Subparagraphs b., c., j., k., l., m. and n. of Paragraph 2., Exclusions do not apply.

        2. Subparagraph g. of Paragraph 2., Exclusions does not apply to a “hired auto” or a “non-
           owned auto”.

        3. The following exclusions are added to Paragraph 2., Exclusions:

                This insurance does not apply to:
                        a. "Bodily injury" or "property damage" for which the insured is obligated to pay
                        damages by reason of the assumption of liability in a contract or agreement. This
                        exclusion does not apply to liability for damages:

                                (1) That the insured would have in the absence of the contract or
                                agreement; or




                                                                                              Page 1 of 3
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 71 of 171
FORM: ER 20 07 04 14


                                (2) Assumed in a contract or agreement that is an "insured contract",
                                provided the "bodily injury" or "property damage" occurs subsequent to
                                the execution of the contract or agreement.

                        b. "Property damage" to:

                                (1) Property owned or being transported by, or rented or loaned to the
                                insured; or
                                (2) Property in the care, custody or control of the insured.

                        c. “Bodily injury” or “property damage” arising out of the use of a “hired auto” or
                        “non-owned auto” by an unlicensed operator.

                        d. “Bodily injury” or “property damage” arising from the use of a “hired auto” or
                        “non-owned auto” while the “hired auto” or “non-owned auto” is being used for
                        the delivery of “your products”. Delivery includes the entire trip to the delivery
                        location and returning to your designated premises.

                        e. “Bodily injury” or “property damage” resulting directly or indirectly from valet
                        operations. Valet operations includes the act or service of parking vehicles by
                        you or anyone on your behalf.

   D. Who Is An Insured
      For the purposes of this endorsement only, Section II – WHO IS AN INSURED is replaced by the
      following:

      1. Each of the following is an insured under this insurance to the extent set forth below:

              a. You;

              b. Any other person using a "hired auto" with your permission;

              c. With respect to a "non-owned auto", any partner or "executive officer" of yours, but
              only while such "non-owned auto" is being used in the course of your business;

              d. Any other person or organization, but only with respect to their liability because of acts
              or omissions of an insured under Paragraphs a., b. or c. above.

      2. None of the following is an insured:

              a. Any person engaged in the business of his or her employer with respect to "bodily
              injury" to any co-employee of such person injured in the course of employment;

              b. Any partner or "executive officer" with respect to any "auto" owned by such partner or
              officer or a member of his or her household;

              c. Any person while employed in or otherwise engaged in performing duties related to the
              conduct of an "auto business";

              d. The owner or lessee (of whom you are a sublessee) of a "hired auto" or the owner of a
              "non-owned auto" or any agent or "employee" of any such owner or lessee;

              e. Any person or organization with respect to the conduct of any current or past
              partnership, joint venture or limited liability company that is not shown as a Named
              Insured in the Declarations.


                                                                                                  Page 2 of 3
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 72 of 171
FORM: ER 20 07 04 14


   E. Changes In Conditions
      For the purposes of this endorsement only, Paragraph 4. Other Insurance is replaced by the
      following:

      This insurance is excess over any insurance covering the "hired auto" or "non-owned auto".

   F. Additional Definitions
      For the purposes of this endorsement only, the following definitions are added to SECTION V -
      DEFINITIONS:

      1. "Auto business" means the business or occupation of selling, repairing, servicing, storing or
      parking "autos".

      2. "Hired auto" means any "auto" you lease, hire, rent or borrow. This does not include any "auto"
      you lease, hire, rent or borrow from any of your "employees", your partners or your "executive
      officers", or members of their households, or any “auto” you lease for six months or more.

      3. "Non-owned auto" means any "auto" you do not own, lease, hire, rent or borrow which is used
      in connection with your business. This includes "autos" owned by your "employees", your
      partners or your "executive officers", or members of their households, but only while used in your
      business or your personal affairs.




                                                                                              Page 3 of 3
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 73 of 171
            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 74 of 171



 FORMS APPLICABLE TO ALL COVERAGE PARTS:
    REFER TO FORM: ER SLLF 04 14


THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS AND COVERAGE
FORM(S) AND ANY ENDORSEMENT(S) COMPLETE THE ABOVE NUMBERED POLICY.

 Countersigned:                                      By:

                    (Date)                                         (Authorized Representative)


NOTE
OFFICERS’ FACSIMILE SIGNATURES MAY BE INSERTED HERE, ON THE POLICY COVER OR ELSEWHERE
AT THE COMPANY’S OPTION.




ER LLD 10 14         Includes copyrighted material of Insurance Services Office, Inc.            Page 2 of 2
                                           with its permission
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 75 of 171

POLICY NUMBER: ENT 000180-01-15                                                 ER SLLF 04 14



                           Liquor Liability Policy Forms

ER LLD 10 14                      COMMERCIAL LIQUOR LIABILITY DECLARATIONS
ER SLLF 04 14                        SCHEDULE OF LIQUOR LIABILITY FORMS
ER 02 08 14                            LIQUOR LIABILITY COVERAGE FORM




                                                                             Page 1 of 1
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 76 of 171


                                                                                                LIQUOR LIABILITY
 POLICY NUMBER: ENT 000180-01-15                                                                     ER 02 08 14

                    LIQUOR LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.               The right to reimbursement for the defense
Read the entire policy carefully to determine rights,              costs under this provision will only apply to
duties and what is and is not covered.                             defense costs we have incurred after we notify
Throughout this policy the words "you" and "your" refer            you in writing that there may not be coverage,
to the Named Insured shown in the Declarations, and                and that we are reserving our rights to terminate
any other person or organization qualifying as a                   the defense and seek reimbursement for
Named Insured under this policy. The words "we", "us"              defense costs.
and "our" refer to the company providing this                   b. This insurance applies to "injury" only if:
insurance.                                                        (1) The "injury" occurs during the policy period
The word "insured" means any person or organization                   in the "coverage territory"; and
qualifying as such under Section II – Who Is An                   (2) Prior to the policy period, no insured listed
Insured.                                                              under Paragraph 1. of Section II – Who Is An
Other words and phrases that appear in quotation                      Insured and no "employee" authorized by
marks have special meaning. Refer to Section V –                      you to give or receive notice of an "injury" or
Definitions.                                                          claim, knew that the "injury" had occurred, in
SECTION I – LIQUOR LIABILITY COVERAGE                                 whole or in part. If such a listed insured or
                                                                      authorized "employee" knew, prior to the
1. Insuring Agreement                                                 policy period, that the "injury" occurred, then
   a. We will pay those sums that the insured                         any continuation, change or resumption of
      becomes legally obligated to pay as damages                     such "injury" during or after the policy period
      because of "injury" to which this insurance                     will be deemed to have been known prior to
      applies if liability for such "injury" is imposed on            the policy period.
      the insured by reason of the selling, serving or          c. "Injury" which occurs during the policy period
      furnishing of any alcoholic beverage. We will                and was not, prior to the policy period, known to
      have the right and duty to defend the insured                have occurred by any insured listed under
      against any "suit" seeking those damages.                    Paragraph 1. of Section II – Who Is An Insured
      However, we will have no duty to defend the                  or any "employee" authorized by you to give or
      insured against any "suit" seeking damages for               receive notice of an "injury" or claim, includes
      "injury" to which this insurance does not apply.             any continuation, change or resumption of that
      We may, at our discretion, investigate any                   "injury" after the end of the policy period.
      "injury" and settle any claim or "suit" that may
      result. But:                                              d. "Injury" will be deemed to have been known to
                                                                   have occurred at the earliest time when any
      (1) The amount we will pay for damages is                    insured listed under Paragraph 1. of Section II –
          limited as described in Section III – Limits Of          Who Is An Insured or any "employee"
          Insurance; and                                           authorized by you to give or receive notice of an
      (2) Our right and duty to defend ends when we                "injury" or claim:
          have used up the applicable limit of                    (1) Reports all, or any part, of the "injury" to us
          insurance in the payment of judgments or                    or any other insurer;
          settlements.
                                                                  (2) Receives a written or verbal demand or
      No other obligation or liability to pay sums or                 claim for damages because of the "injury"; or
      perform acts or services is covered unless
      explicitly provided for under Supplementary                 (3) Becomes aware by any other means that
      Payments.                                                       "injury" has occurred or has begun to occur.
      If we initially defend an “insured” or pay for an         An insured who permits any person to bring any
      “insured's” defense but later determine that the          alcoholic beverage on their premises, for
      claim(s) is (are) not covered under this                  consumption on the premises, whether or not a fee
      insurance, we will have the right to                      is charged for such activity, will also be considered
      reimbursement for the defense costs we have               selling, serving or furnishing alcoholic beverages.
      incurred.




ER 02 08 14             Includes copyrighted material of Insurance Services Office, Inc. with           Page 1 of 7
                                                 its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 77 of 171



2. Exclusions                                                     This exclusion does not apply if the other
  This insurance does not apply to:                               insurance responds to liability for "injury"
                                                                  imposed on the insured by reason of the selling,
  a. Expected Or Intended Injury                                  serving or furnishing of any alcoholic beverage.
     "Injury" expected or intended from the                    g. War
     standpoint of the insured. This exclusion does
     not apply to "bodily injury" resulting from the use          "Injury", however caused, arising, directly or
     of reasonable force to protect persons or                    indirectly, out of:
     property.                                                   (1) War, including undeclared or civil war;
  b. Workers' Compensation And Similar Laws                      (2) Warlike action by a military force, including
     Any obligation of the insured under a workers'                  action in hindering or defending against an
     compensation,       disability  benefits   or                   actual or expected attack, by any
     unemployment compensation law or any similar                    government, sovereign or other authority
     law.                                                            using military personnel or other agents; or
  c. Employer's Liability                                        (3) Insurrection, rebellion, revolution, usurped
                                                                     power, or action taken by governmental
     "Bodily injury" to:                                             authority in hindering or defending against
     (1) An "employee" of the insured arising out of                 any of these.
         and in the course of:                                   h. Professional Services
        (a) Employment by the insured; or                           Any claim, loss, “suit”, "bodily injury,"
        (b) Performing duties related to the conduct                "property damage," “injury” or "personal and
            of the insured's business; or                           advertising injury" arising out of the
     (2) The spouse, child, parent, brother or sister of            rendering of, or failure to render, any service
         that "employee" as a consequence of                        or advice relating to “professional services”.
         Paragraph (1) above.                                    i. Communicable Disease
     This exclusion applies whether the insured may
                                                                    This insurance does not apply to any loss,
     be liable as an employer or in any other capacity
                                                                    claim, “suit”, "bodily injury", "property
     and to any obligation to share damages with or
     repay someone else who must pay damages                        damage", “injury” or "personal or advertising
     because of the "injury".                                       injury" arising directly or indirectly out of
                                                                    actual or alleged transmission of a
  d. Liquor License Not In Effect                                   communicable disease.
     "Injury" arising out of any alcoholic beverage                  This exclusion applies even if the claims
     sold, served or furnished while any required                    against any insured allege negligence or
     license is not in effect.
                                                                     other wrongdoing in the:
  e. Your Product
                                                                      (1) Supervising, hiring, employing, training
     "Injury" arising out of "your product". This                         or monitoring of others that may be
     exclusion does not apply to "injury" for which the                   infected    with    and    spread      a
     insured or the insured's indemnitees may be                          communicable disease;
     held liable by reason of:
                                                                      (2) Testing for a communicable disease;
     (1) Causing or contributing to the intoxication of
                                                                      (3) Failure to prevent the spread of the
         any person;
                                                                          disease; or
     (2) The furnishing of alcoholic beverages to a
                                                                      (4) Failure to     report   the    disease   to
         person under the legal drinking age or under
                                                                          authorities.
         the influence of alcohol; or
                                                                 j. Contractual Liability
     (3) Any statute, ordinance or regulation relating
         to the sale, gift, distribution or use of                  "Injury" for which the insured is obligated to
         alcoholic beverages.                                       pay damages by reason of the assumption of
                                                                    liability in a contract or agreement. This
   f. Other Insurance
                                                                    exclusion does not apply to liability for
     Any "injury" with respect to which other                       damages:
     insurance is afforded, or would be afforded but
                                                                  (1) That the insured would have in the absence
     for the exhaustion of the limits of insurance.
                                                                      of the contract or agreement; or




Page 2 of 7            Includes copyrighted material of Insurance Services Office, Inc. with            ER 02 08 14
                                                its permission.
               Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 78 of 171



      (2) Assumed in a contract or agreement that is             a. The "suit" against the indemnitee seeks
          an "insured contract", provided the "injury"              damages for which the insured has assumed
          occurs subsequent to the execution of the                 the liability of the indemnitee in a contract or
          contract or agreement. Solely for the                     agreement that is an "insured contract";
          purposes of liability assumed in an "insured           b. This insurance applies to such liability assumed
          contract", reasonable attorneys' fees and                 by the insured;
          necessary litigation expenses incurred by or
          for a party other than an insured are deemed           c. The obligation to defend, or the cost of the
          to be damages because of "injury", provided:              defense of, that indemnitee, has also been
                                                                    assumed by the insured in the same "insured
         (a) Liability to such party for, or for the cost           contract";
         of, that party's defense has also been
         assumed in the same "insured contract"; and             d. The allegations in the "suit" and the information
                                                                    we know about the "occurrence" are such that
         (b) Such attorneys' fees and litigation                    no conflict appears to exist between the
         expenses are for defense of that party against             interests of the insured and the interests of the
         a civil or alternative dispute resolution                  indemnitee;
         proceeding in which damages to which this
         insurance applies are alleged.                          e. The indemnitee and the insured ask us to
                                                                    conduct and control the defense of that
                                                                    indemnitee against such "suit" and agree that
SUPPLEMENTARY PAYMENTS                                              we can assign the same counsel to defend the
1. We will pay, with respect to any claim we investigate            insured and the indemnitee; and
or settle, or any "suit" against an insured we defend:           f. The indemnitee:
   a. All expenses we incur.                                       (1) Agrees in writing to:
   b. The cost of bonds to release attachments, but                    (a) Cooperate with us in the investigation,
      only for bond amounts within the applicable limit                    settlement or defense of the "suit";
      of insurance. We do not have to furnish these                    (b) Immediately send us copies of any
      bonds.                                                               demands, notices, summonses or legal
   c. All reasonable expenses incurred by the insured                      papers received in connection with the
      at our request to assist us in the investigation or                  "suit";
      defense of the claim or "suit", including actual                 (c) Notify any other insurer whose coverage
      loss of earnings up to $250 a day because of                         is available to the indemnitee; and
      time off from work.
                                                                       (d) Cooperate with us with respect to
   d. All court costs taxed against the insured in the                     coordinating other applicable insurance
      "suit". However, these payments do not include                       available to the indemnitee; and
      attorneys' fees or attorneys' expenses taxed
      against the insured.                                         (2) Provides us with written authorization to:
   e. Prejudgment interest awarded against the                         (a) Obtain records and other information
      insured on that part of the judgment we pay. If                      related to the "suit"; and
      we make an offer to pay the applicable limit of                  (b) Conduct and control the defense of the
      insurance, we will not pay any prejudgment                           indemnitee in such "suit".
      interest based on that period of time after the
                                                                 So long as the above conditions are met, attorneys'
      offer.                                                     fees incurred by us in the defense of that
   f. All interest on the full amount of any judgment            indemnitee, necessary litigation expenses incurred
      that accrues after entry of the judgment and               by us and necessary litigation expenses incurred by
      before we have paid, offered to pay, or                    the indemnitee at our request will be paid as
      deposited in court the part of the judgment that           Supplementary Payments. Notwithstanding the
      is within the applicable limit of insurance.               provisions of Paragraph 2.b.(2) of Section I –
   g. Expenses incurred by the insured for first aid             Coverage A – Bodily Injury And Property Damage
      administered to others at the time of an event to          Liability, such payments will not be deemed to be
      which this insurance applies.                              damages for "bodily injury" and "property damage"
                                                                 and will not reduce the limits of insurance.
These payments will not reduce the limits of insurance.
2. If we defend an insured against a "suit" and an
    indemnitee of the insured is also named as a party
    to the "suit", we will defend that indemnitee if all of
    the following conditions are met:



ER 02 08 14              Includes copyrighted material of Insurance Services Office, Inc. with         Page 3 of 7
                                                  its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 79 of 171



   Our obligation to defend an insured's indemnitee                   (c) For which there is any obligation to share
   and to pay for attorneys' fees and necessary                           damages with or repay someone else
   litigation expenses as Supplementary Payments                          who must pay damages because of the
   ends when we have used up the applicable limit of                      injury described in Paragraph (a) or (b)
   insurance in the payment of judgments or                               above.
   settlements or the conditions set forth above, or the           (2) "Property damage" to property:
   terms of the agreement described in Paragraph f.
   above, are no longer met.                                          (a) Owned or occupied by; or
SECTION II – WHO IS AN INSURED                                        (b) Rented or loaned;
1. If you are designated in the Declarations as:                       to that "employee", any of your other
                                                                       "employees", by any of your partners or
   a. An individual, you and your spouse are                           members (if you are a partnership or joint
      insureds.                                                        venture), or by any of your members (if you
   b. A partnership or joint venture, you are an                       are a limited liability company).
      insured. Your members, your partners, and their           b. Any person or organization having proper
      spouses are also insureds, but only with respect             temporary custody of your property if you die,
      to the conduct of your business.                             but only:
   c. A limited liability company, you are an insured.            (1) With respect to liability arising out of the
      Your members are also insureds, but only with                   maintenance or use of that property; and
      respect to the conduct of your business. Your
      managers are insureds, but only with respect to             (2) Until your legal representative has been
      their duties as your managers.                                  appointed.
   d. An organization other than a partnership, joint           c. Your legal representative if you die, but only with
      venture or limited liability company, you are an             respect to duties as such. That representative
      insured. Your "executive officers" and directors             will have all your rights and duties under this
      are insureds, but only with respect to their duties          Coverage Part.
      as your officers or directors. Your stockholders      No person or organization is an insured with respect to
      are also insureds, but only with respect to their     the conduct of any current or past partnership, joint
      liability as stockholders.                            venture or limited liability company that is not shown as
   e. A trust, you are an insured. Your trustees are        a Named Insured in the Declarations.
      also insureds, but only with respect to their         SECTION III – LIMITS OF INSURANCE
      duties as trustees.
                                                            1. The Limits of Insurance shown in the Declarations
2. Each of the following is also an insured:                   and the rules below fix the most we will pay
   a. Your "employees", other than either your                 regardless of the number of:
      "executive officers" (if you are an organization          a. Insureds;
      other than a partnership, joint venture or limited
                                                                b. Claims made or "suits" brought; or
      liability company) or your managers (if you are
      a limited liability company), but only for acts           c. Persons or organizations making claims or
      within the scope of their employment by you or               bringing "suits".
      while performing duties related to the conduct of     2. The Aggregate Limit is the most we will pay for all
      your business. However, none of these                    "injury" as the result of the selling, serving or
      "employees" is an insured for:                           furnishing of alcoholic beverages.
      (1) "Injury":                                         3. Subject to the Aggregate Limit, the Each Common
         (a) To you, to your partners or members (if           Cause Limit is the most we will pay for all "injury"
             you are a partnership or joint venture), to       sustained by one or more persons or organizations
             your members (if you are a limited liability      as the result of the selling, serving or furnishing of
             company), or to a co-"employee" while             any alcoholic beverage to any one person.
             that co-"employee" is either in the course     The Limits of Insurance of this Coverage Part apply
             of his or her employment or performing         separately to each consecutive annual period and to
             duties related to the conduct of your          any remaining period of less than 12 months, starting
             business;                                      with the beginning of the policy period shown in the
         (b) To the spouse, child, parent, brother or       Declarations, unless the policy period is extended after
             sister of that co-"employee" as a              issuance for an additional period of less than 12
             consequence of Paragraph (a) above; or         months. In that case, the additional period will be
                                                            deemed part of the last preceding period for purposes
                                                            of determining the Limits of Insurance.


Page 4 of 7             Includes copyrighted material of Insurance Services Office, Inc. with          ER 02 08 14
                                                 its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 80 of 171



SECTION IV – LIQUOR LIABILITY CONDITIONS                        A person or organization may sue us to recover on
1. Bankruptcy                                                   an agreed settlement or on a final judgment against
                                                                an insured; but we will not be liable for damages
   Bankruptcy or insolvency of the insured or of the            that are not payable under the terms of this
   insured's estate will not relieve us of our obligations      Coverage Part or that are in excess of the
   under this Coverage Part.                                    applicable limit of insurance. An agreed settlement
2. Duties In The Event Of Injury, Claim Or Suit                 means a settlement and release of liability signed
                                                                by us, the insured and the claimant or the claimant's
   a. You must see to it that we are notified as soon
                                                                legal representative.
      as practicable of an "injury" which may result in
      a claim. To the extent possible, notice should         4. Other Insurance
      include:                                                  If other valid and collectible insurance is available
     (1) How, when and where the "injury" took                  to the insured for a loss we cover under this
         place;                                                 Coverage Part, our obligations are limited as
                                                                follows:
     (2) The names and addresses of any injured
         persons and witnesses; and                             a. Primary Insurance
     (3) The nature and location of any "injury".                  This insurance is primary. Our obligations are
                                                                   not affected unless any of the other insurance is
   b. If a claim is made or "suit" is brought against any
                                                                   also primary. Then, we will share with all that
      insured, you must:
                                                                   other insurance by the method described in b.
     (1) Immediately record the specifics of the claim             below.
         or "suit" and the date received; and
                                                                b. Method Of Sharing
     (2) Notify us as soon as practicable.
                                                                   If all of the other insurance permits contribution
      You must see to it that we receive written notice            by equal shares, we will follow this method also.
      of the claim or "suit" as soon as practicable.               Under this approach each insurer contributes
   c. You and any other involved insured must:                     equal amounts until it has paid its applicable
                                                                   limit of insurance or none of the loss remains,
     (1) Immediately send us copies of any                         whichever comes first.
         demands, notices, summonses or legal
         papers received in connection with the claim              If any of the other insurance does not permit
         or "suit";                                                contribution by equal shares, we will contribute
                                                                   by limits. Under this method, each insurer's
     (2) Authorize us to obtain records and other                  share is based on the ratio of its applicable limit
         information;
                                                                   of insurance to the total applicable limits of
     (3) Cooperate with us in the investigation or                 insurance of all insurers.
         settlement of the claim or defense against
                                                             5. Premium Audit
         the "suit"; and
                                                                a. We will compute all premiums for this Coverage
     (4) Assist us, upon our request, in the                       Part in accordance with our rules and rates.
         enforcement of any right against any person
         or organization which may be liable to the             b. Premium shown in this Coverage Part as
         insured because of "injury" to which this                 advance premium is a deposit premium only. At
         insurance may also apply.                                 the close of each audit period we will compute
                                                                   the earned premium for that period and send
   d. No insured will, except at that insured's own                notice to the first Named Insured. The due date
      cost, voluntarily make a payment, assume any                 for audit and retrospective premiums is the date
      obligation, or incur any expense, other than for
                                                                   shown as the due date on the bill.
      first aid, without our consent.
                                                                c. The first Named Insured must keep records of
3. Legal Action Against Us                                         the information we need for premium
   No person or organization has a right under this                computation, and send us copies at such times
   Coverage Part:                                                  as we may request.
   a. To join us as a party or otherwise bring us into a     6. Representations
      "suit" asking for damages from an insured; or
                                                                By accepting this policy, you agree:
   b. To sue us on this Coverage Part unless all of its
                                                                a. The statements in the Declarations are accurate
      terms have been fully complied with.
                                                                   and complete;
                                                                b. Those     statements   are     based         upon
                                                                   representations you made to us; and



ER 02 08 14             Includes copyrighted material of Insurance Services Office, Inc. with           Page 5 of 7
                                                 its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 81 of 171



   c. We have issued this policy in reliance upon your        3. "Employee"   includes     a    "leased   worker".
      representations.                                           "Employee" does not include a "temporary worker".
7. Separation Of Insureds                                     4. "Executive officer" means a person holding any of
   Except with respect to the Limits of Insurance, and           the officer positions created by your charter,
   any rights or duties specifically assigned in this            constitution, bylaws or any other similar governing
   Coverage Part to the first Named Insured, this                document.
   insurance applies:                                         5. "Injury" means damages because of "bodily injury"
   a. As if each Named Insured were the only Named               and "property damage", including damages for
      Insured; and                                               care, loss of services or loss of support.
   b. Separately to each insured against whom claim           6. "Insured contract" means:
      is made or "suit" is brought.                              a. A contract for a lease of premises. However,
8. Transfer Of Rights Of Recovery Against Others                    that portion of the contract for a lease of
   To Us                                                            premises that indemnifies any person or
                                                                    organization for damage by fire to premises
   If the insured has rights to recover all or part of any          while rented to you or temporarily occupied by
   payment we have made under this Coverage Part,                   you with permission of the owner is not an
   those rights are transferred to us. The insured must             "insured contract";
   do nothing after loss to impair them. At our request,
   the insured will bring "suit" or transfer those rights        b. A sidetrack agreement;
   to us and help us enforce them.                               c. Any easement or license agreement, except in
9. When We Do Not Renew                                             connection with construction or demolition
                                                                    operations on or within 50 feet of a railroad;
   If we decide not to renew this Coverage Part, we
   will mail or deliver to the first Named Insured shown         d. An obligation, as required by ordinance, to
   in the Declarations written notice of the nonrenewal             indemnify a municipality, except in connection
   not less than 30 days before the expiration date.                with work for a municipality;
   If notice is mailed, proof of mailing will be sufficient      e. An elevator maintenance agreement;
   proof of notice.                                              f. A contract specifically endorsed to this policy as
SECTION V – DEFINITIONS                                             an “insured contract”.
1. "Bodily injury" means bodily injury, sickness or           6. "Leased worker" means a person leased to you by
   disease sustained by a person, including death                a labor leasing firm under an agreement between
   resulting from any of these at any time.                      you and the labor leasing firm, to perform duties
                                                                 related to the conduct of your business. "Leased
2. "Coverage territory" means:                                   worker" does not include a "temporary worker".
   a. The United States of America (including its             7. "Property damage" means:
      territories and possessions), Puerto Rico and
      Canada;                                                    a. Physical injury to tangible property, including all
                                                                    resulting loss of use of that property. All such
   b. International waters or airspace, but only if the             loss of use shall be deemed to occur at the time
      "injury" occurs in the course of travel or                    of the physical injury that caused it; or
      transportation between any places included in
      Paragraph a. above; or                                     b. Loss of use of tangible property that is not
                                                                    physically injured. All such loss of use shall be
   c. All other parts of the world if the "injury" arises           deemed to occur at the time of the occurrence
      out of:                                                       that caused it.
     (1) Goods or products made or sold by you in             8. "Suit" means a civil proceeding in which damages
         the territory described in Paragraph a.                 because of "injury" to which this insurance applies
         above; or                                               are alleged. "Suit" includes:
     (2) The activities of a person whose home is in             a. An arbitration proceeding in which such
         the territory described in Paragraph a.                    damages are claimed and to which the insured
         above, but is away for a short time on your                must submit or does submit with our consent; or
         business;
                                                                 b. Any other alternative dispute resolution
      provided the insured's responsibility to pay                  proceeding in which such damages are claimed
      damages is determined in a "suit" on the merits,              and to which the insured submits with our
      in the territory described in Paragraph a. above              consent.
      or in a settlement we agree to.




Page 6 of 7              Includes copyrighted material of Insurance Services Office, Inc. with          ER 02 08 14
                                                  its permission.
              Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 82 of 171



9. "Temporary worker" means a person who is
   furnished to you to substitute for a permanent
   "employee" on leave or to meet seasonal or short-
   term workload conditions.
10. "Your product":
   a. Means:
      (1) Any goods or products, other than real
          property, manufactured, sold, handled,
          distributed or disposed of by:
         (a) You;
         (b) Others trading under your name; or
         (c) A person or organization whose business
             or assets you have acquired; and
      (2) Containers (other than vehicles), materials,
          parts or equipment furnished in connection
          with such goods or products.
   b. Includes:
      (1) Warranties or representations made at any
          time with respect to the fitness, quality,
          durability, performance or use of "your
          product"; and
      (2) The providing of or failure to provide
          warnings or instructions.
   c. Does not include vending machines or other
      property rented to or located for the use of
      others but not sold.




ER 02 08 14            Includes copyrighted material of Insurance Services Office, Inc. with   Page 7 of 7
                                                its permission.
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 83 of 171




                                               Exhibit B
   Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 84 of 171




                         Lloyd's Certificate

                              This Insurance is effected with certain Underwriters at
                              Lloyd's, London.


                              This Certificate is issued in accordance with the limited
                              authorization granted to the Correspondent by certain Underwriters at
                              Lloyd's, London whose syndicate numbers and the proportions underwritten
                              by them can be ascertained from the office of the said Correspondent (such
                              Underwriters being hereinafter called "Underwriters") and in consideration
                              of the premium specified herein, Underwriters hereby bind themselves
                              severally and not jointly, each for his own part and not one for another, their
                              Executors and Administrators.


                              The Assured is requested to read this Certificate, and if it is not
                              correct, return it immediately to the Correspondent for appropriate
                              alteration.


                              All inquiries regarding this Certificate should be addressed to the following
                              Correspondent:




                              ARCH INTERMEDIARIES LIMITED
                              52-54 Gracechurch Street,
                              London EC3V OEH
                              England




SLC-3 (USA) NMA 2868 (24/08/2000) - amended
Form approved by Lloyd's Underwriters' Non-Marine Association Limited
                   Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 85 of 171




CERTIFICATE PROVISIONS
I. Signature Required. This Certificate shall not be valid unless signed by the Correspondent on the attached Declaration Page.
2.      Correspondent Not Insurer. The Correspondent is not an Insurer hereunder and neither is nor shall be liable for any loss or claim
        whatsoever. The Insurers hereunder are those Underwriters at Lloyd's, London whose syndicate numbers can be ascertained as
        hereinbefore set forth. As used in this Certificate "Underwriters" shall be deemed to include incorporated as well as unincorporated
        persons or entities that are Underwriters at Lloyd's, London.
3.      Cancellation. If this Certificate provides for cancellation and this Certificate is cancelled after the inception date, earned premium
        must be paid for the time the insurance has been in force.
4.     Service of Suit. It is agreed that in the event of the failure of Underwriters to pay any amount claimed to be due hereunder,
       Underwriters, at the request of the Assured, will submit to the jurisdiction of a Court of competent jurisdiction within the United
       States. Nothing in this Clause constitutes or should be understood to constitute a waiver of Underwriters' rights to commence an
       action in any Court of competent jurisdiction in the United States, to remove an action to a United States District Court, or to seek a
       transfer of a case to another Court as permitted by the laws of the United States or of any State in the United States. It is further
       agreed that service of process in such suit may be made upon the firm or person named in the attached Declaration Page, and that in
       any suit instituted against any one of them upon this contract, Underwriters will abide by the final decision of such Court or of any
       Appellate Court in the event of an appeal.
       The above-named are authorized and directed to accept service of process on behalf of Underwriters in any such suit and/or upon
       request of the Assured to give a written undertaking to the Assured that they will enter a general appearance upon Underwriters'
       behalf in the event such a suit shall be instituted.
       Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor, Underwriters
       hereby designate the Superintendent, Commissioner or Director of Insurance or other officer specified for that purpose in the statute,
       or his successor or successors in office, as their true and lawful attorney upon whom may be served any lawful process in any action,
       suit or proceeding instituted by or on behalf of the Assured or any beneficiary hereunder arising out of this contract of insurance, and
       hereby designate the above-mentioned as the person to whom the said officer is authorized to mail such process or a true copy
       thereof.
       Assignment. This Certificate shall not be assigned either in whole or in part without the written consent of the Correspondent
       endorsed hereon.
6.     Attached Conditions Incorporated. This Certificate is made and accepted subject to all the provisions, conditions and warranties set
       forth herein, attached or endorsed, all of which are to be considered as incorporated herein.
7.     Short Rate Cancellation. If the attached provisions provide for cancellation, the table below will be used to calculate the short rate
       proportion of the premium when applicable under the terms of cancellation.

Short Rate Cancellation Table For Term of One Year.
                          Pcr Cent           Days                  Per Cent             Days                   Per Cent             Days                   Per Cent
Days                      alone year         Insurance in          of one year          Insurance in           of one year          Insurance in           of one year
Insurance in              Premium            Force                 Premium              Force                  Premium              Force                  Premium
Force
                                              66. 69                         29's       154. 156                        53%         256.260                          77%
           2                                  70 - 73                        30         157 - 160                       54          261 - 264                        78
  3.                                          74 - 76                        31          161 - 164                      55          265 - 269                        79
  5- 6                                8       77. 80                         32         165.167.........................56
                                                                                        165.                                        270 - 273 ( 9 mos )              80
  7- 8                                9       81 . 83                        33         168.171...................57                274 - 278                        81
  9 - 10                      ..... 10        84 - 87                        34         172 - 175                       58
 11 - 12                      .... 11         88- 91 ( 3 mos )               35         176 - 178                       59          283 - 287    ,                  83
 13 - 14                             12       92. 94                         36         179. 182 ( 6 mos )              60          288 - 291 _ .
 15 - 16                             13       95. 98................37                  183. 187                        61          292 - 296..._._.,_._,_.._...,...85
 17 - 18                             14       99. 102                        38         188 - 191                       62          297 - 301..................86
 19. 20                              15      103 - 105                       39         192 - 196                       63          302.305 ( 10 mos )              87
 21 - 22                             16      106 - 109                       40         197 - 200                       64
 23 -                                17      130.113...................41               201 .205                        65          311 -314 ,,,                     89
 26 •                                        114 .116                        42         206.209                         66
 30 - 32 ( 1 mos )--.., .........19          117 .120                                   210.214( 7 mos)                 67          320 - 323
 33 -                                        121-124(4 mos) , „,             44                                         68
 37 -                                        125 - 127     „„         „, ,   45         219 - 223                       69          329 - 332                     93
 41 -43._..._......_.__.._.._      _.22      128. 131          , - ... „ „ „ 46         224 . 228                       70          333 -337 ( 11 mos )...........94
 44.                                 23      132. 135      .                 47         229 - 232                       71          338 - 342                     95
 48 -                                24      136. 138                        48         233 - 237                       72          343.346                       96
 52 - 54                             25      139 - 142                       49         238 - 241                       73          347 - 351     .„              97
 SS •                               26       143 • 146_, „„,...              50         242 - 246 ( 8 mos )             74          352.355          , .... —     98
 59 - 62 ( 2 mos }                   27      147 - 149 .                     51         247 - 250                       75
 63 •                               28       150. 153 ( 5 mos )              52         251 - 255                       76          361 - 365 ( 12 mos )    ..._,.   100

Rules applicable to insurance with terms less than or more than one year

A      If insurance has been in force for one year or less, apply the short rate table for annual insurance to the full annual premium determined as for insurance written for a term
       of one year.

B.     If insurance has been in force for more than one year
              Determine full annual premium as for insurance written fora term of one year.
       2      Deduct such premium from the full insurance premium, and on the remainder calculate the pro rata earned premium on the basis of the ratio         or the length of time
              beyond one year the insurance has been in force to the length alit= beyond one year for which the policy was originally written.
       3.     Add premium produced in accordance with items (I) and (2) to obtain earned premium during full period insurance has been in force.

8.      The Certificate is intended for use as evidence of the placement of the insurance described herein, in accordance with Section 1764
        of the California Insurance Code.
       Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 86 of 171




                                   NOTICE:

1. THE INSURANCE POLICY THAT YOU HAVE PURCHASED IS BEING ISSUED BY AN
   INSURER THAT IS NOT LICENSED BY THE STATE OF CALIFORNIA. THESE COMPANIES
   ARE CALLED "NONADMITTED" OR "SURPLUS LINE" INSURERS.

2. THE INSURER IS NOT SUBJECT TO THE FINANCIAL SOLVENCY REGULATION AND
   ENFORCEMENT THAT APPLY TO CALIFORNIA LICENSED INSURERS.

3. THE INSURER DOES NOT PARTICIPATE IN ANY OF THE INSURANCE GUARANTEE FUNDS
   CREATED BY CALIFORNIA LAW. THEREFORE, THESE FUNDS WILL NOT PAY YOUR
   CLAIMS OR PROTECT YOUR ASSETS IF THE INSURER BECOMES INSOLVENT AND IS
   UNABLE TO MAKE PAYMENTS AS PROMISED.

4. THE INSURER SHOULD BE LICENSED EITHER AS A FOREIGN INSURER IN ANOTHER
   STATE IN THE UNITED STATES OR AS A NON-UNITED STATES (ALIEN) INSURER. YOU
   SHOULD ASK QUESTIONS OF YOUR INSURANCE AGENT, BROKER, OR "SURPLUS LINE"
   BROKER OR CONTACT THE CALIFORNIA DEPARTMENT OF INSURANCE AT THE
   FOLLOWING TOLL-FREE TELEPHONE NUMBER 1-800-927-4357. ASK WHETHER OR NOT
   THE INSURER IS LICENSED AS A FOREIGN OR NON-UNITED STATES (ALIEN) INSURER
   AND FOR ADDITIONAL INFORMATION ABOUT THE INSURER. YOU MAY ALSO CONTACT
   THE NAIC'S INTERNET WEB SITE AT WWW.NAIC.ORG .

5. FOREIGN INSURERS SHOULD BE LICENSED BY A STATE IN THE UNITED STATES AND
   YOU MAY CONTACT THAT STATE'S DEPARTMENT OF INSURANCE TO OBTAIN MORE
   INFORMATION ABOUT THAT INSURER.

6. FOR NON-UNITED STATES (ALIEN) INSURERS, THE INSURER SHOULD BE LICENSED BY A
   COUNTRY OUTSIDE OF THE UNITED STATES AND SHOULD BE ON THE NAIC'S
   INTERNATIONAL INSURERS DEPARTMENT (HD) LISTING OF APPROVED NONADMITTED
   NON-UNITED STATES INSURERS. ASK YOUR AGENT, BROKER, OR "SURPLUS LINE"
   BROKER TO OBTAIN MORE INFORMATION ABOUT THAT INSURER.

7. CALIFORNIA MAINTAINS A LIST OF APPROVED SURPLUS LINE INSURERS. ASK YOUR
   AGENT OR BROKER IF THE INSURER IS ON THAT LIST, OR VIEW THAT LIST AT THE
   INTERNET WEB SITE OF THE CALIFORNIA DEPARTMENT OF INSURANCE:
   WWW.INSURANCE.CA.GOV .




                                                                              1
       Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 87 of 171




8. IF YOU, AS THE APPLICANT, REQUIRED THAT THE INSURANCE POLICY YOU HAVE
    PURCHASED BE BOUND IMMEDIATELY, EITHER BECAUSE EXISTING COVERAGE WAS
    GOING TO LAPSE WITHIN TWO BUSINESS DAYS OR BECAUSE YOU WERE REQUIRED TO
    HAVE COVERAGE WITHIN TWO BUSINESS DAYS, AND YOU DID NOT RECEIVE THIS
    DISCLOSURE FORM AND A REQUEST FOR YOUR SIGNATURE UNTIL AFTER COVERAGE
    BECAME EFFECTIVE, YOU HAVE THE RIGHT TO CANCEL THIS POLICY WITHIN FIVE
    DAYS OF RECEIVING THIS DISCLOSURE. IF YOU CANCEL COVERAGE, THE PREMIUM
    WILL BE PRORATED AND ANY BROKER'S FEE CHARGED FOR THIS INSURANCE WILL BE
    RETURNED TO YOU


07/11
LSW1147D




                                                                          2
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 88 of 171
            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 89 of 171




Item 4     LIMITS OF LIABILITY, SELF-INSURED RETENTIONS AND COVERAGES PURCHASED:


   The Limit of Liability and Self-Insured Retention amounts applicable to each Coverage purchased and the Aggregate
Limit of Liability are as indicated below. This Policy includes only those Coverages purchased, as designated by a "Yes" for
             "Included". If neither "Yes" or "No" is designated for a Coverage, such Coverage is not included.
                                         COVERAGE
            COVERAGE                       INCLUDED        LIMIT OF LIABILITY            SELF-INSURED RETENTION
                                         (YES on No)

  COVERAGE SECTION A,
                                             Yes           USD 1,000,000                        USD 35,000
 Employment Practices Liability:
                                                            Each Claim                          Each Claim

    Third-Party Discrimination                             USD 1,000,000
                                             Yes
            Coverage:                                    Each Claim and All
                                                       Claims in the Aggregate

          Punitive, Exemplary and Multiple                 USD 1,000,000
                 Damages Coverage:                       Each Claim and All
                                                       Claims in the Aggregate

4.A. Ali Claims in the Aggregate, COVERAGE
SECTION A, including Third-Party Discrimination            USD 1,000,000
  (where included) and Punitive, Exemplary and
               Multiple Damages:

                                                              USD NIL
         Defense-Only Limit:                 No
                                                         Each Claim and All
                                                       Claims in the Aggregate
                                                                                                USD 15,000
  COVERAGE SECTION B,                        Yes                                        For Insuring Agreements I.B.
 Directors and Officers Liability:                         USD 1,000,000                   and 1.C.; USD None
                                                            Each Claim                  For Insuring Ajreement I.A.

          Punitive, Exemplary and Multiple                 USD 1,000,000
                 Damages Coverage:                       Each Claim and All
                                                       Claims in the Agrejate

4.B.  All Claims in the Aggregate, COVERAGE
 SECTION B, including Punitive, Exemplary and              USD 1,000,000
              Multiple Damages:

 COVERAGE SECTION C,                         No
                                                              USD NIL                            USD NIL
    Fiduciary Liability:
                                                             Each Claim                         Each Claim

          Punitive, Exemplary and Multiple                   USD NIL
                 Damages Coverage:                       Each Claim and All
                                                       Claims in the Aggregate

4.C.    All Claims in the Aggregate, COVERAGE
  SECTION C, including Punitive, Exemplary and                USD NIL
               Multiple Damages:
                                                                                                                         4
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 90 of 171




  COVERAGE SECTION D,
      Crime Coverage                      No
                                                         USD NIL                        USD NIL
                                                    Each Covered Event        Each and Every Covered Event

 4.D.   All Covered Events in the Aggregate,
             COVERAGE SECTION D:                        USD NIL



4.E. AGGREGATE LIMIT OF LIABILITY                     USD 1,000,000
  FOR ALL COVERAGES COMBINED:                     All Claims and Covered
                                                       Events for all
                                                  Coverage's Combined,
                                                   for the Policy Period

  Item 5.    PRIOR AND PENDING DATE:


             Employment Practices (EPL):       Directors & Officers (D&O):           Fiduciary Liability:


                    l' October 2009                 1' October 2009                         N/A


  Item 6.   SERVICE OF SUIT:

            Eileen Ridley, FLWA Service Corp., c/o Foley & Lardner LLP,
            555 California Street, Suite 1700, San Francisco, CA 94104-1520

  Item 7.   AUTHORIZED REPRESENTATIVES:
            Claims Department Beazley
            30 Batterson Park Road,
            Farmington,
            CT 06032.
            claimsw.beit7le‘.com
            (860) 677 3765 (phone)
            (860) 679 0247 (fax)




                                                                                                             5
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 91 of 171




Additional Clause(s) and Endorsement(s) applicable to this Policy and attached:

Application Dated: 16th September
Wage & Hour Application Dated: 10th October 2016
California Mandatory Disclosure Clause— LSW I I 47D
Endorsement Number 1
Policy Complaints Notice
Free Loss Control Service - ARCH002
Choice of Law Clause - 623AFB00113
Small Additional or Return Premiums Clause (U.S.A.) — NMA 1168
Nuclear Incident Exclusion Clause - Liability - Direct - Broad - NMA 1256
Radioactive Contamination Exclusion - Liability - Direct - NMA 1477
War and Terrorism Exclusion — NMA 2918
US Terrorism Risk Insurance Act of 2002 as amended New
Renewal Business Endorsement — LMA 5218
Several Liability Notice — LSW 1001
Wage & Hour Enhancement Endorsement
(IRCA) Immigration Practices Enhancement Endorsement
Employment Event Endorsement (USD 5,000 Sub-limit)
Privacy Violation Endorsement
Advertising Exclusion
Breach of Contract Exclusion
Additional Side A D&O Endorsement
Occupational Safety and Health Act Enhancement Endorsement



Dated in London: 25th October 2016
                                                  Vai\ico\J)
                                                  Authorised Signature         Authorised Signature
                                                      Arch Intermediaries Limited (Correspondent)




                                                                                                      6
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 92 of 171




                                   ARCH INTERMEDIARIES LIMITED


                COMBINED EMPLOYMENT PRACTICES,
           DIRECTORS' & OFFICERS', FIDUCIARY AND CRIME
                        INSURANCE POLICY

Various provisions in this Policy restrict coverage. Please read the entire Policy carefully to determine rights,
duties, and what is and is not covered.

Throughout this Policy the words "you" and "your" refer to the Insured Company shown in the Declarations.
The words "we," "us," and "our" refer to the Underwriters providing this insurance. The word "Insured" means
any person or organization qualifying as such under the definition of Insured as defined in the General Terms
and Conditions, below, and in each Coverage Section.

Other words and phrases that appear in bold have special meaning as described in the definitions found in the
General Terms and Conditions, below, and in each Coverage Section.

In consideration of payment of the premium and in reliance upon the statements made in the Application, which
is made a part of and deemed attached to this Policy, and subject to the Declarations and the limitations,
conditions, provisions, and other terms of this Policy, the Underwriters and the Insureds agree as follows:

                                  GENERAL TERMS AND CONDITIONS

I.      SEVERABILITY OF GENERAL TERMS AND CONDITIONS

Except for these General Terms and Conditions, or unless stated to the contrary in any Coverage Section, the
terms and conditions of each Coverage Section of this Policy apply only to that Coverage Section and shall not
apply to any other Coverage Section of this Policy. If any provision in the General Terms and Conditions is
inconsistent or in conflict with the terms and conditions of any Coverage Section, the terms and conditions of
such Coverage Section shall control for purposes of that Coverage Section.

IL      DEFENSE AND SETTLEMENT

Except with respect to Coverage Section D., we have the right and duty to defend any Claim covered by the
Policy and such obligation is limited to amounts constituting Defense Costs.

Our duty to defend any Claim will end once the Limit of Liability, as stated in the Declarations, is exhausted by
the payment of Loss, including Defense Costs. If our duty to defend ends with respect to any Claim, we will
notify you so that you can arrange to take control of the defense of the Insureds. We will take whatever steps
are necessary to avoid a default judgment during a transfer of control of the defense of any such Claim. If we do
so, you agree to repay the reasonable expenses incurred by us during the transfer and further agree that, in
undertaking the steps necessary to avoid a default judgment during the transfer, we have not waived any rights
under the Policy.

We may, with your consent, settle any Claim for any monetary amount that we consider reasonable.

The Insureds will not incur any Defense Costs, settle, or offer to settle any Claim, assume any contractual
obligation, admit liability, voluntarily make any payment or confess or otherwise consent to any damages or
judgments with respect to any Claim without our prior written consent, which will not be unreasonably withheld.
                                                                                                               7
             Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 93 of 171




We will not be liable for any Defense Costs, settlement, assumed obligation, admitted liability, voluntary
payment, or confessed damages or judgments to which we have not consented.

The Insureds will provide full cooperation and all information and particulars that we may request to conduct an
investigation, defend a Claim, or to reach a settlement of a Claim. The Insureds agree that in the event of a
Claim, they will do nothing that may prejudice our position or rights of recovery.

III.    DEFINITIONS

        A.       Application means all applications, including attachments and submitted materials, for this
                 Policy or for any policy of which this Policy is a direct renewal or replacement. All such
                 applications, attachments, and materials are deemed attached to and incorporated into this Policy
                 in accordance with Section XI. of these General Terms and Conditions.

        B.      Defense Costs means reasonable and necessary fees, costs, and expenses incurred by counsel,
                experts or investigators appointed or pre-approved by us in the investigation, defense and appeal
                of any Claim; but Defense Costs do not include any wages, salaries, fees, or expenses of any
                Insured. Defense Costs will include legal and investigation fees necessary to respond to
                potential claims, if incurred at our request and direction.

        C.      Employee means any individual whose labor or service is engaged by and directed by the
                Insured Company, including volunteers and all staff members, whether part-time, full-time,
                seasonal, or temporary.

                Employee does not mean any agent, broker, factor, commission merchant, consignee,
                independent contractor or representative or other person of the same general character, except
                that as respects Coverage Section A only, Leased Employees and independent contractors will
                also be considered Employees.

        D.      ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended.

        E.      Financial Impairment means the status of the Insured Company resulting from the
                appointment by any state or federal official, agency or court of any receiver, trustee, examiner,
                conservator, liquidator, rehabilitator or similar official to take control of, supervise, manage or
                liquidate the Insured Company.

        F.      Insured Company means the organization(s) listed in Item 1. of the Declarations, whether as a
                corporation, partnership, joint venture, association, or otherwise, and any Insured Subsidiary.

       G.       Insured Fiduciary, either in the singular or plural, shall mean:

                (1)     one or more natural persons who were, now are or shall hereafter be a director, officer,
                        partner, trustee or employee of the Sponsor Company or of any Insured Plan; or

                (2)     any other natural persons who were, now are or shall hereafter be a fiduciary of an
                        Insured Plan, provided further that such fiduciary is sued solely in his or her capacity as
                        a fiduciary of an Insured Plan.

                Insured Fiduciary does not mean any agent, broker, independent contractor, broker/dealer,
                registered representative, investment advisor, custodian or other person or entity of the same
                general character.

        H.      Insured Plan, either in the singular or plural, shall mean:


                                                                                                                 8
     Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 94 of 171




         (1 )   any government-mandated insurance program for unemployment, social security or
                disability benefits for employees of the Sponsor Company, except for workers'
                compensation;

         (2)    any welfare benefit plan as defined in ERISA or any similar common or statutory law of
                the United States or other jurisdiction anywhere in the world, which is sponsored solely
                by the Sponsor Company or jointly by the Sponsor Company and a labor organization
                solely for the benefit of the employees of the Sponsor Company located anywhere in
                the world and which existed on the inception date of this Policy;

         (3)    any non-qualified plan not subject to regulation under Title I of ERISA or which does
                not meet the qualification requirements under Section 401(a) of the Internal Revenue
                Code of 1986, as amended, but only for a Fiduciary Wrongful Act as defined herein;
                and

        (4)     any plan, fund or program specifically listed in the Application to this Policy;

         provided however, Insured Plan shall not include any multi-employer plan, as defined in
         ERISA.

I.      Insured Subsidiary means any organization in which more than 50% of the outstanding voting
        securities representing the present right to vote for election of directors is owned, directly or
        indirectly, by the Insured Company.

J.      Interrelated Claims means all Claims based upon or arising from Wrongful Acts that have as a
        common nexus any fact, circumstance, situation, event, transaction, cause or series of related
        facts, circumstances, situations, events, transactions, or causes. Claims may be Interrelated
        Claims whether or not they involve the same cause, claimants, Insured, or legal theory.

        All Interrelated Claims shall be deemed one Claim, and such Claim shall be deemed to have
        been first made on the date the earliest of such Claims was first made, regardless of whether
        such date was before or during the Policy Period.

K.      Leased Employee means any Employee who is leased to you to perform work at and for the
        Insured Company and over whom you control the means and manner of their work.

L.      Loss, with respect to each Coverage Section except Coverage Section D, shall include Defense
        Costs, and shall have the meaning set forth in that Coverage Section; provided, however, with
        respect to all such Coverage Sections, Loss shall also include punitive, multiple, and exemplary
        damages, to the extent insurable under the law of any applicable jurisdiction most favorable to
        insurability.

M.      Policy means, collectively, the Declarations, the Application, this Policy form, and any
        endorsements.

N.      Policy Period means the period of time specified in Item 2. of the Declarations, subject to any
        prior cancellation described in Section XXVI. of these General Terms and Conditions.

0.      Sponsor Company shall mean the entity named in Item 1 of the Declarations and any Insured
        Subsidiary.

P.      Wrongful Act(s) means, for purposes of these General Terms and Conditions, Wrongful
        Employment Practices and Third-Party Discrimination as defined in the Employment
        Practices Coverage Section, Wrongful Acts as defined in the Directors and Officers Liability

                                                                                                       9
           Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 95 of 171




               Coverage Section and Fiduciary Wrongful Acts as defined in the Fiduciary Liability Coverage
               Section, but only where each such Coverage Section is purchased and included.

IV.   LIMITS OF LIABILITY

      A.       The separate amounts set forth in Items 4.A., 4.B. and 4.C. of the Declarations shall be separate
               Limits of Liability for Coverage Sections A., B. and C. (where included) and shall be our
               maximum aggregate Limit of Liability for all Loss and Defense Costs combined on account of
               all Claims first made during the Policy Period with respect to each such Coverage Section.

      B.       The separate amount set forth in Item 4.D. of the Declarations shall be a separate Limit of
               Liability for each Insuring Agreement under Coverage Section D (where included) and shall be
               our maximum aggregate Limit of Liability for all losses under all Insuring Agreements under
               Coverage Section D. combined.

      C.       The scheduled Limit of Liability for Coverage Sections A., B. C. and D. are subject to the
               Aggregate Limit of Liability as specified in Item 4.E. of the Declarations. As such, each
               Coverage Section's Limit of Liability is a sublimit which further limits and does not increase our
               maximum liability for all such Coverage Sections. If no Aggregate Limit of Liability is specified
               in Item 4.E. of the Declarations, the Scheduled Limits of Liability set forth for each such
               Coverage Section are not subject to an Aggregate Limit of Liability, combined, for all such
               Coverage Sections.

              Payments of Loss by us under Coverage Sections A., B. and C., including Defense Costs, shall
              reduce the Limit of Liability. If the Limit of Liability for any Coverage Section is exhausted by
              payment of Loss, including Defense Costs, our obligations under such Coverage Section shall be
              deemed completely fulfilled and extinguished.

      D.      Defense Costs under Coverage Sections A., B. and C. shall be part of, and not in addition to,
              each of the Limits of Liability set forth in the Declarations, and Defense Costs shall reduce each
              such Limit of Liability. Claim Expenses under Coverage Section D. shall be part of, and not in
              addition to, the Limit of Liability set forth in the Declarations.

      E.      The Limits of Liability for the Extended Reporting Period, if exercised, shall be part of and not
              in addition to each of the Limits of Liability for the Policy Period. The purchase of the
              Extended Reporting Period shall not increase or reinstate the Limits of Liability set forth in the
              Declarations, which shall be our maximum liability for all Loss and Defense Costs on account of
              all Claims first made during such Policy Period and Extended Reporting Period, combined,

V.    SELF-INSURED RETENTION

      A.      Our liability under Coverage Sections A., B. and C. with respect to Loss, including Defense
              Costs, arising from any single Claim shall apply only to that part of such Loss, including
              Defense Costs, in excess of the applicable Self-Insured Retention set forth in the Declarations
              for such Coverage Section. If Loss on account of a single Claim is subject to different Self-
              Insured Retentions under different Coverage Sections, the total applicable Self-Insured
              Retentions shall not exceed the single largest applicable Self-Insured Retention. The Self-
              Insured Retention amount shall be your uninsured responsibility and shall apply to Defense
              Costs as well as other Loss. We shall have no responsibility to make any payment unless the
              Self-Insured Retention has been exhausted or unless the Insured Company is unable to meet its
              uninsured responsibility of account of Financial Impairment.

      B.      The Self-Insured Retention amount applies to each Claim or Interrelated Claims, regardless of
              the number of claimants.

                                                                                                             10
             Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 96 of 171




        C.       Our liability under Coverage Section D. shall apply only to that part of loss excess of the
                 applicable self-Insured Retention set forth in the Declarations.

        D.       Solely in respect of Coverage Section A, if the Insured Company consents to a settlement of a
                 Claim within twenty (20) days of the first request by Underwriters to consent and the settlement
                 is accepted by the claimant, then the applicable Self-Insured Retention for that Coverage Section
                 shall be retroactively reduced by ten percent (10%). Any consent to the same or another
                 settlement after such time shall not reduce the Self-Insured Retention.

        E.       Solely in respects of Coverage Sections A and B, in the event of: (1) a determination of No
                 Liability of all Insureds; or (2) a dismissal or a stipulation to dismiss a Claim without prejudice
                 and without payment by any Insured, then the applicable Self-Insured Retention for that
                 Coverage Section shall be retroactively reduced by an amount up to twenty-five percent (25%) or
                 $100,000, whichever is less; provided, however, that in the case of (2), any amounts to be
                 returned shall be returned ninety (90) days after the date of dismissal or stipulation as long as the
                 Claim is not reinstituted (or any other Claim which is subject to the same single Self-Insured
                 Retention) within that time, and further subject to an undertaking by the Insured Company in a
                 form acceptable to Underwriters that such amounts shall be paid back to Underwriters in the
                 event the Claim (or any other Claim which is subject to the same single Self-Insured Retention)
                 is brought after such 90-day period and before the expiration of the statute of limitations for such
                 Claim.

                "No Liability" for purposes of this provision means: (1) a final judgment of no liability obtained
                prior to trial, in favor of all Insureds, by reasons of a motion to dismiss or a motion for summary
                judgment, after the exhaustion of all appeals; or (2) a final judgment of no liability obtained after
                trial in favor of all Insureds, after the exhaustion of all appeals. In no event shall the term "No
                Liability" apply to a Claim made against an Insured for which a settlement has occurred.

VI.     SPOUSAL AND DOMESTIC PARTNER EXTENSION

If a Claim against an Insured includes a claim against the lawful spouse or domestic partner of such Insured
solely by reason of (a) such spouse's or domestic partner's legal status, or (b) such spouse's or domestic partner's
ownership interest in property or assets that are sought as recovery for the Wrongful Acts of such Insured, all
loss that such spouse or domestic partner shall become legally obligated to pay by reason of such claim shall be
treated, for purposes of this Policy, as Loss that such Insured is legally obligated to pay on account of the Claim
made against such Insured. The extension of coverage afforded by this Section VI. shall not apply to the extent
the Claim alleges any act, error or omission by such spouse or domestic partner. All terms and conditions of this
Policy, including the Self-Insured Retention, will be applicable to such Claim.

VII.    EXCLUSIONS

The following exclusions are applicable to Coverage Sections A., B. and C., but are not applicable to Coverage
Section D. Other exclusions are reflected in each Coverage Section.

We are not obligated to defend or pay Loss, including Defense Costs, on account of any Claim.

        A.      based upon, arising out of, or attributable to any Wrongful Act, fact, circumstance, or situation:

                (i)      that was the subject of written notice given under any similar prior policy of which this
                         Policy is a renewal or replacement;

                (ii)     that was the subject of any written demand, investigation, proceeding, arbitration or
                         litigation against any Insured, whether administrative, regulatory, civil or criminal, as of

                                                                                                                  11
            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 97 of 171




                        the applicable Prior and Pending Date identified in Item 5. of the Declarations, including
                        but not limited to the same or substantially the same facts, circumstances, or situations
                        underlying or alleged in the prior or pending matter; or

                (iii)   that was identified in any summary or statement of claims or potential claims or
                        circumstances identified in connection with the Application.

        B.      for, based upon, arising from, or in any way related to:

                (i)     the actual, alleged or threatened discharge, dispersal, release or escape of pollutants; or

                (ii)    any direction, request or voluntary decision to test for, abate, monitor, clean up, remove,
                        contain, treat, detoxify or neutralize pollutants, nuclear material or nuclear waste.

                        Pollutants include, but are not limited to, any solid, liquid, gaseous or thermal irritant or
                        contaminant, or toxin including but not limited to smoke, vapor, soot, fumes, dust, fibers,
                        mold, spores, fungi, germs, acids, alkalis, chemicals, odors, noise, lead, lead compounds,
                        silica, oil or oil products, radiation, radon, asbestos or asbestos-containing products or
                        any like substances, and waste, and any electric, magnetic or electromagnetic field of
                        any frequency. Waste includes, but is not limited to, material to be recycled,
                        reconditioned or reclaimed.

                Provided, however, this Exclusion shall not apply to Coverage Section B. in respect of any
                Claim brought by a shareholder of the Insured Company in its capacity as such.

VIII. NOTICE PROVISIONS

The following provisions are applicable to Coverage Sections A., B. and C., but are not applicable to Coverage
Section D.

        A.     The Insureds shall, as a condition precedent to their rights under this Policy, give our
               Authorized Representatives, as identified in Item 7. of the Declarations, written notice of any
               Claim made against the Insureds as soon as practicable after any Insured, who is chief
               executive officer, chief financial officer, general counsel or human resource manager, becomes
               aware that the Claim has been made, but in no event later than sixty (60) days after the expiry of
               the Policy. Along with the notice of the Claim, the Insureds shall provide our Authorized
               Representatives with copies of all documentation comprising the Claim as well as all
               authorization, cooperation, or assistance as we may require throughout the duration of the Claim.

                Under no circumstances shall we be obligated to pay any Defense Costs incurred prior to Claim
                notification.

       B.      If, during the Policy Period, or the Extended Reporting Period if purchased, any Insured first
               becomes aware of a specific Wrongful Act, and if during the Policy Period, or the Extended
               Reporting Period if purchased, the Insureds give written notice to us, as soon as practicable, of:

               (1) the specific Wrongful Act;

               (2) the consequences which have resulted or may result therefrom; and

               (3) the circumstances by which the Insureds first became aware thereof,

               then any Claim made subsequently and arising out of such Wrongful Act shall be deemed for
               the purposes of this Policy to have been made at the time such notice was first given.

                                                                                                                  12
             Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 98 of 171




        C.      Notice to us, as required by this Section VIII., shall be given to our Authorized Representatives,
                as identified in Item 7. of the Declarations, and shall be a condition precedent to coverage under
                this Policy.

IX.     OTHER INSURANCE

Unless expressly written to be excess over other valid and collectible insurance, and except for: (i) Claims
against Leased Employees and Claims for Third-Party Discrimination (where and if included), and (ii)
Coverage Section D., which is governed by Section VII. of Coverage Section D., this Policy is intended to apply
as primary insurance for Wrongful Acts covered by this Policy. With respect to Claims against Leased
Employees and Claims for Third-Party Discrimination, this Policy applies excess of all indemnification and
insurance available to any Insured. Nothing in this provision, however, shall prevent us or the Insureds from
seeking contribution or coverage from any other insurer or indemnitor.

X.      CHANGES IN EXPOSURE

        A.      If during the Policy Period the Insured Company acquires securities in another entity or creates
                another entity, which as a result becomes an Insured Subsidiary, or if the Insured Company
                acquires another entity by merger or consolidation, coverage under Coverage Sections A., B. and
                C. only will automatically be available provided that (a) the fair value of such acquired or created
                entity, including all cash, securities, assumed liabilities and other consideration, does not exceed
                50% of the total consolidated assets of the Insured Company as of the inception of the Policy
                Period; and (b) provided further, that the total number of your Employees does not increase by
                more than 50% as a result of such acquired or created entity and (c) provided further, that with
                respect to Coverage Section C., the plan assets of any created or acquired Insured Plan(s) in the
                aggregate do not exceed 50% of the total plan assets of the Insured Plan(s) as of the inception
                date of the Policy Period.

        B.      If during the Policy Period the Insured Company or any Insured Subsidiary is acquired, or
                control assumed by another entity, coverage under this Policy will continue but only with respect
                to Wrongful Acts taking place prior to the effective date of the acquisition or change of control.
                The Policy may not be cancelled after the effective date of the acquisition or change of control
                and the premium will be deemed fully earned on such date.

        C.      If the Insured Company acquires or creates another entity with a value of greater than 50% of
                the Insured Company's value as described in Section X.A., above, or if the total number of
                your Employees is increased by more than 50%, or if the plan assets of any newly created or
                acquired Insured Plan exceed the value stated above, coverage will not be available to such entity
                or merged operations unless and until we are notified of the circumstances as soon as practicable,
                but in any event within ninety (90) days. We will be entitled to impose such amended terms and
                conditions and adjust the premium as we may require.

        D.      With respect to Coverage Section C., if during the Policy Period the Sponsor Company
                terminates any Insured Plan, coverage under this Policy shall apply solely with respect to
                Fiduciary Wrongful Acts that occurred prior to the date of asset distribution on condition that
                the Sponsor Company gives us notice of such termination as soon as practicable, but in any
                event within ninety (90) days.

XI.     REPRESENTATIONS AND SEVERABILITY

In issuing this Policy, we relied upon the information, particulars, representations and statements contained in,
attached to or referred to in the Application. The Insureds represent that all such information, particulars,


                                                                                                                 13
           Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 99 of 171




representations and statements are both true and deemed material to the acceptance of the risk or the hazard
assumed by us under this Policy.

The Insureds agree that in the event any such information, particulars, representations and statements are untrue,
the Policy will not afford coverage with respect to any of the following Insureds: (1) any Insured who knew the
facts that were not truthfully disclosed in the Application; provided that, solely with respect to the coverage
afforded under Coverage Section B.I.A., we shall not be entitled to rescind the Policy; and (2) the Insured
Company, if the individual(s) who executed the Application knew the facts that were not truthfully disclosed.

For purposes of this provision, no knowledge possessed by an Insured shall be imputed to any other Insured.

XII.    ALLOCATION

If both Loss covered under this Policy and loss not covered under this Policy are jointly incurred either because a
Claim includes both covered and non-covered matters or because a Claim is made against both covered and
uncovered parties, then you and we shall use our best efforts to fairly and reasonably allocate such amount
between covered Loss and non-covered loss based on the relative legal exposures of the parties with respect to
covered and non-covered matters.

XIII.   COORDINATION AMONG COVERAGE SECTIONS

In the event that any Claim is a subject of coverage under more than a single Coverage Section, the terms,
conditions, definitions and exclusions of each Coverage Section shall be applied separately to that part of the
Claim covered by each such Coverage Section. The Insured Company and Underwriters shall use their best
efforts to reach agreement on the question of whether more than a single Coverage Section applies to any Claim.
In the event that more than a single Coverage Section is applicable, the single largest applicable Limit of
Liability, and its corresponding Self-Insured Retention, shall be applied to the Claim. If the largest applicable
Limit of Liability is equal to the Limit of Liability of another Coverage Section that also applies, then the largest
applicable Self-Insured Retention shall be applied to the Claim. Under no circumstances will more than one
Limit of Liability be available to any Claim or Interrelated Claims.

XIV.    BANKRUPTCY

The bankruptcy or insolvency of the Insured Company or any Insured Subsidiary shall not relieve us of any
obligations hereunder.

XV.     ORDER OF PAYMENTS

It is agreed that we will use best efforts to pay all Loss under this Policy in the following order of priority:

        First, we will pay all Loss for which coverage is provided under Coverage Sections B.I.A. and B.I.B.;
        and

        Second, with respect to whatever remaining amount of the Limit of Liability may be available after
        payment of Loss under Coverage Section B.I.A. and B.I.B., we will pay all Loss for which coverage is
        provided under Coverage Sections A., B.I.C. and C. and all loss for which coverage is provided under
        Coverage Section D.;

        Provided always that should there be any dispute concerning priority of payment as between Coverage
        Sections B.I.A. and B.I.B., we and the Insured Company will use best efforts to agree upon priority,
        and failing agreement, will submit any such dispute to binding arbitration pursuant to Section XXI. of the
        General Terms and Conditions of this Policy.



                                                                                                                   14
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 100 of 171




XVI.     AUTHORIZATION CLAUSE

By acceptance of this Policy, you agree to act on behalf of the Insureds with respect to the giving and receiving
of notice of Claim or cancellation, the payment of premiums, and the receiving of any return premiums that may
become due under this Policy, the agreement to and acceptance of endorsements and the giving or receiving of
any notice provided for in this Policy (except the giving of notice to apply for the Extended Reporting Period),
and the Insureds agree that you will act on their behalf.

XVII. SUBROGATION

In the event of any payment under this Policy, we will be subrogated to the extent of such payment to all of your
and any Insured's rights of recovery. You and the Insureds will execute all required papers and do everything
necessary to secure and preserve such rights.

XVIII. ALTERATION AND ASSIGNMENT

This Policy cannot be changed, modified, or assigned without our written, signed endorsement.

XIX.    TERRITORY

Coverage under Coverage Sections A., B. and C. of this Policy will extend to Wrongful Acts taking place and
Claims made anywhere in the world. Coverage under Coverage Section D. of this Policy will extend to losses
anywhere in the world.

XX.     ACTION AGAINST UNDERWRITERS

 No action shall lie against us unless, as a condition precedent thereto, there shall have been full compliance with
all terms and conditions of this Policy. No person or organization shall have any right under this Policy to join
us as a party to any action against any Insured to determine the liability of such Insured, nor shall we be
impleaded by any Insured or their legal representative.

XXI.    ARBITRATION

Underwriters and the Insureds agree that any dispute, controversy, or claim arising out of or relating to this
Policy or its breach, termination, or invalidity, will be submitted either: (a) to final and binding arbitration; or (b)
to non-binding mediation, whichever the Insured shall select, pursuant to such rules and procedures as the
parties may agree. If the parties cannot agree, the arbitration or mediation shall be administered by the American
Arbitration Association in accordance with its then prevailing commercial arbitration/mediation rules and such
arbitration or mediation shall take place in New York, New York. In the event of arbitration, the panel shall
consist of one arbitrator selected by you, one arbitrator selected by us, and a third independent arbitrator selected
by the first two arbitrators. In any arbitration or mediation, each party will bear its own legal fees and expenses.

This section XXI. shall not apply to Coverage Section D.

XXII. SERVICE OF SUIT

In the event any non-binding mediation selected by the Insured in accordance with the preceding paragraph does
not resolve disputes arising out of or related to this Policy, we agree, at the request of any Insured, to submit to
the jurisdiction of a court of competent jurisdiction within the United States and we will comply with all
requirements necessary to give such court jurisdiction. Nothing in this paragraph constitutes or should be
understood to constitute a waiver of our rights to commence an action in any court of competent jurisdiction in
the United States, to remove an action to United States District Court, or to seek a transfer of a case to another
court as permitted by the laws of the United States or of any state in the United States. It is further agreed that

                                                                                                                     15
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 101 of 171




service of process in such suit may be made upon the firm shown under Item 1. of the Declarations, and that in
such suit instituted against any of the Underwriters of this Policy, Underwriters will abide by the final decision of
such court or of any appellate court in the event of an appeal.

The firm shown under Item 6. of the Declarations is authorized and directed to accept service of process on
behalf of the Underwriters in any such suit and/or upon the request of any Insured to give a written undertaking
to such Insured that they will enter general appearance upon Underwriters' behalf in the event such a suit is
instituted.

Further, pursuant to the statute of any state, territory, or district of the United States which makes provision for
such, Underwriters designate the Superintendent, Commissioner or Director of Insurance or other officer
specified for that purpose in the statute, or his or her successor or successors in office, as their true and lawful
attorney, upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on
behalf of any Insured or any beneficiary of this Policy, and designate the firm shown under Item 1. of the
Declarations as the firm to whom said officer is authorized to mail such process.

XXIII. ESTATES AND LEGAL REPRESENTATIVES

Whenever the term Insured, as used in this Policy, refers to a natural person, such term shall include the estates
and legal representatives of such natural person Insured. Neither death, bankruptcy, incapacity nor insolvency
of any natural person Insured, will relieve us of any obligations under the Policy.

XXIV. EXTENDED REPORTING PERIOD

In the event of non-renewal or cancellation of this Policy, you shall have the right, upon payment of an additional
premium of 100% of the premium charged for the non-renewed or cancelled Policy, to an extension of the
coverage available under this Policy in respect of Coverage Sections A., B. and C. for a period of twelve (12)
months following the effective date of such non-renewal or cancellation, or 120% for a twenty-four (24) month
extension, or 140% for a thirty-six (36) month extension, but only with respect to Claims otherwise covered by
this Policy and only for Wrongful Acts taking place prior to the effective date of such non-renewal or
cancellation.

A written request for the Extended Reporting Period must be received by us within thirty (30) days from the
effective date of the non-renewal or cancellation. The premium due for the Extended Reporting Period must be
received by us within forty-five (45) days of such effective date. The entire premium for the Extended Reporting
Period shall be deemed fully earned and non-refundable upon payment.

XXV. NON-RENEWAL

If we decide not to renew this Policy, we will mail or deliver to the Insured Company written notice of non-
renewal not less than sixty (60) days before the expiration date. If the notice is mailed, proof of mailing will be
sufficient notice of non-renewal.

XXVI. CANCELLATION

You may cancel this Policy by mailing written notice to us stating when thereafter such cancellation shall be
effective. We may cancel this Policy only for non-payment of premium, by mailing written notice to you at the
address shown in the Declarations, stating when, not less than ten (10) days thereafter, such cancellation shall be
effective. The mailing of such notice shall be sufficient proof of notice. Delivery of such written notice shall be
equivalent to mailing. The effective date and hour of cancellation as stated in the notice shall become the end of
the Policy Period.

If you cancel, earned premium shall be computed in accordance with the standard short rate table, but in no event
will earned premium be less than twenty-five percent (25%) of the total premium indicated in the Declarations.

                                                                                                                 16
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 102 of 171




If we cancel, earned premium shall be computed pro rata. Premium adjustment may be made at the time
cancellation becomes effective, but payment or tender of unearned premium is not a condition of cancellation.

XXVII. LIBERALIZATION

In the event the identical unendorsed policy form is amended by us subsequent to the inception date of this
Policy such that the coverage under such identical unendorsed policy form is broader as a result of the
amendments, this Policy shall be construed to include the broadened coverage.




                             [THIS SPACE INTENTIONALLY LEFT BLANK]




                                                                                                          17
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 103 of 171




                                          COVERAGE SECTION A

                     EMPLOYMENT PRACTICES LIABILITY COVERAGE SECTION


I.      INSURING AGREEMENT

We will pay all Loss that an Insured becomes legally obligated to pay as a result of Claims first made against
such Insured during the Policy Period, or the Extended Reporting Period if applicable, and reported in
accordance with the notice provisions of Section VIII. of the General Terms and Conditions, for a Wrongful
Employment Practice or Third Party Discrimination (where and if coverage for Third Party Discrimination
is included, as reflected on Item 4. of the Declarations).

H.      DEFINITIONS

The following terms, whenever used in this Coverage Section, shall have the meanings indicated below. Other
terms shall have the meanings found in the General Terms and Conditions of the Policy.

        A.     Claim means:

               (1)     a written demand for monetary damages or non-monetary relief, or written notice of an
                       intention to hold an Insured responsible, for a Wrongful Employment Practice or
                       Third-Party Discrimination (where and if included);

               (2)     a charge, complaint or other notice of commencement of federal, state, or local
                       administrative proceedings by or before any agency with authority over the Insured
                       Company's employment practices;

               (3)     the filing of a civil lawsuit or arbitration proceeding; or

               (4)     the filing of a criminal lawsuit or the institution of criminal proceedings; provided,
                       however, that the decision to consider such lawsuit or proceedings a Claim shall be in
                       the sole discretion of Underwriters and must be agreed to by the Insured Company.

               A Claim is deemed first made when it is received by an Insured.

       B.      Insured means the Insured Company and individuals who are your former, current or future
               principals, partners, officers, directors, trustees, shareholders, members of the Board of
               Management, management committee members, in-house general counsel and those Employees
               for whom you request coverage at the time of Claim, acting in their capacities as such. If, at any
               time during the Claim, you no longer want us to provide coverage for any such Employee(s),
               you shall send us written notice requesting that coverage for the Employee(s) be withdrawn.
               Coverage for the Employee shall cease as of the date we receive such notice.

       C.      Loss means damages, judgments, settlements, verdicts, and awards, including compensatory
               damages, back pay, front pay, statutory attorneys' fees, pre-judgment and post-judgment interest,
               statutory liquidated damages and Defense Costs in excess of the applicable Self-Insured
               Retention.

               Loss does not include: (1) fines, penalties, or taxes; (2) any amount for which the Insured is
               absolved from payment; (3) stock options or amounts reflecting the value of stock options; (4)
               amounts owed under employment contracts, partnership, stock, or other ownership agreements,
               or any other type of contract; (5) severance pay, (6) disability, social security, workers'
               compensation, medical, insurance, retirement or pension benefits, or settlement amounts

                                                                                                              18
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 104 of 171




     representing benefits payments; (7) the cost to modify any premises or provide any
     accommodation to any disabled person; (8) the cost of instituting or conducting any program,
     procedure, or training; (9) the cost of instating or reinstating employment, or providing any non-
     monetary relief; or (10) any relief, whether pecuniary or injunctive, imposed or agreed to in
     connection with criminal lawsuits or proceedings.

D.   Third-Party Discrimination means any actual or alleged discrimination, including harassment,
     or civil rights violation by an Insured against any non-Employee.

E.   Wrongful Employment Practice means any actual or alleged:

     (1)     violation of any federal, state, local or common law, prohibiting any kind of
             employment-related discrimination;

     (2)     harassment, including any type of sexual or gender harassment as well as racial,
             religious, sexual orientation, pregnancy, disability, age, or national origin-based
             harassment and including workplace harassment by non-employees;

     (3)    abusive or hostile work environment;

     (4)    wrongful discharge or termination of employment, whether actual or constructive;

     (5)    breach of an implied employment contract;

     (6)    wrongful failure or refusal to hire or promote, or wrongful demotion;

     (7)    wrongful failure or refusal to provide equal treatment or opportunities;

     (8)    employment terminations, disciplinary actions, demotions or other employment
            decisions that violate public policy or the Family Medical Leave Act or similar state or
            local law;

     (9)    defamation, libel, slander, disparagement, false imprisonment, misrepresentation,
            malicious prosecution, or invasion of privacy;

     (10)   wrongful failure or refusal to adopt or enforce adequate workplace or employment
            practices, policies or procedures;

     (11)   wrongful, excessive or unfair discipline;

     (12)   wrongful infliction of emotional distress, mental anguish, or humiliation;

     (13)   retaliation, including retaliation for exercising protected rights, supporting in any way
            another's exercise of protected rights, or threatening or actually reporting wrongful
            activity of an Insured such as violation of any federal, state, or local "whistle blower"
            law,

     (14)   wrongful deprivation of career opportunity, negligent evaluation or failure to grant
            tenure;

     (15)   violations of the Uniformed Services Employment and Reemployment Rights Act;

     (16)   negligent hiring or negligent supervision of others, including wrongful failure to provide
            adequate training, in connection with (1) through (15) above,

                                                                                                   19
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 105 of 171




               but only if employment-related and claimed by or on behalf of an Employee, former Employee,
               or applicant for employment, and only if committed or allegedly committed by any of the
               Insureds in their capacity as such.

III.   EXCLUSIONS

We are not obligated to defend or pay Loss, including Defense Costs, on account of any Claim:

       A.      for an actual or alleged violation of the Fair Labor Standards Act (except the Equal Pay Act), the
               National Labor Relations Act, the Worker Adjustment and Retraining Notification Act, the
               Consolidated Omnibus Budget Reconciliation Act, the Occupational Safety and Health Act,
               ERISA, any workers' compensation, unemployment insurance, social security, or disability
               benefits law, other similar provisions of any federal, state, or local statutory or common law,
               including any actual or alleged violations of any federal, state or local wage and hour laws or
               regulations, whether or not such allegations are made in connection with any governmental or
               administrative proceedings provided, however, that: 1) this exclusion will not apply to any
               Claim of any actual or alleged retaliatory treatment on account of the exercise of rights pursuant
               to any such law; and 2) in the event such Claim also alleges unrelated Wrongful Employment
               Practices otherwise covered by this Policy, notwithstanding the provisions of Section II of this
               Policy, Defense and Settlement, we agree to pay Defense Costs or Loss, but solely for that
               portion of the Claim involving such unrelated Wrongful Employment Practices and subject to
               all other terms, conditions and exclusions contained in this Policy.

       B.      arising out of, based upon, or attributable to, the adjudicated criminal or fraudulent act on the
               part of any Insured provided, however, that the criminal or fraudulent act of one Insured shall
               not be imputed to any other Insured for purposes of this exclusion;

       C.      based upon, arising out of, or attributable to, liability of others assumed by any Insured under
               any contract or agreement, except to the extent any Insured would have been liable in the
               absence of the contract or agreement;

       D.      based upon any wrongful act or omission of any Insured serving in any capacity other than as
               your principal, officer, director, trustee, or Employee; or

       E.      by a non-Employee for bodily injury including assault and battery.

IV.    LIMIT OF LIABILITY AND SELF-INSURED RETENTION

       A.      Notwithstanding the provisions of Section IV. of the General Terms and Conditions, an
               additional Limit of Liability for Coverage Section A., if purchased and indicated in Item 4. of the
               ❑eclarations, shall apply for coverage of Defense Costs only (referred to as the "Defense-Only
               Limit"). This Defense-Only Limit shall apply to Defense Costs in the first instance, leaving the
               original Limits of Liability as indicated for all other coverages set forth under Item 4., Coverage
               Section A., of the Declarations to apply second to: (1) Defense Costs incurred in excess of, and
               after exhaustion of, the Defense-Only Limit and/or (2) any other Loss, such as damages,
               judgments, settlements, verdicts, and awards, until the original Limit of Liability is exhausted.

               In no event shall the Defense-Only Limit apply to Loss other than Defense Costs, and in no
               event shall we be obligated to pay more than the original Limits of Liability indicated for all
               other coverages listed under Item 4., Coverage Section A., of the Declarations toward Loss.

               In no event shall our obligations under the Policy exceed the combination of the Aggregate Limit
               of Liability for All Coverage Sections Combined in Item 4.E. of the Declarations plus the

                                                                                                               20
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 106 of 171




     Defense-Only Limit indicated in Item 4., Coverage Section A., of the Declarations. If a Defense-
     Only Limit is purchased, all references to a Limit of Liability for Coverage Section A. of Item 4.
     shall refer to the combination of the original Limit of Liability and the Defense-Only Limit,
     subject to all other limitations and conditions of coverage.

     Purchase of the Defense-Only Limit shall not alter your Self-Insured Retention obligations.

B.   If, prior to the termination of any Employee, the Insured obtains and adopts the written advice
     of legal counsel recommended or approved by us as respects such termination, then the Self-
     Insured Retention amount stated in Item 4., Section A., of the Declarations for Coverage Section
     A shall be reduced by 25% for any Claim commenced by that Employee arising from the events
     of the termination.




                   [THIS SPACE INTENTIONALLY LEFT BLANK]




                                                                                                   21
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 107 of 171




                                         COVERAGE SECTION B

                     DIRECTORS' & OFFICERS' LIABILITY COVERAGE SECTION


I.      INSURING AGREEMENTS

        A.     Directors' and Officers' Liability Coverage

               We will pay all Loss that an Insured becomes legally obligated to pay as a result of Claims first
               made against such Insured during the Policy Period, or the Extended Reporting Period if
               applicable, and reported in accordance with the notice provisions of Section VIII, of the General
               Terms and Conditions, for Wrongful Acts, except for Loss for which the Insured Company is
               permitted or required to indemnify such Insured.

       B.      Insured Company Reimbursement Coverage

               We will pay all Loss for which the Insured Company is permitted or required to indemnify
               Insured Persons as a result of Claims first made against the Insured Persons during the Policy
               Period, or the Extended Reporting Period if applicable, and reported in accordance with the
               notice provisions of Section VIII. of the General Terms and Conditions, for Wrongful Acts.

       C.      Insured Company Liability Coverage

               We will pay all Loss resulting from Claims first made against the Insured Company during the
               Policy Period, or the Extended Reporting Period if applicable, and reported in accordance with
               the notice provisions of Section VIII. of the General Terms and Conditions, for Wrongful Acts.

II.    DEFINITIONS

The following terms, whenever used in this Coverage Section, shall have the meanings indicated below. Other
terms shall have the meanings found in the General Terms and Conditions of the Policy.

       A.      Claim means:

               (1)     a written demand for monetary damages, non-monetary or injunctive relief;

               (2)     a civil, criminal, administrative or regulatory proceeding commenced against any
                       Insureds in which they may be subjected to binding adjudication of liability for
                       damages or other relief, including any appeal therefrom;

               (3)     as respects Insured Persons only, a civil, criminal, administrative, or regulatory
                       investigation commenced by the service upon or other receipt by an Insured Person of a
                       written notice from an investigating authority specifically identifying such Insured
                       Person as a target individual against whom formal charges may be commenced; or

               (4)     any official request for Extradition of any Insured Person or the execution of a warrant
                       for the arrest of any Insured Person where such execution is an element of Extradition.

               A Claim is deemed first made when it is received by an Insured.

       B.      Defense Costs means, for purposes of this Coverage Section B. only, and in addition to the
               meaning set forth in III.B. of the General Terms and Conditions, those reasonable and necessary
               fees, costs, and expenses incurred through legal counsel and consented to by us resulting from an

                                                                                                             22
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 108 of 171




             Insured Person lawfully opposing, challenging, resisting or defending against any request for or
             any effort to obtain the Extradition of such Insured Person, including but not limited to
             appealing any order or other grant of Extradition of such Insured Person.

     C.      Extradition means any formal process by which an Insured Person located in any country is
             surrendered to any other country for trial or otherwise to answer any criminal accusation.

     D.      Insured shall mean Insured Persons and, with respect to Insuring Agreement C., the Insured
             Company.

     E.      Insured Persons, either in the singular or plural, means any one or more persons who were, now
             are or shall be duly elected directors or duly elected or appointed officers of the Insured
             Company, or, with respect to an Insured Subsidiary incorporated outside the United States,
             their functional equivalent. Insured Persons also will include Employees of the Insured
             Company.

     F.     Loss means the total amount which the Insured Persons or, with respect to Insuring Agreement
            C., the Insured Company are legally obligated to pay on account of any Claim made against
            them for Wrongful Acts for which coverage applies, including, but not limited to, damages,
            judgments and settlements negotiated with our consent. Loss shall also include Defense Costs in
            excess of the applicable Self-Insured Retention.

            Loss does not include: (I) any amount not indemnified by the Insured Company for which the
            Insureds are absolved from payment by reason of any covenant, agreement or court order; (2)
            any amount incurred by the Insured Company (including its board of directors or any
            committee of the board of directors) in connection with its investigation or evaluation of any
            Claim or potential Claim by or on behalf of the Insured Company; (3) taxes, fines or penalties
            imposed by law; and (4) matters uninsurable under the law pursuant to which this Policy is
            construed.

    G.      Wrongful Act(s) means any error, misstatement, misleading statement, act, omission, neglect, or
            breach of duty actually or allegedly committed or attempted before or during the Policy Period:

            (1)     by any of the Insured Persons acting in their capacity as such, including any matter
                    claimed against such Insured Persons solely by reason of their serving in such capacity;

            (2)     by the Insured Company; or

            (3)     by any of the Insured Persons acting as a director, officer, trustee, governor, executive
                    director or similar position of any not-for-profit organization, provided that such
                    Insured Persons serve with the knowledge and consent of the Insured Company.

III. EXCLUSIONS

     We are not obligated to defend or pay Loss, including Defense Costs, on account of any Claim:

    A       for bodily injury, assault, battery, invasion of privacy, mental anguish, emotional distress,
            sickness, disease or death of any person, false arrest, false imprisonment, defamation, libel,
            slander or damage to or destruction of any tangible property, including loss of use thereof;

    B.      for any actual or alleged violation of ERISA, the Fair Labor Standards Act, the National Labor
            Relations Act, the Worker Adjustment and Retraining Notification Act, the Consolidated
            Omnibus Budget Reconciliation Act, the Occupational Safety and Health Act, any workers'
            compensation, unemployment insurance, social security, or disability benefits law, other similar

                                                                                                          23
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 109 of 171




     provisions of any federal, state, or local statutory or common law, including any actual or alleged
     violations of any federal, state or local wage and hour laws or regulations, or foreign statutory
     law or common law that governs the same topic or subject, and any rules, regulations and
     amendments promulgated thereto;

     brought or maintained by or on behalf of the Insured Company or any Insured Person in any
     capacity except;

     (i)     a Claim that is a derivative action brought or maintained on behalf of the Insured
             Company by one or more persons who are not Insured Persons and who bring and
             maintain the Claim without the solicitation, assistance or active participation of the
             Insured Company or any Insured Person;

     (ii)    a Claim brought by a bankruptcy trustee or creditor's committee;

     (iii)   a Claim brought by a former employee, director or officer who has not been employed
             by, or associated with, the Insured Company for more than three (3) years;

     (iv)    a Claim brought or maintained by any Insured Person for contribution or indemnity, if
             the Claim directly results from another Claim which is otherwise covered under this
             Policy; or

     (v)     a Claim brought or maintained by a shareholder in its capacity as such who is not a duly
             elected director or duly elected or appointed officer of the Insured Company if such
             Claim is made without the solicitation, assistance or active participation of a duly
             elected director or duly elected or appointed officer of the Insured Company.

     Provided, however, that this Exclusion III.C. shall not apply to any Claim that is brought or
     maintained outside of the United States, Canada, Australia or any other common law jurisdiction.

D.   based on, arising out of, directly or indirectly resulting from, in consequence of, or in any way
     involving any Wrongful Employment Practice or Third-Party Discrimination as those terms
     are defined in the Employment Practices Liability Coverage Section;

E.   based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way
     involving:

     (i)     any initial public offering undertaken and consummated by the Insured Company,
             including all activities in connection therewith, or

     (ii)    the actual or alleged violation of the Securities Act of 1933, the Securities Exchange Act
             of 1934, rules or regulations of the Securities and Exchange Commission promulgated
             thereunder, any other federal, state, local or provincial statute relating to securities, or
             any rules or regulations promulgated thereunder, all as amended, for any Wrongful Act
             actually or allegedly committed subsequent to such initial public offering.

F.   based upon, arising out of, directly or indirectly resulting from, in consequence of or in any way
     involving:

     (i)     any actual or alleged infringement, misappropriation, or violation of copyright, patent,
             service marks, trade secrets, title or other proprietary or licensing rights or intellectual
             property of any products, technologies or services; or



                                                                                                      24
           Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 110 of 171




               (ii)    the use or performance of any goods or products manufactured, produced, processed,
                       packaged, sold, marketed, distributed, advertised or developed by the Insured
                       Company;

                       provided, however, that these Exclusions F(i) and F(ii) shall apply only to the Insured
                       Company and except that these Exclusions shall not apply to any Claim brought by a
                       shareholder of the Insured Company in its capacity as such.

               (iii)   the performance of or failure to perform services or professional services for others, or
                       any actual or alleged act, error or omission relating to such services or professional
                       services;

      G.       for liability of Insured Company under any contract or agreement, except to the extent the
               Insured Company would have been liable in the absence of the contract or agreement;

      H.       arising out of, based upon, attributable to, or alleging any conduct, act, error or omission of any
               Insured serving in any capacity other than as your principal, officer, director, trustee, fiduciary
               or Employee;

      1.       based on, arising out of, or in any way involving an Insured serving in any capacity in any
               organization which at the time of such service was not an Insured Company or Insured
               Subsidiary;

      J.       for, based upon, or arising from any conduct or Wrongful Act by any Insured involving an
               Insured Subsidiary where such conduct or Wrongful Act occurred before such entity became
               an Insured Subsidiary or after such entity ceased to be an Insured Subsidiary;

      K.       based on, arising out of, or in any way involving an Insured or the Insured Company gaining
               any profit, remuneration or financial advantage to which such party was not legally entitled, as
               determined by a judgment or other final adjudication; and

      L.       for, based upon, or arising from any deliberately dishonest, malicious, criminal or fraudulent act
               or omission or any willful violation of law by an Insured, as determined by a judgment or other
               final adjudication.

      No fact pertaining to or knowledge possessed by an Insured Person shall be imputed to any other
      Insured Person for purposes of the above-listed exclusions.

IV.   OUTSIDE BOARD EXTENSION

      This Policy shall cover Loss, including Defense Costs, for any Claim arising from an Insured Person
      having served, at the direction of and with the express written consent of the Insured Company, as
      director, officer or trustee for any eleemosynary or not-for-profit corporation or other organization as
      defined under Section 501(c)(3) of the Internal Revenue Code of 1986 (as amended) where such Insured
      Person is entitled to indemnification by the Insured Company; provided, however, this extension shall
      be excess of any indemnification and/or insurance that may be provided by such eleemosynary
      corporation or organization regardless of payment made by or on behalf of such eleemosynary
      corporation or organization, including but not limited to, any other director and officer liability insurance
      or similar insurance provided for, to, or by any such eleemosynary corporation or organization.

                             [THIS SPACE INTENTIONALLY LEFT BLANK]
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 111 of 171




                                         COVERAGE SECTION C

                            FIDUCIARY LIABILITY COVERAGE SECTION


I.      INSURING AGREEMENT

We will pay all Loss that an Insured becomes legally obligated to pay as a result of Claims first made against
such Insured during the Policy Period, or the Extended Reporting Period if applicable, and reported in
accordance with the notice provisions of Section VIII. of the General Terms and Conditions, for any Fiduciary
Wrongful Act.

II.    DEFINITIONS

The following terms, whenever used in this Coverage Section, shall have the meanings indicated below. Other
terms shall have the meanings found in the General Terms and Conditions of the Policy.

       A.      Claim shall mean:

               (1)     an oral or written demand for monetary or injunctive relief commenced by the receipt of
                       such demand by any Insured,

               (2)     a judicial, administrative or arbitration proceeding commenced against any Insured in
                       which such Insured may be subjected to a binding adjudication of liability for damages
                       or injunctive relief, or

               (3)     a regulatory proceeding or investigation commenced against any Insured by the filing or
                       service of a notice of charges, formal investigative order or similar document, including
                       but not limited to any proceeding or investigation brought by the U.S. Department of
                       Labor, the Pension Benefit Guaranty Corporation or any similar federal, state or local
                       government body.

       B.      Fiduciary Wrongful Act shall mean:

               (1)     any actual or alleged breach of the responsibilities, obligations or duties imposed upon
                       fiduciaries of any Insured Plan by ERISA or any similar law of any state or other
                       jurisdiction anywhere in the world;

               (2)     any actual or alleged negligent act, error or omission in handling records, counseling
                       employees, effecting enrollment of employees, and termination or cancellation of
                       benefits in connection with an Insured Plan; or

               (3)     any other matter claimed against any Sponsor Company or any Insured Fiduciary
                       solely by reason of their serving as fiduciaries of an Insured Plan.

       C.      Insured(s), either in the singular or plural, shall mean for purposes of this Coverage Section C:

               (1)     Sponsor Company,

               (2)     Insured Plan,

               (3)     Insured Fiduciary, or


                                                                                                               26
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 112 of 171




               (4)     any other person or organization who were, now are, or shall be acting as a plan
                       administrator of any of Insured Plan with the consent of the Sponsor Company.

       D.      Loss shall mean that amount an Insured is legally obligated to pay solely as a result of a covered
               Claim, including compensatory damages, settlement amounts and legal fees and costs awarded
               pursuant to judgments, and Defense Costs in excess of the applicable self-Insured Retention, but
               excluding fines, penalties, taxes or matters uninsurable pursuant to applicable law, except that
               Loss shall include the five (5) percent or less and the twenty (20) percent or less penalties
               imposed upon an Insured Fiduciary under Section 502(i) and Section 502(1) of ERISA, as
               amended, with respect to covered settlements or judgments.

III.   EXCLUSIONS

We are not obligated to defend, or pay Defense Costs or Loss on account of any Claim:

       A.      for, based upon, arising out of, resulting from, in consequence of, in connection with, or in any
               way related to, directly or indirectly, any bodily injury, sickness, disease, emotional distress,
               mental anguish, outrage, humiliation or death of any person, or damage to or destruction of any
               tangible property including loss of use thereof; or false arrest, detention or imprisonment, assault
               or battery, or malicious prosecution; the publication or utterance of a libel or slander or of other
               defamatory or disparaging material; a publication or utterance in violation of an individual's right
               of privacy; wrongful entry or eviction; or the invasion of the right of private occupancy;

       B.      for, based upon, arising out of, resulting from, in consequence of, in connection with, or in any
               way related to, directly or indirectly, any conduct or Fiduciary Wrongful Act by any Insured
               that actually or allegedly occurred at any time when such Insured Plan was not sponsored by a
               Sponsor Company;

       C.      for, based upon, arising out of, resulting from, in consequence of, in connection with, or in any
               way related to, directly or indirectly, the failure of the Insured to comply with any law
               governing workers' compensation, unemployment or employment insurance benefits, social
               security, old age security benefits or government disability benefits or any similar law;

       D.      for, based upon, arising out of, resulting from, in consequence of, in connection with, or in any
               way related to, directly or indirectly, an Insured serving as a fiduciary of any plan, fund or
               program which is not an Insured Plan, even if such service is at the direction or request of the
               Sponsor Company;

       E.      for, based upon, arising out of, resulting from, in consequence of, in connection with, or in any
               way related to, directly or indirectly, the liability of any Insured, or the liability of others
               assumed by any Insured, under any contract or agreement, either oral or written, except in
               accordance with the agreement or declaration of trust pursuant to which any Insured Plan was
               established, unless the Insured would have been liable in the absence of such contract or
               agreement;

       F.      based on, arising out of, or in any way involving an Insured gaining any profit, remuneration or
               financial advantage to which such party was not legally entitled, as determined by a judgment or
               other final adjudication;

       G.      for, based upon, or arising from any deliberately dishonest, malicious, criminal or fraudulent act
               or omission or any willful violation of law by an Insured, as determined by a judgment or other
               final adjudication.



                                                                                                                27
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 113 of 171




        H.      for, based upon, or arising from, directly or indirectly, or in consequence of, or in any way
                involving, any Wrongful Employment Practice or Third-Party Discrimination, as those
                terms are defined in the Employment Practices Liability Coverage Section;

                for, based upon, arising out of, resulting from, in consequence of, in connection with, or in any
                way related to, directly or indirectly, any actual or alleged taking or retention of a surplus or
                reversion from any Insured Plan by the Sponsor Company or to any successor or assign of the
                Sponsor Company;

        J.      for, based upon, arising out of, resulting from, in consequence of, in connection with, or in any
                way related to, directly or indirectly, the failure to fund an Insured Plan in accordance with
                ERISA or the Insured Plan's document or to collect contributions owed to an Insured Plan; or

        K.      for benefits due or to become due under the terms of an Insured Plan unless, and to the extent
                that, (1) the Insured is a natural person and the benefits are payable by such Insured as a
                personal obligation, and (2) recovery for the benefits is based upon a covered Fiduciary
                Wrongful Act.

Except that with respect to a Claim alleging those excluded matters identified in Exclusions I., J. and K. only, we
will pay Defense Costs.

The Fiduciary Wrongful Act of any Insured Fiduciary shall not be imputed to any other Insured Fiduciary
for purposes of applying the exclusions set forth in this Section III.


IV. NON-RECOURSE

We will have all rights of recourse permitted by law. In the event, however, this Policy has been purchased by an
Insured other than an Insured Plan, we will have no right of recourse against an Insured Fiduciary.




                               [THIS SPACE INTENTIONALLY LEFT BLANK]




                                                                                                               28
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 114 of 171




                                          COVERAGE SECTION D

                                      CRIME COVERAGE SECTION

We will pay you for direct loss that you sustain which is directly caused by a Covered Event taking place at any
time and which is Discovered by you during the Policy Period or during the Extended Discovery Period,
pursuant to the terms set forth in Section V. of this Coverage Section.

I.      INSURING AGREEMENTS

This Coverage Section shall provide coverage under each of the following Insuring Agreements.

        A.      FIDELITY

                I.      Employee Theft

        We will pay you for your direct loss of, or your direct loss from damage to, Money, Securities and
        Other Property directly caused by Theft or Forgery committed by an Employee, whether identified or
        not, acting alone or in collusion with other persons.

                2.      ERISA Fidelity

        We will pay you for direct loss of, or direct loss from damage to, Money, Securities and Other
        Property that belongs to an Insured Plan, directly caused by Theft or Forgery committed by an
        Insured Fiduciary, whether identified or not, acting alone or in collusion with other persons.

                3.      Employee Theft of Client Property

       We will pay you for direct loss of, or direct loss from damage to, Money, Securities and Other
       Property sustained by your Client, directly caused by Theft or Forgery committed by an identified
       Employee.

       B.       ON PREMISES

        We will pay you for:

                       your direct loss of Money and Securities located inside the Premises directly caused by
                       Theft, committed by a person present inside such Premises;

               2.      your direct loss of Money and Securities located inside the Premises directly caused by
                       disappearance or destruction;

                3.     your direct loss of, or your direct loss from damage to, Other Property located inside
                       the Premises:

                       a.      directly caused by an actual or attempted Robbery; or

                       b.       in a safe or vault, directly caused by an actual or attempted Safe Burglary; and

               4.      your direct loss from damages to the Premises or its exterior resulting directly from an
                       actual or attempted Theft, Robbery or Safe Burglary, if you are the owner of the
                       Premises or are liable for damages to it; or



                                                                                                               29
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 115 of 171




        5.      your direct loss of, or loss from damages to, a locked safe, vault, cash register, cash box
                or cash drawer located inside the Premises resulting directly from an actual or attempted
                Theft, Robbery or Safe Burglary, if you are the owner of the locked safe, vault, cash
                register, cash box or cash drawer or are liable for damages thereto.

C.      FORGERY OR ALTERATION

        1.      We will pay you for your direct loss directly caused by Forgery or alteration of, on or in
                any written Covered Instruments that are:

                a.      made by, drawn by, or drawn upon, you, or purported to have been so made or
                        drawn; or

                b.      made or drawn by one acting as your agent, or purported to have been so made
                        or drawn; and

        2.      We wilt reimburse you for reasonable legal defense expenses that you have paid if you
                are sued for refusing to pay any written Covered Instrument under this Insuring
                Agreement C. on the basis that it has been Forged or altered. Reimbursement of such
                legal expenses is conditioned upon your receipt of our prior written consent to defend
                against such suit. A signature that is a mechanical or electronic reproduction of a
                handwritten signature produced by a mechanical check-writing machine or a computer
                printer shall be treated the same as a handwritten signature. An Electronic Signature is
                not treated the same as a mechanical or electronic reproduction of a handwritten
                signature and is not a Forgery under this Insuring Agreement C.

D.      MONEY ORDERS AND COUNTERFEIT MONEY

We will pay you for your direct loss directly caused by your good faith acceptance of:

        I.      original money orders, issued or purportedly issued by any post office, express company
                or bank located in the United States of America, its territories and possessions, Canada,
                or any other country in which you maintain a physical Premises, that are not paid upon
                presentation; or

        2.      Counterfeit Money, of the United States of America, its territories and possessions,
                Canada, or any other country in which you maintain a physical presence, that is acquired
                during the regular course of business;

        in exchange for merchandise, Money or services.

E.      IN TRANSIT

        1.      We will pay you for your direct loss of Money and Securities directly caused by Theft,
                disappearance or destruction while in transit outside the Premises and in the care and
                custody of a Messenger (including while temporarily within the living quarters of a
                Messenger) or an armored motor vehicle company.

       2.       We will pay you for your direct loss of, or your direct loss from damage to, your Other
                Property directly caused by an actual or attempted Robbery while in transit outside the
                Premises and in the care and custody of a Messenger or an armored motor vehicle
                company.



                                                                                                       30
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 116 of 171




               I       We will pay you for your direct loss of, or your direct loss from damage to, your Other
                       Property directly caused by an actual or attempted Theft of your Other Property while
                       it is temporarily within the living quarters of a Messenger.

               Coverage under this Insuring Agreement E. begins immediately upon receipt of the Money,
               Securities or Other Property by the transporting party and ends immediately upon delivery to
               the designated recipient or its agent.

        F.     COMPUTER FRAUD

        We will pay you for your direct loss of, or your direct loss from damage to, Money, Securities and
        Other Property directly caused by Computer Fraud.

        G.     FUNDS TRANSFER FRAUD

       We will pay you for your direct loss of Money and Securities contained in your Transfer Account on
       deposit as a Financial Institution directly caused by Funds Transfer Fraud.

       H.      CLAIM EXPENSE

       We will pay you for reasonable Claim Expenses incurred and paid by you to establish the existence,
       amount and preparation of your proof of loss in support of a covered claim for loss under any Insuring
       Agreement of this Coverage Section.

       The following conditions specifically apply to this Insuring Agreement H.:

               I.      Any Claim Expenses payable to you are only applicable to any covered loss which
                       exceeds the Self-Insured Retention amount for the Insuring Agreement that is the subject
                       of a claim under this Coverage Section;

               2.      Claim Expenses that are payable to you are part of and not in addition to the Limit of
                       Liability for the Insuring Agreement that is the subject of a claim under this Coverage
                       Section; and

               3.      Claim Expenses payable to you will be paid to you at the same time as the payment of
                       the valid and collectible loss under the Insuring Agreement that is the subject of a claim
                       under this Coverage Section.

IL     DEFINITIONS

The following terms, whenever used in this Coverage Section, shall have the meanings indicated below. Other
terms shall have the meanings found in the General Terms and Conditions of the Policy.

       A.      Claim Expenses means reasonable fees, costs and expenses of attorneys, consultants, outside
               accountants, or experts retained by you to determine the amount and extent of loss covered under
               this Coverage Section. The reasonableness of such expenses shall be determined by us. The
               phrase does not mean or include any of your internal corporate fees, costs (direct or indirect),
               obligations or Employee wages and salaries.

       B.      Client means an entity for which you perform services as specified in a written agreement, but
               only while the written agreement is in effect.

       C.      Computer Fraud means:


                                                                                                              31
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 117 of 171




     The use of any computer to fraudulently cause a transfer of Money, Securities or Other
     Property from inside the Premises:

     I.      to a person (other than a Messenger) outside the Premises; or

     2.      to a place outside the Premises.

D.   Counterfeit means an imitation of Money that is intended to deceive and to be taken as genuine.

E.   Covered Event means:

     1       for purposes of Insuring Agreement A.:

             a.      an individual act;

             b.      the combined total of all separate acts; or

            c.       a series of related acts;

     committed by an Employee or committed by more than one Employee acting alone or in
     collusion with other persons both during and before the Policy Period;

     2.     for purposes of Insuring Agreement C., all loss caused by any person, or loss in which
            that person is involved, whether the loss involves one or more written Covered
            Instruments or Covered Personal Instruments; and

     3.      for purposes of all other Insuring Agreements:

            a.      any act or series of related acts or events involving one or more persons; or

            b.      any act, acts or events involving a person or group of persons acting together;

            whether identified or not both during and before the Policy Period.

F.   Covered Instruments means:

     1.     checks, drafts, promissory notes, bills of exchange or similar written promises, orders or
            directions to pay a sum certain in Money; and

     2.     written instruments required in conjunction with any transaction involving any Credit,
            Debit or Charge Card issued to you, your Employees or your Management Person for
            business purposes.

G.   Covered Personal Instruments means:

     I.     checks, drafts, promissory notes or similar written promises, orders or directions to pay a
            sum certain in Money; and

     2.     written instruments required in conjunction with any transaction involving any Credit,
            Debit or Charge Card issued to a Management Person for personal use.

H.   Credit, Debit or Charge Card means any card, plate or other similar device used for the
     purpose of obtaining Money, property, labor or services on credit or for immediate payment.
     The terms do not mean a note, check, draft, money order or other negotiable instrument.

                                                                                                      32
     Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 118 of 171




I.       Digital Signature means an electronic identifier created by computer, within, attached to or
         logically associated with a record and executed or adopted by a person with the intent to sign the
         record.

J.       Discover, Discovered, or Discovery means the moment when you, your partner or
         Management Person:

         1.      first become(s) aware of facts which would cause a reasonable person to assume that a
                 loss of a type covered by this Coverage Section has been or will be incurred regardless
                 of when the act or acts causing or contributing to such loss occurred, even though the
                 exact details of loss may not then be known; or

         2.      first receive(s) notice of an actual or potential claim against you alleging facts which if
                 true would constitute a loss under this Coverage Section.

K.       Electronic Signature means a Digital Signature, an electronic sound, symbol or process,
         within, attached to, or logically associated with a record and executed or adopted by a person
         with the intent to sign the record.

L.       Financial Institution means:

         1.      a bank, savings bank, credit union, savings and loan association or similar thrift
                 institution; or

         2.      a stock brokerage firm, mutual fund, liquid assets fund or similar investment institution;

         where you maintain a Transfer Account.

M.       Forgery, or Forged means the signing of the name of another person or organization with a
         handwritten signature physically affixed directly to Covered Instruments or Covered Personal
         Instruments, without authority and with the intent to deceive; it does not mean a signature
         which consists in whole or in part of one's own name signed with or without authority in any
         capacity, for any purpose.

N.       Funds Transfer Fraud means:

                 an electronic, telegraphic, cable, teletype or telephone instruction fraudulently
                 transmitted to a Financial Institution directing such institution to debit your Transfer
                 Account and to transfer, pay or deliver Money or Securities from your Transfer
                 Account which instruction purports to have been transmitted by you, but was in fact
                 fraudulently transmitted by someone other than you without your knowledge or consent;

                a fraudulent written instruction, other than one covered under Insuring Agreement C.,
                issues to a Financial Institution directing such Financial Institution to debit a
                Transfer Account and to transfer, pay or deliver Money or Securities from such
                Transfer Account by use if an electronic funds transfer system at specified intervals or
                under specified conditions which written instruction purports to have been issued by you
                but was in fact fraudulently issued, Forged or altered by someone other than you
                without your knowledge or consent; or

         3.       an electronic, telegraphic, cable, teletype or telefacsimile, telephone or written
                 instruction initially received by you which purports to have been transmitted by an


                                                                                                         33
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 119 of 171




             Employee, but which was in fact fraudulently transmitted by someone else without your
             or the Employee's consent.

0.   Management Person means your proprietor, natural person partner, member of the board of
     directors, member of the board of trustees, officer, risk manager, in-house general counsel,
     Manager, or Member.

P.   Manager means any natural person who was, is or becomes a manager, member of the board of
     managers, or a functionally equivalent executive of a limited liability company.

     Member means any natural person who has an ownership interest in a limited liability company.

R.   Messenger means any Management Person, or relative thereof, any Shareholder-Officer, or
     any Employee, duly authorized, while having care and custody of covered property outside the
     Premises.

S.   Money means a medium of exchange in current use and authorized or adopted by a domestic or
     foreign government., including currency, coins, bank notes, bullion, travelers checks, registered
     checks and money orders held for sale to the public.

T.   Other Property means any tangible property other than Money and Securities that has intrinsic
     value.

U.   Premises means the interior of that portion of any building you occupy in conducting your
     business.

V.   Robbery means the unlawful taking of Money, Securities and Other Property from the care
     and custody of you, your partners or any other person (except any person acting as a
     watchperson or janitor) by one who has:

     I.     caused or threatened to cause that person bodily harm; or

     2.     committed an unlawful act witnessed by that person.

W.   Safe Burglary means the unlawful taking of:

     I.     Money, Securities and Other Property from within a locked safe or vault by a person
            lawfully entering the safe or vault as evidenced by marks or forcible entry upon its
            exterior; or

     2.     a safe or vault from inside the Premises.

X.   Securities means written negotiable and non-negotiable instruments or contracts representing
     Money or property including but not limited to:

     1.     tokens, tickets, revenue and other stamps (whether represented by actual stamps or
            unused value in a meter) in current use; and

     2.     evidence of debt issued in connection with any Credit, Debit or Charge Card, which is
            not issued by you; but does not include Money.

Y.   Shareholder-Officer means any officer who has a twenty-five percent (25%) or greater
     ownership interest in any Insured Company.


                                                                                                  34
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 120 of 171




       Z.      Theft means:

               1.      under Insuring Agreement A.3., the intentional unlawful taking of Money, Securities
                       and Other Property to the deprivation of a Client;

               2.      under Insuring Agreement B or E., the intentional unlawful taking of Money and
                       Securities to your deprivation.

               3.      under all other Insuring Agreements, the intentional unlawful taking of Money,
                       Securities and Other Property to your deprivation.

       AA.     Transfer Account means an account maintained by you at a Financial Institution from which
               you can initiate the transfer, payment or delivery of Money or Securities:

               1.      by means of electronic, telegraphic, cable, teletype, telefacsimile or telephone
                       instructions communicated directly or through an electronic funds transfer system; or

               2.      by means of written instructions (other than those described in Insuring Agreement C.)
                       establishing the conditions under which such transfers are to be initiated by such
                       Financial Institutions through an electronic funds transfer system.

III,   EXCLUSIONS

This Coverage Section does not cover:

       A.      loss resulting directly or indirectly from war, whether or not declared; civil war; insurrection;
               rebellion or revolution; military, naval or usurped; governmental intervention, expropriation or
               nationalization; or any act or condition related to any of the foregoing;

       B.      loss resulting directly or indirectly from seizure or destruction of property by order of
               governmental authority;

       C.      loss resulting directly or indirectly from any fraudulent, dishonest or criminal act committed by
               you, your natural person partners, any Member or Shareholder-Officer whether acting alone or
               in collusion with others; provided, this Exclusion C. shall not apply to loss covered under
               Insuring Agreement A.2.;

       D.      loss resulting directly or indirectly from any other fraudulent, dishonest or criminal act by any
               Employee or Insured Fiduciary whether acting alone or in collusion with others, unless
               covered under Insuring Agreements A.1., A.2. or A.3.;

       E.      loss resulting directly or indirectly from any Funds Transfer Fraud, unless covered under
               Insuring Agreements A.1., A.2., A.3., or G.;

       F.      loss resulting directly or indirectly from your acceptance of money orders or Counterfeit
               Money, unless covered under Insuring Agreements A.1., A.2., A.3., or D.;

       G.      loss resulting directly or indirectly from forged, altered or fraudulent documents or written
               instruments used as source documentation in the preparation of electronic data, unless covered
               under Insuring Agreements A.1., A.2., or A.3.;

       H.      any expenses incurred by you in establishing the existence or the amount of any loss covered
               under this Coverage Section, unless covered under Insuring Agreement H.;


                                                                                                             35
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 121 of 171




I.   loss of income, whether or not earned or accrued, or potential income, including interest and
     dividends, not realized by you as the result of any loss covered under this Coverage Section;

J.   damages of any type, except your direct compensatory damages resulting from a loss covered
     under this Coverage Section;

K.   indirect or consequential loss of any nature, including, but not limited to, fines, penalties,
     multiple or punitive damages;

L.   loss resulting directly or indirectly from any Theft, disappearance, damage, destruction or
     disclosure of any intangible property or confidential information including trade secret
     information, confidential processing methods or other confidential information or intellectual
     property of any kind, or electronic data;

M.   loss of, or damage to, manuscripts, records, accounts, microfilm, tapes or other records, whether
     written or electronic, or the cost of reproducing any information contained in such lost or
     damaged records, except when covered under Insuring Agreement B. or E.;

N.   loss, or that part of any loss, the proof of which as to its existence or amount is dependent solely
     upon:

     1.      an inventory computation or physical count; or

     2.      a profit and loss computation;

     provided that where you establish wholly apart from such computations or physical count that
     you have sustained a loss covered under Insuring Agreements A.1., A.2., A.3. or F. then you may
     offer your inventory records and an actual physical count of inventory in support of other
     evidences as to the amount of loss claimed;

0.   loss resulting directly or indirectly from trading whether or not in the name of any Insured
     Company and whether or not in a genuine or fictitious account, unless covered under Insuring
     Agreement A.1, A.2. and A.3.;

P.   loss resulting directly or indirectly from fire, except:

     1.      loss of or damage to Money or Securities; or

     2.      damage to any safe or vault caused by the application of fire thereto in connection with
             any actual attempted Safe Burglary when covered under Insuring Agreement B.;

     loss resulting directly or indirectly from the giving or surrendering of Money, Securities or
     Other Property in any exchange or purchase, whether or not fraudulent, with any other party
     not in collusion with an Employee, except when covered under Insuring Agreement E.;

R.   loss of Money, Securities or Other Property while in custody of any bank, trust company, or
     similarly recognized place of safe deposit or armored motor vehicle company unless the loss is in
     excess of the amount recovered or received by you under your contract, if any, with, or insurance
     carried by, any of the aforementioned;


S.   loss of Money, Securities or Other Property held by an armored motor vehicle company for
     you and which is stored by such company overnight inside buildings used in the conduct of its
     business;

                                                                                                     36
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 122 of 171




        T.      loss resulting directly or indirectly from nuclear reaction, nuclear radiation, radioactive
                contamination, biological or chemical contamination or to any related act or incident;

        U.      loss of Money, Securities or Other Property resulting directly or indirectly from kidnap,
                extortion or ransom payments (other than Robbery) surrendered to any person as a result of a
                threat;

        V.      loss resulting directly or indirectly from Forgery or alteration, except when covered under
                Insuring Agreements A.1., A.2., A.3., or C.;

        W.      loss resulting directly or indirectly from Computer Fraud, except when covered under Insuring
                Agreements A.1., A.2., A.3., or F.;

        X.      loss under Insuring Agreements B. or E. resulting directly or indirectly from:

                        an accounting or arithmetical error or omission;

                2.      the loss of property from within any Money operated device, unless the amount of
                        Money deposited in it is recorded by a continuous recording device;

                3.      anyone, acting on your express or implied authority, being induced by any dishonest act
                        to voluntarily part with title to or possession of any property;

                4.      damage to motor vehicles, trailers or semi-trailers or equipment and accessories attached
                        to them; or

                5.      damage to the Premises or its exterior or to containers of covered property by vandalism
                        or malicious mischief;

        Y.      loss resulting directly or indirectly from the diminution in value of Money, Securities or Other
                Property;

        Z.      loss arising from any Credit, Debit or Charge Card if you, your Employee or Management
                Person has not fully complied with the provisions, conditions or other terms under which any
                card was issued;

        AA.     loss sustained by any Insured Company or Insured Plan, occurring at any time during which
                such entity was not an Insured Company or Insured Plan; or

        BB.     loss sustained by any Insured Company to the extent it results in a benefit, gain or transfer to
                any Insured Company, except to the extent that such loss is covered under Insuring Agreement
                A.2.


IV.     OWNERSHIP
Our liability under this Coverage Section shall apply only to Money, Securities and other property owned by any
Insured Company or for which any Insured Company is legally liable, or held by any Insured Company in
any capacity, whether or not such Insured Company is liable, provided, however, that we shall not be liable for
damage to the Premises unless the Insured Company is the owner or is liable for such damage.


V.      EXTENDED DISCOVERY PERIOD

                                                                                                              37
           Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 123 of 171




         A.      We will pay for loss that the Insured Company sustains prior to the effective date of
                 termination or cancellation of this policy, which is discovered by it no later than 1 year from the
                 date of that termination or cancellation.
         B.      However, this extended period to discover loss terminates immediately upon the effective date of
                 any other insurance obtained by the Insured Company replacing in whole or in part the
                 insurance afforded by this policy, whether or not such insurance provides coverage for loss
                 sustained prior to its effective date.


VI.      JOINT INSURED
Only the Insured Company shall have the right to claim, adjust, receive or enforce payment of any loss and
shall be deemed to be the sole agent of the others for such purposes and for the giving and receiving of any notice
or proof required to be given by the terms hereof and for the purpose of effecting or accepting amendments to or
termination of this Coverage Section. Each and every other party claiming to be entitled to coverage under this
Policy shall be conclusively deemed to have consented and agreed that none of them shall have any direct
beneficiary interest herein or any right of action hereon shall not be assignable; but knowledge possessed or
discovery made by any such party or by any partner or officer of the Insured Company shall constitute
knowledge possessed or discovery made by such parties and persons for the purposes of this Coverage Section.
All losses and other payments, if any, payable by us, shall be payable to the Insured Company, without regard
to such Insured Company's obligations to others, and we shall not be responsible for the proper application of
any payment made. We shall not be liable for loss sustained by one party claiming entitlement to coverage to the
disadvantage of any other party claiming entitlement to coverage. If we agree to and shall make payment to any
party in interest other than the Insured Company, such payment shall be treated as though made to the Insured
Company.


VII.    OTHER INSURANCE
If the Insured Company or any other party at interest in any loss covered by this Coverage Section has any bond,
indemnity or insurance which would cover such loss in whole or in part in the absence of this Coverage Section,
then this Coverage Section shall be null and void to the extent of the amount of such other bond, indemnity or
insurance, but this Coverage Section shall cover such loss, subject to its exclusions, conditions and other terms,
only to the extent of the amount of such loss in excess of the amount of such other bond, indemnity or insurance.


VIII.   LIABILITY FOR PRIOR LOSSES
Our liability for loss sustained prior to:
        A.       the effective date of this Coverage Section; or
        B.       the effective date any additional Insured Company or coverages are subsequently added, is
                 subject to the following:
                 (1) any Insured Company or some predecessor in interest of such Insured Company who
                 carried some other bond or policy (other than a fidelity bond or policy with respect to such loss
                 under Insuring Agreement I.B. which, at the time such loss was sustained, afforded on or at the
                 Premises at which the loss was sustained or on the person or persons (whether Employee of the
                 Insured Company or not) causing the loss, some or all of the coverage of the Insuring
                 Agreements of this Coverage Section applicable to the loss;
                 (2) such prior coverage and the right of claim for loss thereunder continued under the same or
                 some superseding bond or policy without interruption from the time the loss was sustained until
                 the date specified in 1. and 2. above; and
                 (3) the loss shall have been discovered after the expiration of the time for discovery of such loss
                 under the last such bond or policy.
                                                                                                                 38
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 124 of 171




Our liability with respect to such loss shall not exceed the amount which would have been recoverable under the
coverage in force at the time the loss was sustained, or the amount recoverable under the Insuring Agreement of
this Coverage Section applicable to the loss, whichever is smaller.


IX.     NON-ACCUMULATION OF LIABILITY
Regardless of the number of years this policy shall continue in force, and the number of premiums which shall be
payable or paid or any other circumstances whatsoever, our liability under this Policy with respect to any loss or
losses shall not be cumulative from year to year or from period to period. When there is more than one insured,
our aggregate liability for all loss or losses sustained shall not exceed the amount for which we would be liable if
all losses were sustained by any one of them.


X.      NOTICE, PROOF, AND LEGAL PROCEEDINGS
Upon Discovery by a proprietor, partner, director or officer of the Insured Company of loss or of any
occurrence which may become a loss, the Insured Company shall make reasonable efforts to determine which
Employee(s) caused the loss or occurrence and written notice to us shall be given at the earliest practicable
moment, and in no event later than sixty days after such Discovery. Within four months after such discovery, the
Insured Company shall furnish to us a proof of loss with full particulars. Legal proceedings for recovery of any
loss hereunder shall not be brought after the expiration of two years from the Discovery of such loss, except that
any legal proceedings to recover hereunder on account of any judgment in such suit shall become final. Proof of
loss under Insuring Agreement C. shall include the instrument which is the basis of claim for the loss; but if it
shall be impossible to file the instrument, the affidavit of the Insured Company or the bank of deposit of the
Insured Company setting forth the amount and cause of the loss shall be accepted instead. If any limitation
embodied herein is prohibited by any law controlling the construction thereof, such limitation shall be deemed to
be amended so as to be equal to the minimum period of limitation permitted by such law.
At our request, your representatives shall submit to examination by us, under oath, if required, and produce for
examination by us all pertinent records at such reasonable times and places as we shall designate, and shall
cooperate with us in all matters pertaining to any loss or claim.


XI. VALUATION
In no event shall we be liable for more than:
        A.      the actual market value of lost, damaged or destroyed Securities at the close of business on the
                business day immediately preceding the day on which the loss is discovered, or for more than the
                actual cost of replacing the Securities, whichever is less;
        B.      the cost of blank books, pages, tapes or other blank materials to replace lost or damaged books of
                account or other records;
        C.      the actual cash value at the time of other lost, damaged or destroyed property for more than the
                actual cost of repairing or replacing the property with property of similar quality and value,
                whichever is less; or
        D.      the United States dollar value of a foreign currency based on the free rate of exchange in effect
                on the day any loss involving foreign currency is discovered.


XII. RECOVERIES
If the Insured Company shall sustain any loss covered by this Coverage Section, all recoveries (except from
suretyship, insurance, reinsurance or indemnity taken by or for our benefit) made after the loss, less the actual
cost of recovery, shall be distributed as follows:


                                                                                                                 39
             Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 125 of 171




        A.       if the loss is not subject to a self-Insured Retention„ the Insured Company shall be fully
                 reimbursed from such recoveries for the amount of the loss which exceeds the amount of
                 coverage provided by this Coverage Section and any balance shall be applied to the
                 reimbursement of Underwriters; or
        B.       if the loss is subject to a self-Insured Retention, the Insured Company shall be reimbursed from
                 such recoveries for any loss which exceeds the amount of coverage provided by this Coverage
                 Section less the self-Insured Retention amount any balance shall be applied to reimbursement of
                 Underwriters to the extent of their loss and any remainder paid to the Insured Company. If
                 there is no excess loss the total recoveries shall be distributed first in reimbursement to
                 Underwriters to the extent of their loss and any remainder paid to the Insured Company.


XIII.   KNOWLEDGE OF PRIOR THEFT
For the purposes of this Coverage Section and the exclusions contained in Section III., knowledge possessed by
any of the Insureds means knowledge possessed by a partner, director or an officer who is aware of the
employment of a person and that person's prior acts of Theft, fraud or dishonesty.


XIV.    ADDITIONAL INSUREDS
At our sole discretion, coverage may be extended to any individual upon written application by the Insured
Company and our written consent.


XV.     TERMINATION PROVISIONS
        A.       Termination as to any Employee or as to any Unidentified Employee
                 This Coverage Section shall terminate as to any Employee or Unidentified Employee:
                 (1) immediately upon discovery by the Insured Company, any partner of the Insured
                 Company or officer of the Insured Company (not in collusion with such Employee) of any act
                 of Theft or other fraudulent or dishonest act by the Employee, without prejudice to the loss of
                 any property then being conveyed by the Employee outside the Premises, or
                 (2) immediately upon discovery by the Insured Company, any partner of the Insured
                 Company or officer of the Insured Company that an Unidentified Employee caused a loss by
                 fraudulent or dishonest acts; or
                 (3) twenty days after the receipt by the Insured Company of a written notice of termination
                 from us, whichever first occurs.
        B.       Termination of this Coverage Section or Insuring Agreements.
                 This Coverage Section shall terminate in its entirety:
                 (1) upon our receipt of a written notice of termination from the Insured Company;
                 (2) thirty days after the receipt by the Insured Company of a written notice of termination from
                 us;
                 (3) at such other time as may be agreed upon by us and the Insured Company;
                 (4) upon the voluntary liquidation or dissolution of the Insured Company;
                 (5) upon the appointment of or court order appointing a receiver, receiver-manager, trustee
                 appointed pursuant to the Bankruptcy and Insolvency Act, R.S.C. 1985, c. B-3, or monitor
                 appointed under the Companies' Creditors Arrangement Act, R.S.C. 1985, c. C-36 or other
                 fiduciary of the property of the Insured Company; or


                                                                                                              40
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 126 of 171




                (6) as to any party claiming entitlement to coverage other than the Insured Company upon the
                appointment of:
                        (a) a receiver, trustee or other fiduciary of the property of any such Insured, or
                        (b) a committee for the dissolution thereof;
                         whichever occurs first.
Any Insuring Agreement or coverage for any Insured Subsidiary or party claiming entitlement to coverage other
than the Insured Company shall terminate thirty days after receipt by the Insured Company of a written notice
of termination from us or upon the request of the Insured Company.


XVI. TERMINATION OF PRIOR BONDS OR POLICIES
Immediately upon this Coverage Section of this Policy taking effect, the rights of the Insured Company, if any,
shall terminate, if not already terminated, in respect of any and all previous liability we may have to the Insured
Company under any other bonds or policies. By reason of the issuance of this Coverage Section, the prior bonds
or policies shall not cover any loss not discovered and notified to us prior to the effective date of this Coverage
Section.




ARCH/Combo




                                                                                                                41
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 127 of 171




                             ADDITIONAL CLAUSES AND ENDORSEMENTS


                                         ENDORSEMENT NUMBER 1


It is hereby understood and agreed that wherever the word "Policy" appears herein same shall be deemed to read
"Certificate".


                     ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED



                                      POLICY COMPLAINTS NOTICE


Should you have a dispute concerning your policy you should contact the agent first. If the dispute is not
resolved, you may contact any of the following to make a complaint:


Policy Correspondent:            ARCH Intermediaries Limited
                                 52-54 Gracechurch Street,
                                 London EC3V OEH
                                 England
                                 Email: info(Tharchbrokers.com
                                 Tel: +44 (0)20 7398 4350


Lloyds Complaints
Department:                      Lloyd's Market Services
                                 G6/86
                                 One Lime Street
                                 London
                                 EC3M 7HA
                                 Email: complaintsalloyds.com
                                 Tel: +44 (0)20 7327 5693



This notice is for information only and does not become a part or condition of the policy.




                                                                                                             42
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 128 of 171




                                      FREE LOSS CONTROL SERVICE


It is hereby understood and agreed that that within the terms of this policy a free loss control service is provided
to the Insured by ePlace Solutions, Inc.

ePlace Solutions, Inc is a premier provider of HR services. One size does not fit all employers. Accordingly,
ePlace Solutions, Inc offers a broad range of services; employers implement those services that work best for
their unique environment. The full suite of pre-paid HR services include (1) unlimited support from qualified HR
experts who provide real answers to tough HR questions; (2) practical, state-specific HR advice, forms, and
handbooks on-line; (3) on-line training (including California's mandatory sexual harassment training AB1825);
(4) monthly training bulletins; (5) podcast training programs; (6) audio seminars; (7) an employee complaint
hotline; and more. For more information please see: www.eplacesolutions.com or call (800) 387 4468 or email
mlittlewoodqiieplaceinc.com.


ARCH002

                     ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED



                                           CHOICE OF LAW CLAUSE


It is hereby understood and agreed by both the Insured and Underwriters that any dispute concerning the
interpretation of this Policy shall be governed by the laws of New York, U.S.A.


623AFB00113

                     ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED




                                                                                                                 43
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 129 of 171




                 SMALL ADDITIONAL OR RETURN PREMIUMS CLAUSE (U.S.A.)

NOTWITHSTANDING anything to the contrary contained herein and in consideration of the premium for which
this Insurance is written, it is understood and agreed that whenever an additional or return premium of US$2 or
less becomes due from or to the Assured on account of the adjustment of a deposit premium or of an alteration in
coverage or rate during the term or for any other reason, the collection of such premium from the Assured will
be waived or the return of such premium to the Assured will not be made, as the case may be.


NMA1168

                    ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED




                                                                                                             44
            Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 130 of 171




           NUCLEAR INCIDENT EXCLUSION CLAUSE-LIABILITY-DIRECT (BROAD) (U.S.A.)


For attachment to insurances of the following classifications in the U.S.A., its Territories and Possessions, Puerto
Rico and the Canal Zone:

           Owners, Landlords and Tenants Liability, Contractual Liability, Elevator Liability, Owners or
           Contractors (including railroad) Protective Liability, Manufacturers and Contractors Liability, Product
           Liability, Professional and Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
           Liability (including Massachusetts Motor Vehicle or Garage Liability),

not being insurances of the classifications to which the Nuclear Incident Exclusion Clause-Liability-Direct
(Limited) applies.

This Policy* does not apply:

    I.         Under any Liability Coverage, to injury, sickness, disease, death or destruction:

              (a) with respect to which an insured under the Policy is also an insured under a nuclear energy
                  liability policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy
                  Liability Underwriters or Nuclear Insurance Association of Canada, or would be an insured
                  under any such policy but for its termination upon exhaustion of its limit of liability; or

              (b) resulting from the hazardous properties of nuclear material and with respect to which (1) any
                  person or organization is required to maintain financial protection pursuant to the Atomic Energy
                  Act of 1954, or any law amendatory thereof, or (2) the insured is, or had this Policy not been
                  issued would be, entitled to indemnity from the United States of America, or any agency thereof,
                  under any agreement entered into by the United States of America, or any agency thereof, with
                  any person or organization.

    II.       Under any Medical Payments Coverage, or under any Supplementary Payments Provision relating to
              immediate medical or surgical relief, to expenses incurred with respect to bodily injury, sickness,
              disease or death resulting from the hazardous properties of nuclear material and arising out of the
              operation of a nuclear facility by any person or organization.

    III.      Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting from the
              hazardous properties of nuclear material, if:

              (a) the nuclear material (I) is at any nuclear facility owned by, or operated by or on behalf of, an
                  insured or (2) has been discharged or dispersed therefrom;

              (b) the nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
                  processed, stored, transported or disposed of by or on behalf of an insured; or

              (c) the injury, sickness, disease, death or destruction arises out of the furnishing by an insured of
                  services, materials, parts or equipment in connection with the planning, construction,
                  maintenance, operation or use of any nuclear facility, but if such facility is located within the
                  United States of America, its territories or possessions or Canada, this exclusion (c) applies only
                  to injury to or destruction of property at such nuclear facility.




                                                                                                                     45
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 131 of 171




    IV.      As used in this endorsement:

             "hazardous properties" include radioactive, toxic or explosive properties; "nuclear material" means
             source material, special nuclear material or by-product material; "source material", "special nuclear
             material", and "by-product material" have the meanings given them in the Atomic Energy Act 1954
             or in any law amendatory thereof; "spent fuel" means any fuel element or fuel component, solid or
             liquid, which has been used or exposed to radiation in a nuclear reactor; "waste" means any waste
             material (I) containing by-product material and (2) resulting from the operation by any person or
             organization of any nuclear facility included within the definition of nuclear facility under paragraph
             (a) or (b) thereof; "nuclear facility" means:

             (a) any nuclear reactor,

             (b) any equipment or device designed or used for (1) separating the isotopes of uranium or
                 plutonium, (2) processing or utilizing spent fuel, or (3) handling, processing or packaging waste,

             (c) any equipment or device used for the processing, fabricating or alloying of special nuclear
                 material if at any time the total amount of such material in the custody of the insured at the
                 premises where such equipment or device is located consists of or contains more than 25 grams
                 of plutonium or uranium 233 or any combination thereof, or more than 250 grams of uranium
                 235,

            (d) any structure, basin, excavation, premises or place prepared or used for the storage or disposal of
                waste,

            and includes the site on which any of the foregoing is located, all operations conducted on such site
            and all premises used for such operations; "nuclear reactor" means any apparatus designed or used to
            sustain nuclear fission in a self-supporting chain reaction or to contain a critical mass of fissionable
            material. With respect to injury to or destruction of property, the word "injury" or "destruction"
            includes all forms of radioactive contamination of property.

It is understood and agreed that, except as specifically provided in the foregoing to the contrary, this clause is
subject to the terms, exclusions, conditions and limitations of the Policy to which it is attached.

* NOTE: As respects policies which afford liability coverages and other forms of coverage in addition, the words
underlined should be amended to designate the liability coverage to which this clause is to apply.


17/3/60
NMAI 256




                                                                                                                     46
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 132 of 171




      RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE-LIABILITY-DIRECT (U.S.A.)


For attachment (in addition to the appropriate Nuclear Incident Exclusion Clause-Liability-Direct) to liability
insurances affording worldwide coverage.

In relation to liability arising outside the U.S.A., its Territories or Possessions, Puerto Rico or the Canal Zone,
this Policy does not cover any liability of whatsoever nature directly or indirectly caused by or contributed to by
or arising from ionising radiations or contamination by radioactivity from any nuclear fuel or from any nuclear
waste from the combustion of nuclear fuel.


13/2/64
NMA1477




                                                                                                                  47
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 133 of 171




                           WAR AND TERRORISM EXCLUSION ENDORSEMENT


Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed that
this insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by,
resulting from or in connection with any of the following regardless of any other cause or event contributing
concurrently or in any other sequence to the loss;

1. war, invasion, acts of foreign enemies, hostilities or warlike operations (whether war be declared or not),
   civil war, rebellion, revolution, insurrection, civil commotion assuming the proportions of or amounting to an
   uprising, military or usurped power; or

2. any act of terrorism.

    For the purpose of this endorsement an act of terrorism means an act, including but not limited to the use of
    force or violence and/or the threat thereof, of any person or group(s) of persons, whether acting alone or on
    behalf of or in connection with any organisation(s) or government(s), committed for political, religious,
    ideological or similar purposes including the intention to influence any government and/or to put the public,
    or any section of the public, in fear.

This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused
by, resulting from or in connection with any action taken in controlling, preventing, suppressing or in any way
relating to 1 and/or 2 above.

If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not covered by
this insurance the burden of proving the contrary shall be upon the Assured.

In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder shall remain
in full force and effect.


08/10/01
NMA29I 8




                                                                                                                   48
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 134 of 171




                    US. TERRORISM RISK INSURANCE ACT OF 2002 AS AMENDED
                           NEW & RENEWAL BUSINESS ENDORSEMENT


This Endorsement is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk Insurance
Act of 2002" as amended, as summarized in the disclosure notice.

In consideration of an additional premium of USD NIL paid, it is hereby noted and agreed with effect from
inception that the Terrorism exclusion to which this Insurance is subject, shall not apply to any "insured loss"
directly resulting from any "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance Act of 2002", as
amended ("TRIA").

The coverage afforded by this Endorsement is only in respect of any "insured loss" of the type insured by this
Insurance directly resulting from an "act of terrorism" as defined in TRIA. The coverage provided by this
Endorsement shall expire at 12:00 midnight December 31, 2020, the date on which the TRIA Program is
scheduled to terminate, or the expiry date of the policy whichever occurs first, and shall not cover any losses or
events which arise after the earlier of these dates. The Terrorism exclusion, to which this Insurance is subject,
applies in full force and effect to any other losses and any act or events that are not included in said definition of
"act of terrorism".

This Endorsement only affects the Terrorism exclusion to which this Insurance is subject. All other terms,
conditions, insured coverage and exclusions of this Insurance including applicable limits and deductibles remain
unchanged and apply in full force and effect to the coverage provided by this Insurance.

Furthermore the Underwriter(s) will not be liable for any amounts for which they are not responsible under the
terms of TRIA (including subsequent action of Congress pursuant to the Act) due to the application of any clause
which results in a cap on the Underwriter's liability for payment for terrorism losses.


LMA5218
12 January 2015




                                                                                                                    49
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 135 of 171




                                        SEVERAL LIABILITY NOTICE


The subscribing insurers' obligations under contracts of insurance to which they subscribe are several and not
joint and are limited solely to the extent of their individual subscriptions. The subscribing insurers are not
responsible for the subscription of any co-subscribing insurer who for any reason does not satisfy all or part of its
obligations.


08/94
LSW1001 (insurance)




                                                                                                                  50
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 136 of 171




                        WAGE AND HOUR ENHANCEMENT ENDORSEMENT

In consideration of the premium charged, the following changes to EMPLOYMENT PRACTICES LIABILITY
COVERAGE SECTION A are hereby understood and agreed:

1.     Notwithstanding EXCLUSIONS, Section III, EXCLUSION A, we agree to provide Defense Costs
       coverage for Wage and Hour Claims.

       For purposes of this endorsement, Wage and Hour Claim shall mean any Claim solely alleging
       violations of any federal, state or local law governing or relating to the payment of wages, including the
       payment of overtime, on-call time, rest periods, minimum wages or the classification of Employees for
       the purposes of determining Employees' eligibility for compensation under such law(s) (collectively
       referred to herein as "wage and hour laws").

       Our maximum aggregate Limit of Liability pursuant to this endorsement shall be $150,000                 and
       shall only apply to Defense Costs ("the Wage and Hour Limit"). The Wage and Hour Limit shall be part
       of, and not in addition to, the applicable Limits of Liability identified in the Declarations for COVERAGE
       SECTION A. In no event shall the Wage and Hour Limit apply to Loss, other than Defense Costs,
       incurred in connection with Wage and Hour Claims and in no event shall we be obligated to pay more
       than the applicable Limits of Liability identified in the Declarations as applying to COVERAGE
       SECTION A.

      As respects coverage for Claims that allege violations of any wage and hour law(s) and also contain
      allegations of otherwise covered Wrongful Employment Practices, the $150,000        Wage and Hour
      Limit shall apply to those Defense Costs attributable solely to that portion of the
      Claim alleging violations of any wage and hour law(s). Notwithstanding the provisions of DEFENSE
      AND SETTLEMENT Section II of the GENERAL TERMS AND CONDITIONS, the applicable Limit of
      Liability stated in the Declarations for COVERAGE SECTION A shall apply to Loss and/or Defense
      Costs attributable solely to that portion of such Claim alleging the covered Wrongful Employment
      Practices.

2.    No coverage shall be available for any Wage and Hour Claim, or that portion of any Claim that alleges
      violations of any wage and hour law(s) if any Insured who is a principal, partner, officer, director,
      trustee, in-house counsel, Employee(s) within the HR or Risk Management department or Employee(s)
      with personnel and risk management responsibilities was aware of the violations of the wage and hour
      law(s) by actual knowledge prior to the inception date identified in Item 2 of the Declarations.

3.    In excess of the applicable Self-Insured Retention amount, and subject to the Wage and Hour Limit, the
      Insured Company shall bear uninsured and at its own risk 0% of Defense Costs resulting from any
      Wage and Hour Claim brought as a class action (whether certified or not) or by multiple claimants or in
      multiple plaintiff suits arising out of related Wrongful Employment Practices, and our liability shall
      apply only to the remaining percentage of such Defense Costs.



         ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




                                                                                                               51
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 137 of 171




                                    ARCH INTERMEDIARIES I BEAZLEY

                       EMPLOYMENT PRACTICES LIABILITY COVERAGE
                    IMMIGRATION PRACTICES ENHANCEMENT ENDORSEMENT

In consideration of the premium charged, the following changes to EMPLOYMENT PRACTICES LIABILITY
COVERAGE SECTION A are hereby understood and agreed:

1.      We will pay Defense Costs that an Insured, other than an Employee alleged to be employed in violation
        of any Immigration Practices Law, becomes obligated to pay as a result of an Immigration Practices
        Claim first made against any such Insured during the Policy Period, or the Extended Reporting Period,
        if applicable.

        Immigration Practices Claim means any Claim solely alleging violations of the Immigration Reform
        Control Act of 1986 or any other similar federal or state laws or regulations ("Immigration Practices
        Law").

3.      Our maximum aggregate Limit of Liability pursuant to this endorsement shall be $150,000 and shall only
        apply to Defense Costs ("the Immigration Practices Sub-Limit"). The Immigration Practices Sub-Limit
        shall be part of, and not in addition to, the applicable Limits of Liability identified in the Declarations for
        COVERAGE SECTION A. In no event shall the Immigration Practices Sub-Limit apply to Loss, such as
        damages, judgments, settlements, verdicts and awards, incurred in connection with Immigration
        Practices Claims and in no event shall we be obligated to pay more than the Limits of Liability
        identified in the Declarations as applying to COVERAGE SECTION A.

4.      DEFINITIONS, Section II. E, of the EMPLOYMENT PRACTICES LIABILITY COVERAGE
        SECTION is amended by the addition of the following:

        Wrongful Employment Practice shall not include any actual or alleged violations of any Immigration
        Practices Law.

5.      No coverage shall be available for any Immigration Practices Claim, or for that portion of any Claim
        that alleges violations of any Immigration Practices Law, if any Insured who is a principal, partner,
        officer, director, trustee, in-house counsel, Employee(s) within the HR or Risk Management department
        or Employee(s) with personnel and risk management responsibilities was aware of such alleged
        violations of or non-compliance with such Immigration Practices Law prior to the Inception Date of this
        Policy.

     6. No coverage shall be available for any Immigration Practices Claim upon a judgment, final
        adjudication or admission of a violation of any Immigration Practices Law.




                                                                                                                   52
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 138 of 171




                                EMPLOYMENT EVENT ENDORSEMENT

In consideration of the premium charged, the following changes to EMPLOYMENT PRACTICES LIABILITY
COVERAGE SECTION A are hereby understood and agreed:

I.     Section I., INSURING AGREEMENT, is amended to add the following:

      We will also pay the Employment Event Loss incurred by the Insured Company solely with respect to
      an Employment Event first occurring during the Policy Period, or Extended Reporting Period if
      applicable, and reported in writing to our Authorized Representatives identified in the Declarations as
      soon as practicable but in no event later than seventy-five (75) days after the expiration of the Policy
      Period or the last day of the Extended Reporting Period if applicable, from first dollar, provided that the
      payment of Employment Event Loss shall not waive any of our rights under this Policy or at law.
      Coverage under this Employment Event Endorsement shall apply regardless of whether a Claim is ever
      made against an Insured arising from such Employment Event and, in the case where a Claim is made,
      regardless of whether the Employment Event Loss is incurred prior to or subsequent to the making of
      such Claim.

      An Employment Event commences when the Insured Company or any of its executive officers shall
      first become aware of such Employment Event. An Employment Event shall conclude ninety (90)
      days after it first commences or when the Employment Event Sublimit has been exhausted.

II.   Section IL, Definitions, for purposes of this endorsement is amended to include the following terms:

       P. "Employment Advisor" means any public relations firm, security firm or mental health professional
          selected by the Insured with our prior consent, such consent not to be unreasonably withheld.

      Q. "Employment Event" means any of the following events, which shall be deemed to commence (i)
         when an executive officer of the Insured Company first believes in good faith that it is more likely
         than not that such event will occur within the next sixty (60) days, or (ii) with respect to 5. below,
         when the event occurs, whichever is earlier:

                        (I)     layoff/termination of 20% or greater of the Insured Company's workforce;

                        (ii)    acquisition of an organization that necessitates a material change in
                                employment status or terms of employment of 20% or greater of the Insured
                                Company's workforce;

                        (iii)   the public announcement in the media of allegations of discrimination or
                                harassment implicating an executive officer of the Insured Company, or a
                                Claim alleging a Third Party Discrimination;

                        (iv)    receipt by the Insured Company of notice that a civil rights organization,
                                public interest group or similar organization is investigating the Insured
                                Company for violations of state or federal employment laws or mass
                                distributing literature that accuses the Insured Company of violations of state
                                or federal employment laws;

                        (v)     a workplace disaster resulting in loss of life or the imminent threat of or actual
                                use of a lethal weapon which occurs on the Insured Company's premises,
                                including without limitation, flood, fire, or workplace violence, which
                                involves discrimination


                                                                                                               53
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 139 of 171




       R. "Employment Event Loss" means reasonable fees and expenses charged by Employment Advisor
           in connection with:

              a. advising the Insured Company with respect to minimizing potential loss or liability on
                 account of an Employment Event;

              b. retaining an independent security consultant or for independent security guard services with
                 respect to an Employment Event described in Definitions Q,(i), (ii) or (v) of this
                 endorsement;

              c. managing or administering disclosures to clients, customers, suppliers, investors or the
                 public regarding an Employment Event; or

              d. providing counseling to any Employee on account of an Employment Event

              provided, that Employment Loss shall not include salaries, regular or overtime wages, fees or
              benefit expenses associated with Employees or the Insured Company's overhead expenses.

III.   Section IV. Limit of Liability and Self•Insured Retention, and the Declarations, are amended to
       include the following:

       The following Employment Event Sublimit is our maximum aggregate Limit of Liability for all
       Employment Event Loss resulting from all Employment Events, which amount shall be part of, and
       not in addition to, the Maximum Limit of Liability for each Claim shown in Item 4.A of the
       Declarations:

                                   Employment Event Sublimit: USD 5,000.




                                                                                                          54
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 140 of 171




                                PRIVACY VIOLATION ENDORSEMENT

In consideration of the premium charged, the following changes to EMPLOYMENT PRACTICES LIABILITY
COVERAGE SECTION A are hereby understood and agreed:

I.     Section IL Definition E, Wrongful Employment Practices, is amended to include Privacy
       Violation(s), as defined herein.

II.    Section II. Definitions, is amended for purposes of this endorsement to include the following terms.

            A. "Breach Notice Law" means any state, federal or foreign statute or regulation that requires
                notice to persons whose Personally Identifiable Non-Public Information was accessed or may
               reasonably have been accessed by an unauthorized person.

       B.      "Personally Identifiable Non-Public Information" means information about an Employee
               obtained by the Insured Company solely in its capacity as the employer of such individual.
               Personally Identifiable Non-Public Information does not include any information obtained by
               an Insured in any other capacity including without limitation information obtained as a result of
               the Employee being a customer of the Insured Company.

      C.       "Privacy Policy" means the internal or publicly accessible written documents that set forth the
               Insured Company's policies, standards and procedures for collection, use, disclosure, sharing,
               dissemination and correction or supplementation of, and access to, Personally Identifiable Non-
               Public Information.

      D.       "Privacy Violation" means:

               I.      theft of Personally Identifiable Non-Public Information that is in the care, custody or
                       control of the Insured Company, or an independent contractor that is holding or
                       processing such information on behalf of the Insured Company;

               2.      the Insured Company's failure to timely disclosure a incident or event triggering a
                       violation of any Breach Notice Law;

               3.      failure by the Insured to comply with that part of a Privacy Policy that specifically:

                         a.      prohibits or restricts the Insured Company's disclosure, sharing or selling of
                                 an Employee's Personally Identifiable Non-Public Information;

                         b.      requires the Insured Company to provide access to Personally Identifiable
                                 Non-Public Information or to correct incomplete or inaccurate Personally
                                 Identifiable Non-Public Information after a request is made by an
                                 Employee; or

                         c.      mandates procedures and requirements to prevent the loss of Personally
                                 Identifiable Non-Public Information.




                                                                                                                55
          Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 141 of 171




                                        ADVERTISING EXCLUSION




In consideration of the premium charged for this Policy, it is hereby understood and agreed that Clause III.
EXCLUSIONS of Coverage Section B. is amended by the addition of the following:

M.      based upon, arising out of, directly or indirectly resulting from, in consequence of or in any way
        involving:

        (i)     any false, deceptive or misleading labeling or advertising; or

                any piracy or idea misappropriation under an implied contract,


        committed in the course of the Insureds advertising activities.




All limitations, conditions, provisions and other terms of this Policy remain unchanged.




                                                                                                               56
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 142 of 171




                                  BREACH OF CONTRACT EXCLUSION


In consideration of the premium charged for this Policy, it is hereby understood and agreed that Clause III.
EXCLUSION G. of Coverage Section B. is deleted in its entirety and replaced with the following:

G.      based upon, arising out of, directly or indirectly resulting from, in consequence of or in any way
        involving any liability of Insured Company under any contract or agreement, except to the extent the
        Insured Company would have been liable in the absence of the contract or agreement;



             All limitations, conditions, provisions and other terms of this Policy remain unchanged.




                                                                                                               57
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 143 of 171




                                    ADDITIONAL SIDE A D&O LIMIT



In consideration of the premium charged, it is hereby understood and agreed that with respect to Claims under
Coverage Section B, Directors' and Officers' Liability Coverage, an Additional USD 1,000,000 Side A D&O
Limit shall be available under Insuring Agreement I. A, only (the "Additional Side A D&O Limit").
This Additional Side A D&O Limit shall be separate and in addition to any other limit shown in Item 4.B of the
Declarations. The Additional Side A D&O Limit shall apply excess of the aggregate Limit of Liability
applicable to all Claims under Section B, and all policies of insurance providing excess coverage.




                    ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                                                                            58
           Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 144 of 171




OCCUPATIONAL SAFETY AND HEALTH ACT ENHANCEMENT ENDORSEMENT

In consideration of the premium charged, the following changes to EMPLOYMENT PRACTICES LIABILITY
COVERAGE SECTION A are hereby understood and agreed, notwithstanding anything contained in this Policy
to the contrary including Exclusion A., Underwriters shall pay on behalf of the Insureds:

I)    Assistance Costs only resulting from:

      a)     any Work-Related Fatality which happens during the Policy Period provided that, as a condition
             precedent to their right to payment under this Endorsement, such Work-Related Fatality is reported
             by the Insureds in writing to the Occupational Safety and Health Administration in accordance with
             their reporting requirements and to Underwriters within twenty-four (24) hours of such Work-
             Related Fatality; or

      b)    any Serious Work-Related Incident which happens during the Policy Period provided that, as a
            condition precedent to their right to payment under this Endorsement, such Serious Work-Related
            Incident is reported by the Insureds in writing to the Occupational Safety and Health
            Administration in accordance with their reporting requirements and to Underwriters within forty-
            eight (48) hours of such Serious Work-Related Incident; or

2)    Defense Costs only resulting from any OSHA Citation first made against any Insured during the Policy
      Period, provided that, as a condition precedent to their right to payment under this Endorsement, such
      OSHA Citation is reported by the Insureds in writing to the Underwriters within five days after any in-
      house counsel, human resources department, risk manager, executive officer or any safety officer of the
      Insured Company becomes aware of such OSHA Citation.

For purposes of this Endorsement:

a)   Notice to Underwriters as described above shall be given in writing to the following firm. Notice shall be
     deemed to be received and effective upon actual receipt thereof by the addressee.

           Lehr Middlebrooks Vreeland & Thompson, P.C.
           2021 Third Avenue North
           Birmingham
           Alabama 35203

           or

           oshaitilehriniddlebrooks.com

b)   the following Definitions shall apply:

     "Assistance Costs" means reasonable and necessary legal fees, costs, and expenses charged to
     the Insureds by Lehr Middlebrooks Vreeland & Thompson, P.C. where appointed by us in
     assisting the Insureds in investigating or mitigating any Work-Related Fatality or Serious
     Work-Related Incident, but shall not include:




                                                                                                            59
        Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 145 of 171




     1. any fees, costs, or expenses incurred in defending, settling, appealing or investigating any Claim
        brought by or on behalf of any Employee or any spouse (or person living together as spouse), child,
        parent, brother, sister or dependent of such Employee who suffered such Work-Related Fatality or
        such Serious Work-Related Incident or brought by or on behalf of any other third party; or

     2. any wages, salaries, fees, or expenses of any Insured.

     "Claim" shall include any OSHA Citation.

     Defense Costs means reasonable and necessary legal fees, costs, and expenses charged to the
     Insureds by Lehr Middlebrooks Vreeland & Thompson, P.C. where appointed by us in the
     investigation, defense and appeal of any OSHA Citation pursuant to DEFENSE AGREEMENT
     Section II; but Defense Costs do not include any wages, salaries, fees, or expenses of any
     Insured.

     "OSHA Citation" means any citation brought by:

     I. the Occupational Safety and Health Administration, or

     2. any safety and health plan of any state approved and monitored by the Occupational Safety and Health
        Administration under 29 U.S.C. § 667,

     solely alleging any violation of the Occupational Safety and Health Act or alleging any violation of a state-
     specific occupational safety and health standard which addresses standards or hazards above and beyond
     those addressed by the Occupational Safety and Health Act.

     "Serious Work-Related Incident" means inpatient hospitalization of, amputation suffered by, or loss of
     an eye to an Employee which happens in the course of performing their duties in relation to the Insured
     Compa ny's business.

     "Work-Related Fatality" means the fatality of an Employee which happens in the course of performing
     their duties in relation to the Insured Company's business.

c)   The Underwriters' maximum aggregate Sub-Limit of Liability pursuant to this Endorsement for all
     Assistance Costs and Defense Costs shall be US$25,000. Such Sub-Limit of Liability shall be part of,
     and not in addition to, the Limit of Liability set forth in Item 3. of the Declarations. In no event shall such
     Sub-Limit of Liability apply to other parts of Loss, such as such as damages, judgments, settlements,
     verdicts and awards incurred in connection with any Work-Related Fatality, Serious Work-Related
     Incident or OSHA Citation. No self-insured retention shall apply to the coverage afforded under this
     Endorsement.

d)   The Underwriters are not obligated to defend, or pay Defense Costs, on account of any OSHA Citation,
     or for that portion of any Claim that alleges any violation of the Occupational Safety and Health Act or a
     state-specific occupational safety and health law or regulation if the Insured's in-house counsel, human
     resources department, risk manager or any executive officer was aware of such violations of or non-
     compliance with the Occupational Safety and Health Act or a state-specific occupational safety and health
     law or regulation prior to the Inception Date of this Policy.




         ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


                                                                                                                 60
      Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 146 of 171




                              SECURITY DETAILS



ATTACHING TO CERTIFICATE NUMBER: AC1601986
ATTACHING TO AUTHORITY REFERENCE NUMBER: B0391AZ1602006


HEREON:         100%


SECURITY:       CERTAIN UNDERWRITERS AT LLOYD'S




                 PROPORTION              SYNDICATE

                   18.00%                  AFB 623

                   82.00%                  AFB 2623




                                                                        61
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 147 of 171




                         LLOYD'S
                   One Lime Street London EC3M 7HA
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 148 of 171




                                                Exhibit C
         Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 149 of 171




                           SUPERIOR COURT OF CALIFORNIA
                               COUNTY OF SAN FRANCISCO

                        Document Scanning Lead Sheet
                                        Jan-18-2017 3:04 pm




                               Case Number: CGC-17-556547

                                Filing Date: Jan-18-2017 2:58

                                 Filed by: ARLENE RAMOS

                                       Image: 05709350
                                          COMPLAINT




                        KAMBIZ ALI KAZEMI VS. TIPSY PIG ET AL




                                        001C05709350




Instructions:
Please place this sheet on top of the document to be scanned.




                                                                           a3ecol
                   Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 150 of 171
                                                   C
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):

   K. Cathy Kazemi (225006_
                                                                                                          No suermistsclesum
  ,Kazemi Law
   2708 Wilshire Blvd. #190 Sant Monica, CA 90403                                                            FSuperior
                                                                                                                 I Court
                                                                                                                       LE           D
                                                                                                                         of California
                       858-692-7401
        TELEPHONE NO •
                       Plaintiff Kambiz Ali KazenNa:
                                                                                                                       County of San Francisco
 ATTORNEY FOR (Name):
SUPERIOR COURT OF                          CQUNTY OF San Francisco                                                          JAN 1 8 2017
       STREET ADDRESS
      MAILING ADDRESS:
                            : 400 McAllister
                                                                                                              CLER_IitrtT COURT
      CITY AND ZIP CODE:
                              San Francisco, CA 94102
                              Civil Unlimited Jurisdiction                                                  BY:        N
                                                                                                                       `:temetry
          BRANCH NAME:                                                                                                                           Deputy Clerk
  CASE NAME:
  Kazemi vs. Tipsy Pig, et al

    CIVIL CASE COVER SHEET                           Complex Case Designation
E] Unlimited
     (Amount
                    ED Limited
                           (Amount               C=1 Counter =I Joinder
                                                                                         JUDGE:
                                                                                                       GiEE:Ei                       556 4 7
     demanded              demanded is          Filed with first appearance by defendant
     exceeds $25,000)      $25,000 or less)         (Cal. Rules of Court, rule 3.402)     DEPT:

                              Items 1-6 be ow must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
    Auto Tort                                             Contract                                 Provisionally Complex Civil Litigation
                                                          n Breach of contract/warranty (06)       (Cal. Rules of Court, rules 3.400-3.403)
    n Auto (22)
    CI    Uninsured motorist (46)                         n Rule 3.740 collections (09)           1=7    Antitrust/Trade regulation (03)
    Other Pl/PDNVD (Personal Injury/Property                      Other collections (09)                 Construction defect (10)
    Damage/Wrongful Death) Tort                       n Insurance coverage (18)                          Mass tort (40)
   E7   •Asbestos (04)                                    1-1
                                                            Other contract (37)                    C] Securities litigation (28)
    n P • roduct liability (24)                       Real Property                                      Environmental/Toxic tort (30)
    1::=1 Medical malpractice (45)                          Eminent domain/Inverse
                                                            condemnation (14)
                                                                                                   C] above
                                                                                                      Insurance coverage claims arising from the
                                                                                                            listed provisionally complex case
    GEI Other PI/PD/WD (23)
                                                            Wrongful eviction (33)                        types (41)
    Non-PUPDAND (Other) Tort
                                                            Other real property (26)               Enforcement of Judgment
          Business tort/unfair business practice (07)
    C] Civil rights (08)                              Unlawful Detainer                            1-1 Enforcement of judgment (20)
    CI    Defamation (13)                             n Commercial (31)                            Miscellaneous Civil Complaint
    C] Fraud (16)                                         n Residential (32)                       ED RICO (27)
       Intellectual property (19)                         I= Drugs (38)                            n Other complaint (not specified above) (42)
       Professional negligence (25)                       Judicial Review                          Miscellaneous Civil Petition
         Other non-Pl/PD/WD tort (35)                     n Asset forfeiture (05)
                                                          ElPetition re: arbitration award (11)
                                                                                                   1-1 Partnership and corporate governance (21)
    Em loyment                                                                                     E=1 Other petition (not specified above) (43)
         Wrongful termination (36)                        n Writ of mandate (02)
    Ej Other employment (15)                              U Other judicial review (39)
2. This case 1 1 is        F-1 is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. = Large number of separately represented parties        d. C] Large number of witnesses
    b.C] Extensive motion practice raising difficult or novel e.= Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve             in other counties, states, or countries, or in a federal court
   c. = Substantial amount of documentary evidence            f.      Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.       monetary             nonmonetary; declaratory or injunctive relief                          c.   Elpunitive
4. Number of causes of action (specify): E1 t
5. This case         isn               71
                               is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Dat      January 11/20 17
K. Cathy Kazemi (SBN 225006)                                                                                           eZ .
                                                                                                                          MI
                                   (TYPE OR PRINT NAME)                                           (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                             Page 1 of 2
Form Adopted for Mandatory Use                                                                                Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
  1.'6,401 reuennil of rolifnmis                           CIVIL CASE COVER SHEET                                     (CI Cionrharrlo of I, iAinial aelminictrotinn
                Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 151 of 171

                                                                                                                                      CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
 To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
 statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
 check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
 sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
 damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
  completing the appropriate boxes in items 1 and 2. If e plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
  plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.                                       CASE TYPES AND EXAMPLES
 Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
      Auto (22)-Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
      Uninsured Motorist (46) (if the                         Contract (not unlawful detainer            Construction Defect (10)
           case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
           motorist claim subject to                     Contract/Warranty Breach-Seller                 Securities Litigation (28)
           arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
           instead of Auto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
 Other PUPDAND (Personal Injury/                              Warranty                                       (arising from provisionally complex
 Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                  case type listed above) (41)
 Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
      Asbestos (04)                                       book accounts) (09)                            Enforcement of Judgment (20)
           Asbestos Property Damage                       Collection Case-Seller Plaintiff                   Abstract of Judgment (Out of
                                                          Other Promissory Note/Collections                        County)
           Asbestos Personal Injury/
                Wrongful Death                                Case                                           Confession of Judgment (non-
      Product Liability (not asbestos or             Insurance Coverage (not provisionally                         domestic relations)
           toxic/environmental) (24)                     complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
           Medical Malpractice-                           Other Coverage                                         (not unpaid taxes)
                 Physicians & Surgeons               Other Contract (37)                                     Petition/Certification of Entry of
           Other Professional Health Care                Contractual Fraud                                       Judgment on Unpaid Taxes
                 Malpractice                             Other Contract Dispute                              Other Enforcement of Judgment
     Other PI/PD/WD (23)                         Real Property                                                     Case
           Premises Liability (e.g., slip            Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
          Intentional Bodily lnjury/PDNVD            Wrongful Eviction (33)                              Other Complaint (not specified
                (e.g., assault, vandalism)                                                                   above) (42)
                                                     Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                      Writ of Possession of Real Property                 Declaratory Relief Only
                Emotional Distress                                                                           Injunctive Relief Only (non-
                                                         Mortgage Foreclosure
          Negligent Infliction of                                                                                  harassment)
                                                         Quiet Title
                Emotional Distress                       Other Real Property (not eminent                    Mechanics Lien
          Other PI/PD/WD                                 domain, landlord/tenant, or                         Other Commercial Complaint
 Non-PUPDNVL (Other) Tort                                foreclosure)                                              Case (non-tort/non-complex)
     Business Tort/Unfair Business               Unlawful Detainer                                           Other Civil Complaint
        Practice: (07)                                                                                            (non-tort/non-complex)
                                                     Commercial (31)
     Civil Right; (e.g., discrimination,                                                             Miscellaneous Civil Petition
                                                    Residential (32)                                     Partnership and Corporate
         false at rest) (not civil                  Drugs (38) (if the case involves illegal
          harassment) (08)                                                                                   Governance (21)
                                                         drugs, check this item; otherwise,              Other Petition (not specified
    Defamation (e.g., slander, libel)                    report as Commercial or Residential)
           (131                                                                                              above) (43)
                                                 Judicial Review                                             Civil Harassment
    Fraud (1                                        Asset Forfeiture (05)
    Intelleeri     'roperty (19)                                                                             Workplace Violence
                                                    Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
    Professioni Negligence (25)                     Writ of Mandate (02)
        Legal Mr_ ilpractice                                                                                       Abuse
                                                         Writ-Administrative Mandamus
        Other Prc ifessional Malpractice                                                                     Election Contest
                                                         Writ-Mandamus on Limited Court
            (not r medical or legal)                                                                         Petition for Name Change
                                                             Case Matter
    Other Non-O I/PD/WD Tort (35)                                                                            Petition for Relief From Late
                                                         Writ-Other Limited Court Case                             Claim
Employment
                                                             Review                                          Other Civil Petition
   Wrongful Ten- nination (36)
                                                    Other Judicial Review (39)
   OtherEmplr ,yment (15)
                                                         Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                            Commissioner Appeals
C"1° Rev- JIY 1, 20071                                                                                                                  Page 2 of 2
                                                     CIVIL CASE COVER SHEET
    Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 152 of 171
                    C

                                                                NO SUMMONS ISSUED
      K. Cathy Kazemi, Esq. (SBN 225006)
1     KAZEMI LAW
                                                             F I Court LE             D
2
      2708 Wilshire Blvd., #190                               Superior      of California
                                                               County of San Francisco
      Santa Monica, CA 90403
3     Telephone: (858) 692-7401                                  JAN 1 8 2017
      lcat@kazemilaw.com
4                                                             CLER OF       COURT
      Attorney for Plaintiff                                               "Lka•whY
5     KAMBIZ ALI KAZEMI                                                       Deputy Clerk
6                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

7                              FOR THE COUNTY OF SAN FRANCISCO


9
       KAMBIZ ALI KAZEMI, an individual;
10
                 Plaintiff,
                                                     CASE NO.   CM-17-556547
11                                                   PLAINTIFeS COMPLAINT FOR
           vs.                                       DAMATES FOR:
12
       TIPSY PIG; OUR NEIGHBHORHOOD
13     PLACE, LLC; SAMUEL SCOTT JOSI, an                 1. ASSAULT
       individual, NATHAN DEVIN VALENTINE,               2. BATTERY
14     an individual, STRYKER MCGALLIARD                 3. INTENTIONAL INFLICTION OF        '21
       SCALES, an individual, and DOES 1 through            EMOTIONAL DISTRESS
       50, inclusive,                                                                        CD
15                                                       4. DEFAMATION PER SE
                                                         5. PREMISES LIABLITY
16               Defendants.                             6. VIOLATION OF1HE UNRUH
                                                                                             t<
17                                                          CIVIL RIGHTS ACT CIV. CODE §
                                                            51.7)
18                                                       7. VIOLATION OF THE RALPH ACT
                                                            (CIV. CODE § 51.7)
19                                                       8. NEGIGENT HIRING, SUPERVISION
                                                            AND RETENTION
20
21                                                   DEMAND FOR JURY TRIAL

22
23
24
25
26
27

28

                                                   -1-
    Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 153 of 171




      COMES NOW Plaintiff, KAMBIZ ALI KAZEMI, and for his complaint, alleges as follows:

                                       JURISDICTION AND VENUE
2
         1. This is an unlimited case, over which this Court has jurisdiction. The total amount of
3
      damages sought by the Plaintiff exceeds $25,000.
4
         2. This Court has personal jurisdiction over Defendants because at all times mentioned
5     herein, Defendants resided, were organized, existed in, or conducted business in the State of
6     California, including, but not limited to, in/around the County of San Francisco, State of
7     California.

8        3. In addition, venue is proper in the County of San Francisco pursuant to California Code of
      Civil Procedure Section 395(a) because Defendants, or some of them, reside in the County of San
9
      Francisco.
10
                                                   PARTIES
11
         4. Plaintiff KAMBIZ ALI KAZEMI (hereinafter "Plaintiff') is a resident of the County of
12    San Francisco, State of California.
13       5. Plaintiff is informed and believes, and thereon alleges, that at all times alleged herein,
14    Defendant OUR NEIGHBORHOOD PLACE LLC is authorized to conduct business and
      conducts business in California, including the operation of an American gastrotavem more
15
      commonly known as "the Tipsy Pig" located in San Francisco, California.
16
         6. Plaintiff is informed and believes, and thereon alleges, that at all times alleged herein,
17
      Defendant SAMUEL SCOTT JOSI was, and is now, a resident of San Francisco County,
18    California.
19        7. Plaintiff is informed and believes, and thereon alleges, that at all times alleged herein,
20    Defendant NATHAN DEVIN VALENTINE was, and is now, a resident of San Francisco

21    County, California.
          8. Plaintiff is informed and believes, and thereon alleges, that at all times alleged herein,
22
      Defendant STRYKER MCGALLIARD SCALES was, and is now, a resident of San Francisco
23
      County, California.
24        9. Defendants OUR NEIGHBORHOOD PLACE LLC, SAMUEL SCOTT JOSI, NATHAN
25    DEVIN VALENTINE and STRYKER MCGALLIARD SCALES are hereinafter collectively
26    referred to as the TIPSY PIG.

27        10.Plaintiff is informed and believes, and thereon alleges, that at all times alleged herein

28

                                                       -2-
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 154 of 171




     TIPSY PIG and/or Does 1 through 10 owned, operated, managed, maintained, and/or otherwise
     exercised control over "the Tipsy Pig", located at 2231 Chestnut St, San Francisco, CA 94123,
2
     County of San Francisco, California (hereinafter "Subject Premises").
3       11.Plaintiff is informed and believes, and thereon alleges, that at all times alleged herein,
4    Does 11 through 20 are individuals employed by Defendant TIPSY PIG and/or Does 1 through 10
5    as managers, directors, officers, managing agents, doormen, bartenders, employees, security

6    personnel and/or bouncers, who are sued herein under fictitious names.
        12.The true names and capacities, whether individual, corporate, associate or otherwise, of
 7
     Defendants Does 1 through 50, inclusive, are unknown to Plaintiff at this time, who therefore
8
     sues said defendants by such fictitious names. When the true names and capacities of said
9
     Defendants are ascertained, they will be inserted into the Complaint by way of amendment.
10      13.Plaintiff is informed and believes, and thereon alleges, that each Defendant designated
11   herein as a "Doe" is responsible in some manner for each other Defendant's acts and omissions
12   and for the resulting injuries and damages to Plaintiff, as alleged herein.
        14.Plaintiff is informed and believes, and thereon alleges, that at all times herein mentioned,
13
     defendants TIPSY PIG and Does 1 through 50 were acting as the agent and employee of each
14
     other, and in doing the things hereinafter alleged were acting within the course and scope of said
15
     agency and employment.
16                                      FACTUAL ALLEGATIONS
17      15.On or about February 13, 2016, Plaintiff was lawfully on the subject premises as a patron
18   at the Subject Premises.

19      16.Plaintiff arrived at the Subject Premises at approximately 5:30 p.m. with seven other of
     his friends/work colleagues to have dinner. When the Tipsy Pig host informed them that their
20
     table was ready and they would be seated, Plaintiff and his friends proceeded to follow the host to
21
     their table in a near single file fashion. Plaintiff was the second to last person to follow his
22   friends to his table, and just as he was walking towards the table he was singled out and abruptly
23   stopped by another Tipsy Pig employee who rudely ordered Plaintiff to leave the Subject
24   Premises immediately without reason.

25      17.Plaintiff calmly asked the Tipsy Pig employee why he was being singled out and asked to
     Leave, and requested to speak to management regarding same. In response to his request to speak
26
     to management, Plaintiff was forcibly removed from the Subject Premises by about two
27
     employees and/or agents of TIPSY PIG, sued herein as Does 11-12. Said Does 11-12 were
28

                                                      -3-
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 155 of 171
                                                                       co
     unlicensed, inadequately trained, and negligently hired to act as security guards for the TIPSY
     PIG.
2
           18.Does 11-20 threatened to beat and forcefully remove Plaintiff from the Subject Premises,
3    and ultimately made good on their threats. Said Defendants deliberately, intentionally, and
4    unlawfully clenched hold of Plaintiff, grasping powerfully his forearm and wrist placing him in a
5    position of painful submission whereupon said Defendants brutally beat Plaintiff to the ground.

6    They then violently smashed Plaintiff's face into the ground, pulled Plaintiff's hoodie over his
     face so as to diffuse Plaintiffs cry for help and tied the hoodie drawstrings around his neck
7
     choking him. Said Defendants then proceeded to slam Plaintiff's left hand into the ground,
 8
     handcuffed his wrist, and struck Plaintiff in his back, thereby assaulting and battering Plaintiff.
 9
     Does 11 through 20 repeatedly beat Plaintiff without justification, causing severe injuries
10   including, but not limited to, scratches on the front and back of his body, trauma to his face, neck,
11   acute cervical pain, and broken left hand (Plaintiffs dominant hand) which remains weak and
12   debilitated to this day, requiring ongoing professional medical services and treatment. Plaintiff
     was beaten for the sole purpose of inflicting great bodily injury upon him and to humiliate and
13
     shame him. As a result of the beating, Plaintiff also suffered severe emotional distress and
14
     psychological injuries.
15
           19.Other employees and/or agents of Defendants and/or Does 1 through 10, sued herein as
16   Does 11 through 20, knew of and were aware of the beating, looked on as Plaintiff was severely
17   beaten, and took no steps to intervene and/or stop the beating although they had the ability to do
18   SO.

19         20. Plaintiff is informed and believes, and based thereon alleges, that directors, officers,
     and/or managing agents of Defendants TIPSY PIG and/or Does 1 through 10 were present at the
20
     Subject Premises when Plaintiff was beaten, authorized and directed Does 11 through 20 to beat
21
     Plaintiff, and failed to take action to stop the attack on Plaintiff and to seek police and medical
22   assistance. While Plaintiff was being attacked and beaten to the ground, he screamed for help
23   and implored that someone call the police. The police eventually came to the scene in response to
24   911 calls from witnesses who saw Plaintiff being beaten by Defendants.

25         21. Plaintiff is informed and believes, and based thereon alleges, that he was targeted by
     Defendants to be subjected to intimidation, violence, harassment, assault, battery and
26
     discrimination because he is a dark-skinned middle eastern Muslim male.
27
           22. Plaintiff is informed and believes, and thereon alleges, that Does 11 through 20 acted
28

                                                        -4-
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 156 of 171




     with authorization, consent, and at the direction of directors, officers, and/or managing agents of
     Defendants TIPSY PIG. As a result, Defendant TIPSY PIG is vicariously liable for the
2
     intimidation, violence, harassment, assault, battery and discrimination based upon the respondeat
3    superior doctrine. On information and belief, Defendants TIPSY PIG was negligent in the hiring
4    and supervising of Defendants 11-20.
5        23. Plaintiff is informed and believes, and based thereon alleges, that Defendants, each and
6    all of them, agreed with one another, and gave each other substantial assistance and
     encouragement to commit the tortious acts described above, which resulted in harm and damage
 7
     to Plaintiff.
 8
                                        FIRST CAUSE OF ACTION
9
                                                  ASSAULT
10                                         (Against All Defendants)
11
         24. Plaintiff hereby repeats, realleges and incorporates by reference all preceding
12   paragraphs in this Complaint as though set forth in full herein.
13       25. On or about February 13, 2016, two or more individuals, previously identified herein as
14   Does 11 through 20, threatened to beat and to forcefully remove Plaintiff from the subject

15   premises, where he was lawfully present as a patron.
         26. Does 11 through 20 surrounded Plaintiff in a menacing manner and informed him he
16
     would be beaten and thrown out of the premises, intending to cause Plaintiff to fear harmful and
17
     offensive contact with his person. Such Defendants knew that their acts of collectively shouting
18   and threatening Plaintiff were substantially certain to result in putting Plaintiff in fear of
19   immediate harmful and offensive contact.
20       27. Plaintiff did not consent to the aforementioned acts.

21       28. As a direct and proximate result of the aforementioned acts of the Defendants, Plaintiff
     believed he was about to be beaten and forcefully removed from the subject premises, and was in
22
     fact placed in great apprehension of harmful and offensive conduct with his person and ultimately
23
     forcefully removed from the Subject Premises.
24       29. As a direct and proximate result of the aforementioned acts of the Defendants, Plaintiff
25   was caused to and did suffer great and extreme emotional distress including shock, anxiety,
26   worry, depression, sleeplessness, mortification, humiliation, and indignity. Said emotional
27   distress was of such a substantial and enduring quality that no reasonable person in a civilized
     society should be expected to endure such distress.
28

                                                       -5-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 157 of 171




      30. Plaintiff is informed and believes, and based thereon alleges, that threatening to beat and
  to forcefully remove patrons from the subject premises was required of their employees and/or
  agents by Defendant TIPSY PIG and/or Does 1 through 10, and incidental to the duties of Does
  11 through 20.
      31. Plaintiff is informed and believes, and based thereon alleges, that Defendant TIPSY PIG
  and/or Does 1 through 10 implemented an ongoing practice and procedure of encouraging and
  allowing their employees to assault and batter patrons, and assist others to assault and batter
  patrons in their presence.
      32. Therefore, in committing the aforementioned acts, Does 11 through 20 were acting within
  the course and scope of their employment with Defendants TIPSY PIG and Does 1 through 10.
      33. Plaintiff is informed and believes, and based thereon alleges, that Defendants, each and
  all of them, agreed with one another, and gave each other substantial assistance and
  encouragement to commit the tortious acts described above, which resulted in harm and damage
  to Plaintiff.
      34. Plaintiff is informed and believes, and based thereon alleges, that Does 11-20 committed
  the aforementioned acts at the direction of officers, directors, and/or managing agents of
  Defendants TIPSY PIG and/or Does 1 through 10.
      35. Defendants Does 11 through 50 carried out the aforementioned acts knowing that great
  fear of harm and emotional distress were substantially certain to be caused to Plaintiff; yet
  Defendants Does 11 through 50 proceeded to engage in said despicable acts maliciously and with
  a conscious disregard of the rights and safety of the Plaintiff during the course of their
  employment with Defendant Tipsy Pig.
      36. Officers, directors, and/or managing agents of Defendants TIPSY PIG and/or Does 1
  through 10 were actually aware of the aforementioned actions of their employees and/or agents,
  and said acts took place in and around the presence of and under the direction and encouragement
  of managing agents, officers, and directors of Defendant TIPSY PIG and Does 1 through 10.
  Defendant TIPSY PIG is vicariously viable for the assault committed by under the respondeat
  superior doctrine. The assault was generally foreseeable consequence of Tipsy Pig's business.
      37. In ratifying, condoning, encouraging, and directing the aforementioned actions, Defendant
  TIPSY PIG and Does 1 through 10 engaged in malicious and despicable conduct purposely
  intended to cause severe and debilitating injuries to Plaintiff, with a conscious disregard of
  Plaintiff's rights and safety.


                                                   -6-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 158 of 171




      38. Therefore, Plaintiff is entitled to an award of punitive damages against Defendant TIPSY
  PIG and Does 1 through 50, to punish and make an example of said Defendants, and deter
  Defendants and others from engaging in the same or similar acts in the future.




                                    SECOND CAUSE OF ACTION
                                               BATTERY
                                        (Against All Defendants)

      39. Plaintiff hereby repeats, realleges and incorporates by reference all preceding
  paragraphs in this Complaint as though set forth in full herein.
      40. On or about February 13, 2016, two or more individuals, previously identified herein as
  Defendants Does 11 through 20, grasped powerfully Plaintiffs forearm and wrist placing him in a
  position of painful submission whereupon he was brutally beat to the ground, then sat on top of
  his body and beaten in the back. They then violently smashed Plaintiffs face into the ground,
  pulled Plaintiffs hoodie over his face so as to diffuse Plaintiffs cry for help and tied the hoodie
  drawstrings around his neck choking him. Said Defendants then proceeded to slam Plaintiffs left
  hand into the ground, handcuffed his wrist, and struck Plaintiff in his back, thereby battering
  Plaintiff.
      41. Does 11 through 20 repeatedly and intentionally beat Plaintiff without justification,
  intending to harm and offend Plaintiff, and continued to beat him for the sole purpose of inflicting
  great bodily injury upon him and humiliating him.
      42. Plaintiff did not consent to the aforementioned acts.
      43. As a direct and proximate result of the aforementioned acts of the Defendants, Plaintiff
  was caused to and did sustain severe injuries including, but not limited to, scratches on the front
  and back of his body, trauma to his face, neck, acute cervical pain, and broken dominant left
  hand, requiring professional medical services and treatment.
      44. As a further direct and proximate result of the aforementioned actions of the Defendants,
   Plaintiff has been caused to expend money and incur fmancial obligations for medical services
  and treatment in an effort to recover from said injuries. Said injuries are believed to be permanent
   in nature and will require Plaintiff to expend money and incur additional financial obligations in
   the future for further medical treatment and services. To this day, Plaintiffs ability to use his left
  hand is still compromised.


                                                    -7-
    Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 159 of 171




            45. As a direct and proximate result of the aforementioned acts, Plaintiff was caused to and
      did suffer great and extreme emotional distress including insomnia, shock, anxiety, worry,
2
      depression, sleeplessness, mortification, humiliation, and indignity. Said emotional distress was
3     of such a substantial and enduring quality that no reasonable person in a civilized society should
4     be expected to endure it.
5           46. As a further direct and proximate result of the aforementioned acts of the Defendants,

6     Plaintiff was prevented from attending to his usual occupation and was thereby caused to lose
      earnings while recovering from the aforementioned injuries.
 7
            47. Plaintiff is informed and believes, and based thereon alleges, that beating and forcefully
 8
      throwing patrons from the subject premises was required of their employees and/or agents by
9
      Defendant TIPSY PIG and/or Does 1 through 10, and incidental to the duties of Does 11 through
10    20.
11          48. Defendant TIPSY PIG and/or Does 1 through 10 should have reasonably foreseen that
12    employees and/or agents such as Does 11 through 20, some of which were hired as bouncers and

13    bartenders, would beat, kick, punch, pull, forcefully remove, or otherwise batter patrons such as
      Plaintiff.
14
            49. Plaintiff is informed and believes, and based thereon alleges, that Defendant TIPSY PIG
15
      and/or Does 1 through 10 implemented an ongoing practice and procedure of encouraging and
16    allowing their employees to assault and batter patrons, and assist others to assault and batter
17    patrons in their presence.
18          50. Therefore, in committing the aforementioned acts, Does 11 through 20 were acting within

19    the course and scope of their employment with Defendant TIPSY PIG and Does 1 through 10.
            51. Plaintiff is informed and believes, and based thereon alleges, that Defendants, each and all
20
      of them, agreed with one another, and gave each other substantial assistance and encouragement
21
      to commit the tortious acts described above, which resulted in harm and damage to Plaintiff.
22          52. Plaintiff is informed and believes, and based thereon alleges, that Does 11-20 committed
23    the aforementioned acts at the direction of officers, directors, and/or managing agents of
24    Defendant TIPSY PIG and/or Does 1 through 10.

25          53. Defendants Does 11 through 50 carried out the aforementioned acts knowing that great
      bodily injury and emotional distress were substantially certain to be caused to Plaintiff; yet
26
      Defendants Does 11 through 50 proceeded to engage in said despicable acts maliciously and with
27
      atonscious disregard of the rights and safety of the Plaintiff during the course of their
28

                                                        -8-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 160 of 171




  employment with Tipsy Pig.
      54. Officers, directors, and/or managing agents of Defendants TIPSY PIG and/or Does 1
  through 10 were actually aware of the aforementioned actions of their employees and/or agents,
  and said acts took place in and around the presence of and under the direction and encouragement
  of managing agents, officers, and directors of Defendant TIPSY PIG and Does 1 through 10.
  Defendant TIPSY PIG is vicariously viable for the assault committed by under the respondeat
  superior doctrine. The battery was generally foreseeable consequence of Tipsy Pig's business.
      55. In ratifying, condoning, encouraging, and directing the aforementioned actions, Defendant
  TIPSY PIG and Does 1 through 10 engaged in malicious and despicable conduct purposely
   intended to cause severe and debilitating injuries to Plaintiff, with a conscious disregard of
   Plaintiffs rights and safety.
       56. Therefore, Plaintiff is entitled to an award of punitive damages against Defendant TIPSY
   PIG and Does 1 through 50, to punish and make an example of said Defendants, and deter
   Defendants and others from engaging in the same or similar acts in the future.


                                     THIRD CAUSE OF ACTION
                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                        (Against All Defendants)
       57. Plaintiff hereby repeats, realleges and incorporates by reference all preceding
   paragraphs in this Complaint as though set forth in full herein.
       58. On or about February 13, 2016, two or more individuals, previously identified herein as
   Does 11 through 20, cornered Plaintiff in a menacing manner, shouting and threatening to beat
   and to forcefully remove him from the Subject Premises, and ultimately did, all the while he was
   lawfully present as a patron. Those individuals then proceeded to hit Plaintiff. They brutally beat
   him to the ground, then sat on top of his body and beat Plaintiff in the back. Said Defendants
   pulled Plaintiff's hoodie over his face so as to diffuse Plaintiff's cry for help and tied the hoodie
   drawstrings around his neck choking him. They then violently smashed Plaintiff's left hand into
   the ground and break it. All the while, other individuals, previously identified herein as Does 21
   through 20, watched Plaintiff get beaten all the while Plaintiff was begging the Defendants to call
   for medical help, but they did not. The Police that eventually came to the scene had been called
   by witnesses who saw Plaintiff being beaten by Defendants.
       59. The aforementioned actions were directed at Plaintiff and so extreme, callous, harsh, and


                                                    -9-
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 161 of 171




     outrageous that they are utterly intolerable in a civilized society.
         60. Said Defendants, and each of them, intended their actions to cause Plaintiff severe and
2
     extreme emotional distress. Does 11 through 20 repeatedly and intentionally beat Plaintiff without
3    justification, intending to harm and offend Plaintiff, and continued to beat him for the sole
4    purpose of inflicting great bodily injury upon him and humiliating him.
5        61. As a direct and proximate result of the aforementioned acts, Plaintiff was caused to and

6    did suffer severe and extreme emotional distress including shock, anxiety, worry, depression,
     sleeplessness, mortification, humiliation, and indignity. Said emotional distress was of such a
7
     substantial and enduring quality that no reasonable person in a civilized society should be
8
     expected to endure it. To this day, when Plaintiff is questioned about his debilitated left hand, he
9
     relives the psychological trauma caused him by Defendants.
10       62. Plaintiff is informed and believes, and based thereon alleges, that inflicting distress by
11   threatening, beating and forcefully throwing patrons from the subject premises was required of
12   their employees and/or agents by Defendant TIPSY PIG and/or Does 1 through 10, and incidental
     to the duties of Does 11 through 20.
13
         63. Defendant TIPSY PIG and/or Does 1 through 10 should have reasonably foreseen that
14
     employees and/or agents such as Does 11 through 20, some of which were hired as bouncers,
15
     security personnel, and bartenders, would inflict severe emotional distress when they threaten,
16   beat, kick, punch, pull, forcefully remove, or otherwise batter patrons such as Plaintiff.
17       64. Plaintiff is informed and believes, and based thereon alleges, that Defendants TIPSY PIG
18   and/or Does lthrough 10 implemented an ongoing practice and procedure of encouraging and
19   allowing their employees to engage in the aforementioned acts.
         65. Therefore, in committing the aforementioned acts, Does 11 through 20 were acting within
20
     the course and scope of their employment with Defendant TIPSY PIG.
21
         66. Plaintiff is informed and believes, and based thereon alleges, that Defendants, each and
22   all of them, agreed with one another, and gave each other substantial assistance and
23   encouragement to commit the tortious acts described above, which resulted in harm and damage
24   to Plaintiff.

25       67. Plaintiff is informed and believes, and based thereon alleges, that Does 11-20 committed
     the aforementioned acts at the direction of officers, directors, and/or managing agents of
26
     Defendants TIPSY PIG.
27
         68. Defendants Does 11 through 20 carried out the aforementioned acts knowing that great
28

                                                       -10-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 162 of 171




  fear of harm and emotional distress were substantially certain to be caused to Plaintiff; yet
  Defendants Does 11 through 20 proceeded to engage in said despicable acts maliciously and with
  a conscious disregard of the rights and safety of the Plaintiff.
      69. Officers, directors, and/or managing agents of Defendants TIPSY PIG and/or Does 1
  through 10 were actually aware of the aforementioned actions of their employees and/or agents,
  and said acts took place in and around the presence of and under the direction and encouragement
  of managing agents, officers, and directors of Defendants TIPSY PIG and Does 1 through 10.
  Defendant TIPSY PIG is vicariously viable for the assault committed by under the respondeat
  superior doctrine. The injury to Plaintiff was a generally foreseeable consequence of Tipsy Pig's
  business.
      70. In ratifying, condoning, encouraging, and directing the aforementioned actions,
  Defendants TIPSY PIG and Does 1 through 10 engaged in malicious and despicable conduct
  purposely intended to cause severe and debilitating injuries to Plaintiff, with a conscious
  disregard of Plaintiff's rights and safety.
      71. Therefore, Plaintiff is entitled to an award of punitive damages against Defendants TIPSY
  PIG and Does 1 through 50, to punish and make an example of said Defendants, and deter
  Defendants and others from engaging in the same or similar acts in the future.


                                   FOURTH CAUSE OF ACTION
                                           Defamation Per Se
                                        (Against All Defendants)
      72. Plaintiff hereby repeats, realleges and incorporates by reference all preceding
  paragraphs in this Complaint as though set forth in full herein.
      73. Defendants falsely accused Plaintiff of being excessively intoxicated as grounds to
  forcibly remove him from the Subject Premises in front of all TIPSY PIG employees and patrons.
  Every face that witnessed the encounter between Plaintiff and Defendants stared at Plaintiff,
  several of which included Plaintiff's personal friends and work colleagues.
      74. Defendants told one another and out loud in public for patrons to hear that Plaintiff was
  too intoxicated to remain in the Subject Premises. The statements were false and unprivileged at
  the time they were made. Indeed, when the Police finally arrived to the scene after Plaintiff had
  been beaten to the floor Defendants, Plaintiff offered to take a breathalyzer test to prove that
  Defendants allegations made against him were wholly false.


                                                    -11-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 163 of 171




     75. The statements were published to others than the Plaintiff.
     76. The statement injured the Plaintiffs reputation in both his personal and professional
  capacities.
     77. As a proximate result of Defendants' defamation of Plaintiff, Plaintiff has suffered and
  continues to suffer embarrassment, humiliation and mental anguish all to their damage in an
  amount according to proof.
      78. Defendants TIPSY PIG and Does 1 through 10 committed the acts alleged herein
  maliciously, fraudulently and oppressively, with the wrongful intention of injuring Plaintiff, from
  an improper and evil motive based upon an improper racial profiling, violating his rights all
  amounting to despicable conduct, and in conscious disregard of Plaintiffs rights. Plaintiffs is
  thus entitled to recover punitive damages from Defendants in an amount according to proof.


                                    FIFTH CAUSE OF ACTION
                                      PREMISES LIABILITY
                                       (Against All Defendants)
      79. Plaintiff hereby repeats, realleges and incorporates by reference all preceding
  paragraphs in this Complaint as though set forth in full herein.
      80. Defendants TIPSY PIG and/or Does 1 through 10 owned, managed, maintained, and/or
  controlled the subject premises on February 13, 2016.
      81. At all times relevant to the acts and omissions herein alleged, Defendants TIPSY PIG
  and/or Does 1 through 10 owed a duty to exercise reasonable and ordinary care in managing the
  subject premises.
      82. At all times relevant to the acts and omissions herein alleged, Defendants TIPSY PIG
  and/or Does 1 through 10 owed an affirmative duty to prevent harm and to avoid an unreasonable
  risk of harm to any and all persons, including Plaintiff, while in the subject premises.
      83. At all times relevant to the acts and omissions herein alleged, Defendants TIPSY PIG
  and/or Does 1 through 10 owed a duty to protect its patrons from being harmed by the foreseeable
  criminal conduct of others such as their own employees.
      84. These Defendants, and each of them, should have foreseen, based on prior violent
  behavior of several agents and/or employees of Defendants TIPSY PIG and/or Does 1 through 10,
  that patrons such as Plaintiff were exposed to an unreasonable risk of being assaulted and beaten
  in the subject premises.


                                                  -12-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 164 of 171




                                     SIXTH CAUSE OF ACTION
           VIOLATION OF THE UNRUH CIVIL RIGHTS ACT (CIV. CODE § 51.7)
                                       (Against All Defendants)
      85. Plaintiff hereby repeats, realleges and incorporates by reference all preceding
  paragraphs in this Complaint as though set forth in full herein.
      86. The Defendants actions constitute violation of Civil Code § 51 (the Unruh Civil Rights
  Act), in that Plaintiff was not afforded full and equal treatment, accommodations advantages,
  facilities, privileges, or services by the TIPSY PIG because he was dark-skinned, middle eastern
  and/or of Muslim descent.
      87. Plaintiff was subjected to the above referenced conduct including but not limited to
  harassment and/or discrimination on the basis of his middle eastern complexion and descent at the
   hands of Defendants.
      88. By Defendants' actions, Defendants have denied, aided or incited a denial, discriminated
  and/or distinguished against Plaintiff in violation of Civil Code §§ 51 and 52.
      89. Plaintiff is informed and believes, and based thereon alleges, that it was the routine
   practice and/or defacto policy of Defendants to profile and target minority individuals, intimidate
   them, threaten them, forcefully remove them, and violently beat them without justification. Other
   patrons of the Subject Premises were discriminated against, forcefully removed, and violently
   beaten by employees and/or agents of Defendants TIPSY PIG and/or Does 1 through 10 on
  several occasions prior to February 23, 2016.
      90. As a direct and proximate result of the aforementioned acts of the Defendants, Plaintiff
   suffered severe injuries including, but not limited to scratches on the front and back of his body,
   trauma to his face, neck, acute cervical pain, and broken dominant left hand (Plaintiff's dominant
   hand), which remains debilitated to this day, requiring ongoing professional medical services and
   treatment.
      91. As a further direct and proximate result of the aforementioned actions of the Defendants,
   Plaintiff has been caused to expend money and incur fmancial obligations for medical services
  and treatment in an effort to recover from said injuries. Said injuries are believed to be permanent
   in nature and will require Plaintiff to expend money and incur additional financial obligations in
   the future for further medical treatment and services. To this day, Plaintiff's left had remains in a
  weak and debilitated condition.


                                                    -13-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 165 of 171
                       0
     92. As a direct and proximate result of the aforementioned acts of the Defendants, Plaintiff
  was caused to and did suffer severe and extreme emotional distress including insomnia, shock,
  anxiety, worry, depression, mortification, humiliation, and indignity. Said emotional distress was
  of such a substantial and enduring quality that no reasonable person in a civilized society should
  be expected to endure it.
      93. As a further direct and proximate result of the aforementioned acts of the Defendants,
  Plaintiff was prevented from attending to his usual occupation and was thereby caused to lose
  earnings while recovering from the aforementioned injuries.
      94. As a direct and proximate result of the conduct of Defendants, and each of them, Plaintiff
  was forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks the
  reasonable attorney's fees incurred in this litigation, in an amount according to proof at trial.
      95. Plaintiff is informed and believes, and based thereon alleges, that Defendants, each and
  all of them, agreed with one another, and gave each other substantial assistance and
  encouragement to commit the tortious acts described above, which resulted in harm and damage
  to Plaintiff.
      96. Plaintiff is informed and believes, and based thereon alleges, that Does 11-20 committed
  the aforementioned acts at the direction of officers, directors, and/or managing agents of
  Defendants TIPSY PIG and/or Does 1 through 10.
      97. Defendants Does 11 through 20 carried out the aforementioned acts knowing that great
  fear of harm and emotional distress were substantially certain to be caused to Plaintiff; yet
  Defendants Does 11 through 20 proceeded to engage in said despicable acts maliciously and with
  a conscious disregard of the rights and safety of the Plaintiff.
      98. Officers, directors, and/or managing agents of Defendants TIPSY PIG and/or Does 1
  through 10 were actually aware of the aforementioned actions of their employees and/or agents,
  and said acts took place in and around the presence of and under the direction and encouragement
  of managing agents, officers, and directors of Defendants TIPSY PIG and Does 1 through 10.
      99. In ratifying, encouraging, and directing the aforementioned actions, Defendants TIPSY
  PIG and Does 1 through 10 engaged in malicious and despicable conduct purposely intended to
  cause severe and debilitating injuries to Plaintiff, with a conscious disregard of Plaintiff's rights
  and safety.
      100.        Therefore, Plaintiff is entitled to an award of punitive damages against Defendants
  TIPSY PIG and Does 1 through 50, to punish and make an example of said Defendants, and deter


                                                     -14-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 166 of 171




  Defendants and others from engaging in the same or similar acts in the future, and consequently
  suffering bodily injury.
      101.     Defendants TIPSY PIG and/or Does 1 through 10 had actual and constructive notice
  of prior similar incidents of hostile, aggressive, and violent behavior by their agents and/or
  employees.
      102.     Defendants TIPSY PIG and Does 1 through 10 knew or should have known that
  Does 11 through 20 would assault and beat, and assist others to assault and beat Plaintiff, as they
  did on February 13, 2016, and as they had done similarly to other individuals on previous
  occasions.
      103.     Defendants TIPSY PIG and/or Does 1 through 10 failed to exercise due care in
  inviting, allowing, and encouraging their employees to engage in the aforementioned acts of
   violence, hostility, and aggression towards patrons.
      104.     Defendants TIPSY PIG and/or Does 1 through 10 breached their duty to Plaintiff in
   that they negligently operated, controlled, maintained, and/or managed the subject premises by
   allowing their agents and/or employees to do whatever they pleased without intervention or
   obstruction, including assaulting and battering patrons.
      105.     As a direct and proximate result of the acts and omissions of Defendants TIPSY PIG
   and/or Does 1 through 10, on February 13, 2016, Plaintiff was profiled, cornered, threatened, and
   violently beaten by employees and/or agents of said Defendants. Those individuals brutally
   threatened to beat and forcefully remove Plaintiff from the Subject Premises, and ultimately made
   good on their threats. Said Defendants deliberately, intentionally, and unlawfully clenched hold
   of Plaintiff, grasping powerfully his forearm and wrist placing him in a position of painful
   submission whereupon said Defendants brutally beat Plaintiff to the ground. They then violently
  smashed Plaintiff's face into the ground, pulled Plaintiff's hoodie over his face so as to diffuse
   Plaintiff's cry for help and tied the hoodie drawstrings around his neck choking him. Said
   Defendants then proceeded to slam Plaintiff's left hand into the ground breaking it, handcuffed
   his wrist, and struck Plaintiff in his back, thereby assaulting and battering Plaintiff. All the while,
   other individuals, also employees and/or agents of Defendants TIPSY PIG and/or Does 1 through
   10, watched Plaintiff get beaten, laughed, applauded, cheered, and encouraged the battery of
   Plaintiff to continue, resulting in increased injury to Plaintiff. Finally, when Plaintiff was lying on
   the ground face smashed in, severely injured, bruised and bones broken, he begged the
  Defendants to call for help, but they did not. Directors, officers, and/or managing agents of


                                                    -15-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 167 of 171




  Defendants TIPSY PIG and/or Does 1 through 10 were also present at the TIPSY PIG, and acting
  in the course and scope of their employment, when Plaintiff was assaulted and beaten. Those
  Defendants failed to act to stop the assault and beating on Plaintiff, and to otherwise assist
  Plaintiff by calling for police and medical intervention.
     106.        Defendants TIPSY PIG and Does 1 through 10 knew or should have known that
  their failure to exercise due care as set forth above would cause Plaintiff to suffer severe
  emotional distress and personal injuries.
      107.       As a direct and proximate result of the aforementioned acts of the Defendants,
  Plaintiff suffered severe injuries including, scratches on the front and back of his body, trauma to
  his face, neck, acute cervical pain, and broken dominant left hand (Plaintiffs dominant hand),
  which remains weak and debilitated to this day, requiring ongoing professional medical services
  and treatment.
      108.       As a further direct and proximate result of the aforementioned actions of the
  Defendants, Plaintiff has been caused to expend money and incur financial obligations for
  medical services and treatment in an effort to recover from said injuries. Said injuries are believed
  to be permanent in nature and will require Plaintiff to expend money and incur additional
  financial obligations in the future for further medical treatment and services.
      109.       As a direct and proximate result of the aforementioned acts of the Defendants,
  Plaintiff was caused to and did suffer severe and extreme emotional distress including shock,
  anxiety, worry, depression, sleeplessness, mortification, humiliation, and indignity. Said
  emotional distress was of such a substantial and enduring quality that no reasonable person in a
  civilized society should be expected to endure it.
      110.       As a further direct and proximate result of the aforementioned acts of the
  Defendants, Plaintiff was prevented from attending to his usual occupation and was thereby
  caused to lose earnings while recovering from the aforementioned injuries.
      111.       As a direct and proximate result of the conduct of Defendants, and each of them,
  Plaintiff was forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks
  the reasonable attorney's fees incurred in this litigation, in an amount according to proof at trial.
      112.       Plaintiff is informed and believes, and based thereon alleges, that Defendants, each
  and all of them, agreed with one another, and gave each other substantial assistance and
  encouragement to commit the tortious acts described above, which resulted in harm and damage
  to Plaintiff


                                                     -16-
 Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 168 of 171




        113.     Plaintiff is informed and believes, and based thereon alleges, that Does 11-20
     committed the aforementioned acts at the direction of officers, directors, and/or managing agents
2
     of Defendants TIPSY PIG and/or Does 1 through 10.
3                Defendants Does 11 through 50 carried out the aforementioned acts knowing that
        114.
4    great fear of harm and emotional distress were substantially certain to be caused to Plaintiff; yet
5    Defendants Does 11 through 50 proceeded to engage in said despicable acts maliciously and with

6    a conscious disregard of the rights and safety of the Plaintiff.
         115.    Officers, directors, and/or managing agents of Defendants TIPSY PIG and/or Does 1
 7
     through 10 were actually aware of the aforementioned actions of their employees and/or agents,
8
     and said acts took place in and around the presence of and under the direction and encouragement
 9
     of managing agents, officers, and directors of Defendants TIPSY PIG and Does 1 through 10.
10       116.    In ratifying, condoning, encouraging, and directing the aforementioned actions,
11   Defendants TIPSY PIG and Does 1 through 10 engaged in malicious and despicable conduct
12   purposely intended to cause severe and debilitating injuries to Plaintiff, with a conscious
     disregard of Plaintiff's rights and safety.
13
         117.    Therefore, Plaintiff is entitled to an award of punitive damages against Defendants
14
     TIPSY PIG and Does 1 through 50, to punish and make an example of said Defendants, and deter
15
     Defendants and others from engaging in the same or similar acts in the future.
16
17                                      SEVENTH CAUSE OF ACTION
18                         VIOLATION OF THE RALPH ACT (CIV. CODE § 51.7)

19                                           (Against All Defendants)
         118.        Plaintiff hereby repeats, realleges and incorporates by reference all preceding
20
     paragraphs in this Complaint as though set forth in full herein.
21
         119.    The Defendants actions constitute violation of Civil Code § 51.7 (the Ralph Act), in
22   that the Plaintiff was subjected to violence and the threat of violence because of his middle
23   eastern complexion and descent.
24       120.    The actions, statements and conduct by defendants TIPSY PIG and Does 1 through

25   50 resulted in acts of violence and intimidation by threat of violence committed against the person
     of Plaintiff.
26
         121.        That a substantial motivating reason for Defendants' conduct was their perception of
27
     Plaintiff's middle eastern and/or Muslim descent.
28

                                                         -17-
Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 169 of 171




     122.      Plaintiff was subjected to the above referenced conduct including but not limited to
  harassment and/or discrimination on the basis of the racial profiling and bigotry.
     123.      Plaintiff here was harmed by such conduct and such conduct was a substantial factor
  in such harm. Plaintiff incorporates herein paragraphs 90 through 117 and each and every part
  thereof with the same force and effect as though set out at length herein.




                                   EIGHTH CAUSE OF ACTION
                    NEGLIGENT HIRING, SUPERVISION AND RETENTION
                                       (Against All Defendants)
      124.     Plaintiff hereby repeats, realleges and incorporates by reference all preceding
  paragraphs in this Complaint as though set forth in full herein.
      125.     Defendants TIPSY PIG and/or Does 1 through 10 knew or should have known that
  Does 11 through 20 would assault and beat, and/or assist others to assault and beat Plaintiff, as
  they did on February 13, 2016, and as they had done similarly to other individuals on previous
  occasions.
      126.     Defendants TIPSY PIG and/or Does 1 through 10 should have foreseen, based on
  their inadequate training of their employees and security personnel, including but not limited to
  Does 11-20, that patrons such as Plaintiff were exposed to an unreasonable risk of being assaulted
  and beaten in the subject premises, and consequently suffering bodily injury.
      127.     Defendants TIPSY PIG and/or Does 1 through 10 had actual and constructive notice
  of prior similar incidents of hostile, aggressive, and violent behavior by Does 11 through 20. Yet,
  Defendants TIPSY PIG and Does 1 through 10 chose to retain such employees and
  took no action to assure these employees would not subject others to harm.
      128.     Defendants TIPSY PIG and Does 1 through 10 breached their duty to Plaintiff in that
  they acted unreasonably and failed to exercise due care when they hired, and/or retained violent,
  aggressive, careless, and unfit individuals such as DOES 11 through 20.
      129.     Defendants TIPSY PIG and Does 1 through 10 breached their duty to Plaintiff in that
  they acted unreasonably and failed to exercise due care when they trained, supervised, and/or
  managed DOES 11 through 20, allowing them and other agents and/or employees to do whatever
  they pleased, including assaulting and battering patrons, and failing to use reasonable measures to
  prevent patrons from continuing to be assaulted and battered by other patrons, or to provide for a


                                                   -18-
    Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 170 of 171




      reasonably safe environment for patrons.
         130.     As a proximate result of the negligent hiring, training, and/or retention of Does 11
2
      through 20, Plaintiff was unnecessarily exposed to a high degree of risk of being assaulted and
3     beaten, and was in fact assaulted and beaten.
4        131.     Defendants TIPSY PIG and Does 1 through 10 knew and/or should have known that
5     their failure to exercise due care as set forth above would cause plaintiff to suffer severe

6     emotional distress and personal injuries.
         132.     As a direct and proximate result of the aforementioned acts of the Defendants,
7
      Plaintiff suffered severe injuries including but not limited to, scratches on the front and back of
8
      his body, trauma to his face and neck, acute cervical pain, and broken left hand (Plaintiff's
9     dominant hand), which to this day remains weak and debilitated.
10        133.    As a further direct and proximate result of the aforementioned actions of the
11    Defendants, Plaintiff has been caused to expend money and incur financial obligations for
12    medical services and treatment in an effort to recover from said injuries. Said injuries are believed
      to be permanent in nature and will require Plaintiff to expend money and incur additional
13
      financial obligations in the future for further medical treatment and services.
14
          134.    As a direct and proximate result of the aforementioned acts of the Defendants,
15
      Plaintiff was caused to and did suffer severe and extreme emotional distress including shock,
16    anxiety, worry, depression, sleeplessness, mortification, humiliation, and indignity. Said
17    emotional distress was of such a substantial and enduring quality that no reasonable person in a
18    civilized society should be expected to endure it.

19        135.    As a further direct and proximate result of the aforementioned acts of the
      Defendants, Plaintiff was prevented from attending to his usual occupation and was thereby
20
      caused to lose earnings while recovering from the aforementioned injuries.
21
22    WHEREFORE, Plaintiff prays for judgment against Defendants TIPSY PIG and Does 1 through
23    50, inclusive, as follows:
24          1.For general and special damages according to proof;

25          2. For past and future medical and related expenses according to proof;
26          3. For lost earnings according to proof;
27
            4. For attorney's fees;
28

                                                        -19-
     Case 3:18-cv-07504-SK Document 1 Filed 12/13/18 Page 171 of 171
                        0
            5. For costs of suit incurred herein;
1

2           6. For civil penalty provided by law including, but not limited to, that provided by
            California Civil Code Section 52;
3
            7. For punitive and exemplary damages according to proof;
4
            8. For interest at the prevailing legal rate;
5
6           9. For such other and further relief as the Court deems proper.

7
       Dated: January 17, 2017

 9
                                                    KAZEMI LAW
10
11
12
                                                    K. Cathy Kazemi
13                                                  Attorney for Plaintiff
                                                    Kambiz Ali Kazemi
14
15
16                                      DEMAND FOR JURY TRIAL
17     Plaintiff, KAMBIZ ALI KAZEMI, hereby demands a trial of all causes by jury.
18
19
       Dated: January 17, 2017
20
21
                                                    KAZEMI LAW
22
23                                                                            •
                                                                        Zs
24
                                                    K. Cathy Kazemi
25                                                  Attorney for Plaintiff
                                                    Kambiz Ali Kazemi
26
27
28

                                                            -20-
